Name: Commission Implementing Regulation (EU) NoÃ 872/2012 of 1Ã October 2012 adopting the list of flavouring substances provided for by Regulation (EC) NoÃ 2232/96 of the European Parliament and of the Council, introducing it in Annex I to Regulation (EC) NoÃ 1334/2008 of the European Parliament and of the Council and repealing Commission Regulation (EC) NoÃ 1565/2000 and Commission Decision 1999/217/EC Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: health;  food technology;  marketing
 Date Published: nan

 2.10.2012 EN Official Journal of the European Union L 267/1 COMMISSION IMPLEMENTING REGULATION (EU) No 872/2012 of 1 October 2012 adopting the list of flavouring substances provided for by Regulation (EC) No 2232/96 of the European Parliament and of the Council, introducing it in Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council and repealing Commission Regulation (EC) No 1565/2000 and Commission Decision 1999/217/EC (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 2232/96 of the European Parliament and of the Council of 28 October 1996 laying down a Community procedure for flavouring substances used or intended for use in or on foodstuffs (1), and in particular Articles 3(2) and 4(1) and Article 5 thereof, Having regard to Regulation (EC) No 1334/2008 of the European Parliament and of the Council of 16 December 2008 on flavourings and certain food ingredients with flavouring properties for use in and on foods and amending Council Regulation (EEC) No 1601/91, Regulations (EC) No 2232/96 and (EC) No 110/2008 and Directive 2000/13/EC (2), and in particular Article 25(1) thereof, Whereas: (1) Regulation (EC) No 2232/96 provides for a Community procedure for evaluation and authorisation of flavouring substances. The Member States notified to the Commission the list of flavouring substances which may be used in or on foods marketed on their territory. (2) Regulation (EC) No 2232/96 provides for a list of flavouring substances that are authorised to the exclusion of all others. That list is to be established on the basis of a register containing the flavouring substances notified by the Member States and on the basis of a specific evaluation programme. (3) The notified substances were entered in a register laid down by Commission Decision 1999/217/EC of 23 February 1999 adopting a register of flavouring substances used in or on foodstuffs drawn up in application of Regulation (EC) No 2232/96 of the European Parliament and of the Council (3). (4) Commission Regulation (EC) No 1565/2000 (4) has laid down the measures necessary for the adoption of an evaluation programme in application of Regulation (EC) No 2232/96. Pursuant to Article 5(2) of Regulation (EC) No 2232/96, flavouring substances not included in the register have also been included in the evaluation programme. (5) The European Food Safety Authority (hereinafter referred to as the Authority) evaluated a number of flavouring substances (5) through a stepwise approach that integrates information on structure-activity relationships, intake from current uses, toxicological threshold of concern, and available data on metabolism and toxicity. Those flavouring substances which do not give rise to safety concerns at their levels of dietary intakes should be included in the list referred to in Regulation (EC) No 2232/96. (6) Pursuant to Article 2(1) of Regulation (EC) No 1565/2000, substances that are contained in the register and have already been classified by the Scientific Committee on Food (hereinafter referred to as SCF) in Category 1 (6) or by the Council of Europe in Category A (7) or by Joint FAO/WHO Expert Committee on Food Additives (hereinafter referred to as JECFA), so as to present no safety concern, as laid down in the reports of its 46th, 49th, 51st and 53rd meeting (8), need not be re-evaluated within the evaluation programme. These substances should be included in the list referred to in Regulation (EC) No 2232/96. (7) Pursuant to Article 2(2) of Regulation (EC) No 1565/2000, substances contained in the register and classified by JECFA, since 2000, so as to present no safety concern on the basis of the default approach for estimation of intake, have to be considered by the Authority. Those substances, for which the Authority agreed with the JECFA conclusion, should be included in the list referred to in Regulation (EC) No 2232/96. (8) Flavouring substances may be used in or on foods in accordance with the good manufacturing practices or, if necessary, with specific conditions. The list referred to in Regulation (EC) No 2232/96 should contain information on the unique identification number of the substance (FL-No), the name of the substance (Chemical name), the Chemical Abstracts Service registry number, the JECFA number, the Council of Europe number, the purity, the specific conditions of use and reference to the scientific body that has carried or is carrying out the evaluation. (9) For the purpose of this Regulation, the food categories as laid down in Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (9), should be referred to. When necessary, interpretation decisions can be adopted in accordance with Article 13(c) of Regulation (EC) No 1334/2008 in order to clarify whether or not a particular food belongs to a certain category of food. (10) Flavouring substances which did not receive a favourable assessment on their safety have been listed in Part A of Annex III to Regulation (EC) No 1334/2008 concerning substances which shall not be added as such to food or have been deleted from the register by Commission Decisions 2005/389/EC (10), 2006/252/EC (11) and 2008/478/EC (12). (11) Flavouring substances for which the requested information has not been provided and which, therefore, have not been evaluated by the Authority in accordance with Article 3(5) of Regulation (EC) No 1565/2000, should not be included in the list referred to in Regulation (EC) No 2232/96. (12) Flavouring substances for which the persons responsible for placing them on the market have withdrawn the application should not be included in the list referred to in Regulation (EC) No 2232/96. (13) For a number of substances, the Authority has not completed the evaluation or it has requested additional scientific data to be provided for completion of the evaluation. In accordance with the objectives of Regulations (EC) No 2232/96 and (EC) No 1334/2008 and in order to enhance legal certainty it is appropriate to include those substances in the list referred to in Regulation (EC) No 2232/96 to allow those substances which are currently placed on the market, to continue to be used in or on foods until risk assessment and authorisation procedures have been concluded. (14) To manage the submissions of additional scientific data requested by the Authority, time limits should be set for the persons responsible for placing flavouring substances on the market so as to comply with the Authority's requests as expressed in the published opinions. Therefore, footnotes 2 to 4 have been assigned for those substances for which the Authority has requested additional scientific data in the list referred to in Regulation (EC) No 2232/96. A time limit should be set for the Authority to evaluate the submitted data. Where the necessary information is not provided by the time requested the flavouring substance in question may not be evaluated in accordance with Article 3(5) of Regulation (EC) No 1565/2000 and therefore will be withdrawn from the Union list in accordance with the procedure laid down in Article 7 of Regulation (EC) No 1331/2008 of the European Parliament and of the Council (13). (15) Flavouring substances for which the Authority has not yet completed the evaluation and no request for additional information is pending, should be identified as such by footnote 1 in the list referred to in Regulation (EC) No 2232/96. (16) If the authorised flavouring substance is a racemate (an equal mixture of optical isomers), both the R- and S- form should also be authorised for use. If only the R-form is authorised then the S-form should not be covered by that authorisation and vice versa. (17) Several D- and D,L-amino acids have been evaluated as safe by the Authority for use as flavouring substances, provided that the substances are in an unchanged form when they are consumed. Therefore, the amino acids should be included in the list referred to in Regulation (EC) No 2232/96 concerning their use as flavouring substances only. (18) The list referred to in Regulation (EC) No 2232/96 is intended only to regulate the use of flavouring substances which are added to food in order to impart or modify odour and/or taste. Certain substances on the list may be also added to food for other purposes than flavouring and such uses remain subject to other rules. For some substances it is necessary to lay down a use level which refers to their use as a flavouring substance. These substances are caffeine (FL 16.016), theobromine (FL 16.032), neohesperidin dihydrocalcone (FL 16.061) and rebaudioside A (FL 16.113). For ammonium chloride (FL 16.048) national provisions are already in place. Therefore, for ensuring the functioning of the internal market the use levels should be harmonised. (19) The Authority has recommended, in its opinion adopted on 22 May 2008 (14), that for d-camphor (FL 07.215) a maximum use level should be set to ensure that exposure to d-camphor does not exceed 2 mg/kg body weight on a single day in any age group. Therefore, specific conditions of use should be set for d-camphor. (20) SCF concluded in its opinion adopted on 19 February 1988 (15), that it saw no objection from a toxicological point of view to the continued use at present levels (up to max 100 mg/l) of quinine in bitter drinks. The Authority does not contest this evaluation but recommends that the toxicological database on quinine should be reconsidered (16). Pending the re-evaluation of quinine, the use of three quinine salts (FL 14.011, FL 14.152 and FL 14.155) should be restricted to non-alcoholic and alcoholic drinks. (21) The Authority considered glycyrrhizic acid and its ammoniated form in the opinion adopted on 22 May 2008 (17). The Authority agreed with the evaluation by the SCF (18), which considered that the intake up to 100 mg/person/day would not give rise to safety concerns. Therefore, specific conditions of use should be set for glycyrrhizic acid (FL 16.012) and its ammoniated form (FL 16.060) as flavouring substances. (22) Regulation (EC) No 1334/2008 repeals Regulation (EC) No 2232/96 from the date of application of the list referred to in Article 2(2) of that Regulation. It is therefore appropriate, for reasons of legal certainty, to fix the date of application of that list. The principle of mutual recognition laid down in Regulation (EC) No 2232/96 should however continue to apply to flavouring substances included in the Annex to this Regulation for which footnotes 1 to 4 have been assigned. Regulation (EC) No 2232/96 will cease to apply and will become obsolete once the risk assessment and authorisation procedures for those flavouring substances have been concluded. (23) The evaluation programme provided for by Regulation (EC) No 1565/2000 was intended for the establishment of the list referred to in Article 2(2) of Regulation (EC) No 2232/96. With the establishment of that list Regulation (EC) No 1565/2000 becomes obsolete and should be repealed. It should however continue to apply to flavouring substances included in the Annex to this Regulation for which footnotes 1 to 4 have been assigned. Regulation (EC) No 1565/2000 will cease to apply and will become obsolete once the risk assessment and authorisation procedures for those flavouring substances have been concluded. (24) The register of flavouring substances used in or on foods adopted by Decision 1999/217/EC has become obsolete with the establishment of the list referred to in Article 2(2) of Regulation (EC) No 2232/96 and should be repealed. (25) Regulation (EC) No 1334/2008 provides that the Union list of flavourings and source materials shall be established by introducing the list of flavouring substances referred to in Article 2(2) of Regulation (EC) No 2232/96 into Annex I to Regulation (EC) No 1334/2008 at the time of its adoption. The list of flavouring substances referred to in Article 2(2) of Regulation (EC) No 2232/96 should be introduced into Annex I to Regulation (EC) No 1334/2008 accordingly. (26) The Union list of flavourings and source materials is to apply without prejudice to other provisions laid down in sector specific legislation. (27) The use of flavourings and source materials in infant formulae, follow-on formulae, processed cereal-based foods and baby foods and dietary foods for special medical purposes intended for infants and young children as referred to in Directive 2009/39/EC of the European Parliament and of the Council of 6 May 2009 on foodstuffs intended for particular nutritional uses (19) will be harmonised in the future in the framework of specific rules to be adopted on the composition of foodstuffs intended for infants and young children. Meanwhile, the Member States should be able to apply national provisions in this matter stricter than the ones provided for in the list of flavouring substances referred to in Article 2(2) of Regulation (EC) No 2232/96. (28) Pursuant to Regulation (EC) No 1334/2008 flavouring substances not included in the Union list may be placed on the market as such and used in or on food until 18 months after the date of application of the Union list. Since flavouring substances are already on the market in the Member States, provisions have been made to ensure that the transition to a Union authorisation procedure is smooth. To this effect transitional periods have been laid down for food containing those flavouring substances in Commission Regulation (EU) No 873/2012 (20). (29) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Definitions For the purposes of this Regulation the following definitions shall apply: (a) Union list means the list of flavourings and source materials set out in Annex I to Regulation (EC) No 1334/2008; (b) evaluated flavouring substances means substances for which the evaluation and approval have been completed at Union level. Those substances are assigned no footnotes in Part A of the Union list of flavourings and source materials; (c) flavouring substances under evaluation means substances for which the risk assessment at Union level has not been completed at the time of entry into force of this Regulation. Those substances are assigned footnotes 1 to 4 in Part A of the Union list of flavourings and source materials. Article 2 Adoption of the list of flavouring substances referred to in Regulation (EC) No 2232/96 The list of flavouring substances referred to in Article 2(2) of Regulation (EC) No 2232/96 is hereby adopted as set out in Part A of the Annex to this Regulation. Article 3 Introduction of the list of flavouring substances into Regulation (EC) No 1334/2008 The text in the Annex to this Regulation is introduced into Annex I to Regulation (EC) No 1334/2008. Article 4 Flavouring substances under evaluation Flavouring substances under evaluation may be placed on the market and used in or on foods pending their inclusion as evaluated flavouring substances in Part A of the Union list or their removal from that list. Article 5 Updating the list Where necessary, Part A of the Union list shall be updated in accordance with the procedure referred to in Article 7 of Regulation (EC) No 1331/2008 as from the date of entry into force of this Regulation. Article 6 Repeal of Regulation (EC) No 2232/96 1. For the purposes of Article 24(2) of Regulation (EC) No 1334/2008, concerning the repeal of Regulation (EC) No 2232/96, the date of application of the list of flavouring substances referred to in Article 2(2) of Regulation (EC) No 2232/96 shall be 22 April 2013. 2. However, Articles 1 and 2, Article 3(1) and (2), and Article 4(1) and (2) of Regulation (EC) No 2232/96 and the Annex thereto shall continue to apply to flavouring substances under evaluation pending their inclusion as evaluated substances in Part A of the Union list or their removal from that list. References made in those Articles to the Register of flavouring substances shall be construed as references to Part A of the Union list. Article 7 Repeal of Regulation (EC) No 1565/2000 Regulation (EC) No 1565/2000 is hereby repealed with effect from 22 April 2013. However it shall continue to apply to flavouring substances under evaluation. Article 8 Repeal of Decision 1999/217/EC Decision 1999/217/EC is repealed with effect from 22 April 2013. Article 9 Provisions for foods for infants and young children Member States may apply national provisions which are more restrictive than Part A of the Union list as regards the use of flavouring substances in infant formulae, follow-on formulae, processed cereal-based foods and baby foods and dietary foods for special medical purposes intended for infants and young children as referred to in Directive 2009/39/EC. Those national measures must be essential to ensure that consumers are adequately protected and must be proportionate to the attainment of that objective. Article 10 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 22 April 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 October 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 23.11.1996, p. 1. (2) OJ L 354, 31.12.2008, p. 34. (3) OJ L 84, 27.3.1999, p. 1. (4) OJ L 180, 19.7.2000, p. 8. (5) http://www.efsa.europa.eu/ (6) Annex 6 to the minutes of the 98th meeting of the Scientific Committee on Food, 21 and 22 September 1995. (7) Flavouring substances and natural sources of flavourings, Volume I, Chemically-defined flavouring substances, Fourth Edition. Council of Europe, Partial agreement in the social and public health field, Strasbourg, 1992, including its subsequent loose-leaf modifications until year 1999. (8) Evaluation of certain food additives and contaminants. 46th Report of the Joint FAO/WHO Expert Committee on Food Additives, WHO Technical Report Series No. 868, 1997. 49th Report of the Joint FAO/WHO Expert Committee on Food Additives, WHO Technical Report Series No. 884, 1999. 51st Report of the Joint FAO/WHO Expert Committee on Food Additives, WHO Technical Report Series, No. 891, 2000. 53rd Report of the Joint FAO/WHO Expert Committee on Food Additives, WHO Technical Report Series, No. 896, 2000. (9) OJ L 354, 31.12.2008, p. 16. (10) OJ L 128, 21.5.2005, p. 73. (11) OJ L 91, 29.3.2006, p. 48. (12) OJ L 163, 24.6.2008, p. 42. (13) OJ L 354, 31.12.2008, p. 1. (14) Scientific opinion of the Panel on Food Additives, Flavourings, Processing Aids and Materials in contact with Food (AFC) on a request from the Commission on Camphor in flavourings and other food ingredients with flavouring properties. The EFSA Journal 729, 1-15. (15) Report of the Scientific Committee for Food on Quinine (opinion expressed on 19 February 1988). In Food - Science and techniques. Reports of the Scientific Committee for Food twenty-first series). Internal Market and Industrial Affairs Directorate-General. (16) Scientific Opinion of the Panel on Food Additives, Flavourings, Processing Aids and Materials in Contact with Food on a request from Commission on Flavouring Group Evaluation 35 (FGE.35). Three quinine salts from the Priority list from chemical group 30. The EFSA Journal (2008) 739, 1-18. (17) Scientific Opinion of the Panel on Food Additives, Flavourings, Processing Aids and Materials in Contact with Food (AFC) on a request from the Commission on Flavouring Group Evaluation 36 (FGE.36). Two triterpene glycosides from the priority list. The EFSA Journal (2008) 740, 1-19. (18) Opinion of the Scientific Committee on Food on glycyrrhizinic acid and its ammonium salt (expressed on 4 April 2003). Scientific Committee on Food. SCF/CS/ADD/EDUL/225 Final. 10 April 2003. European Commission, Health & consumer Protection Directorate-General. (19) OJ L 124, 20.5.2009, p. 21. (20) See page 162 of this Official Journal. ANNEX UNION LIST OF FLAVOURINGS AND SOURCE MATERIALS PART A Union list of flavouring substances SECTION 1 Content of the list Table 1 contains the following information: Column 1 (FL No.): the unique identification number of the substance Column 2 (Chemical Name): the name of the substance Column 3 (CAS No): the Chemical Abstracts Service (CAS) registry number Column 4 (JECFA No.): The Joint FAO/WHO Expert Committee on Food additives (JECFA) number Column 5 (CoE No.): The Council of Europe (CoE) number Column 6 (Purity of the named substance at least 95% unless otherwise specified): The purity of the named flavouring substance has to be at least 95%. If less, the composition of the flavouring substances is given in this column. Column 7 (Restrictions of Use): The use of flavouring substances is permitted in accordance with good manufacturing practices unless specific restriction is given in this column. Flavouring substances with restrictions of use may only be added to the listed food categories and under the specified conditions of use. For the purpose of the restrictions the following food categories, as laid down in Annex II of Regulation (EC) No 1333/2008, shall be referred to: Category number Food category 1 Dairy products and analogues 2 Fats and oils and fat and oil emulsions 3 Edible ices 4.2 Processed fruit and vegetables 5 Confectionery 5.3 Chewing gum 6 Cereals and cereal products 7 Bakery wares 8 Meat 9 Fish and fisheries products 10 Eggs and egg products 11 Sugars, syrups, honey and table-top sweeteners 12 Salts, spices, soups, sauces, salads and protein products 13 Food intended for particular nutritional uses as defined by Directive 2009/39/EC (1) 14.1 Non-alcoholic beverages 14.2 Alcoholic beverages, including alcohol-free and low-alcoholic counterparts 15 Ready-to-eat savouries and snacks 16 Desserts excluding products covered in category 1, 3 and 4 17 Food supplements as defined in Directive 2002/46/EC (2) of the European Parliament and of the Council excluding food supplements for infants and young children 18 Processed food not covered by categories 1-17, excluding foods for infants and young children Column 8 (Footnotes): The footnote 1 is allocated to the flavouring substances for which the evaluation has to be completed by the Authority. The footnotes 2 to 4 refer to time limits set for the applicants to comply with the Authority's requests as expressed in the published opinions. Where the necessary information is not provided by the time requested, the flavouring substance in question will be withdrawn from the Union list. The Authority shall evaluate the submitted data within 9 months from the receipt of such data. Substances which have already been evaluated by JECFA can be recognised from the JECFA number listed in column 4. (1) evaluation to be completed by the Authority (2) additional scientific data shall be submitted by 31 December 2012 (3) additional scientific data shall be submitted by 30 June 2013 (4) additional scientific data shall be submitted by 31 December 2013 Column 9 (Reference): Reference to the scientific body that has carried out the evaluation. SECTION 2 Notes Note 1: Ammonium, sodium, potassium and calcium salts as well as chlorides, carbonates and sulphates are covered by the generic substances, providing that they have flavouring properties. Note 2: If the authorised flavouring substance is a racemate (an equal mixture of optical isomers), both the R- and S- form shall also be authorised for use. If only the R-form has been authorised then the S-form is not covered by this authorisation and vice versa. Note 3: Maximum levels refer to levels in or on food as marketed. By way of derogation from that principle, for dried and/or concentrated foods which need to be reconstituted the maximum levels shall apply to the food as reconstituted according to the instructions in the labelling taking into account the minimum dilution factor. Note 4: The presence of a flavouring substance shall be permitted: (a) in a compound food other than as referred to in the Annex, where the flavouring substance is permitted in one of the ingredients of the compound food; (b) in a food which is to be used solely in the preparation of a compound food and provided that the compound food complies with this Regulation. Table 1 (1) (2) (3) (4) (5) (6) (7) (8) (9) FL No. Chemical Name CAS No. JECFA No. CoE No. Purity of the named substance at least 95% unless otherwise specified Restrictions of Use Footnote Reference 01.001 Limonene 138-86-3 491 EFSA 01.002 1-Isopropyl-4-methylbenzene 99-87-6 1325 620 EFSA 01.003 Pin-2(10)-ene 127-91-3 1330 2114 2 EFSA 01.004 Pin-2(3)-ene 80-56-8 1329 2113 2 EFSA 01.005 Terpinolene 586-62-9 1331 2115 EFSA 01.006 alpha-Phellandrene 99-83-2 1328 2117 At least 85%; secondary components 10-12% cymene and other terpene hydrocarbons EFSA 01.007 beta-Caryophyllene 87-44-5 1324 2118 80-92% beta-caryophyllene and 15-19% C15H24 terpene hydrocarbons (eg. valencene) 2 EFSA 01.008 Myrcene 123-35-3 1327 2197 At least 90%; secondary components C15H24 terpene hydrocarbons (eg. valencene); Minimum assay value may include traces of limonene, alpha- and beta-pinene and other common C10H16 terpenes. 4 EFSA 01.009 Camphene 79-92-5 1323 2227 At least 80%; secondary components 15-19% C15H24 terpene hydrocarbons (eg. valencene) 2 EFSA 01.010 1-Isopropenyl-4-methylbenzene 1195-32-0 1333 2260 EFSA 01.014 1-Methylnaphthalene 90-12-0 1335 11009 4 JECFA/EFSA 01.015 Vinylbenzene 100-42-5 11022 1 EFSA 01.016 1,4(8),12-Bisabolatriene 495-62-5 1336 10979 EFSA 01.017 Valencene 4630-07-3 1337 11030 At least 94%; secondary components 1-4% other C15H24 sesquiterpenes 2 EFSA 01.018 beta-Ocimene 13877-91-3 1338 11015 At least 80%; secondary component 15-17% cis-beta-ocimene 4 EFSA 01.019 alpha-Terpinene 99-86-5 1339 11023 At least 89%; secondary components 6-7% 1,4- and 1,8-cineole EFSA 01.020 gamma-Terpinene 99-85-4 1340 11025 EFSA 01.024 beta-Bourbonene 5208-59-3 1345 11931 2 EFSA 01.026 1(5),7(11)-Guaiadiene 88-84-6 1347 2 EFSA 01.027 Bisabola-1,8,12-triene 17627-44-0 EFSA 01.028 beta-Bisabolene 495-61-4 EFSA 01.029 delta-3-Carene 13466-78-9 1342 10983 At least 92%; secondary components 2-3% beta-pinene; 1-2% limonene; 1-2% myrcene; 0-1% p-cymene 2 EFSA 01.033 2,2-Dimethylhexane 590-73-8 EFSA 01.034 2,4-Dimethylhexane 589-43-5 EFSA 01.035 2,6-Dimethylocta-2,4,6-triene 673-84-7 2 EFSA 01.038 Dodecane 112-40-3 EFSA 01.039 delta-Elemene 20307-84-0 10996 EFSA 01.040 alpha-Farnesene 502-61-4 1343 10998 At least 38% alpha and 29% beta (sum of cis/trans isomers); secondary components 20% bisabolene, up to 10% other isomers (valencene, bourbonene, cadinene, guaiene) 4 EFSA 01.045 d-Limonene 5989-27-5 1326 491 EFSA 01.046 l-Limonene 5989-54-8 491 EFSA 01.054 Pentadecane 629-62-9 EFSA 01.057 Tetradecane 629-59-4 EFSA 01.059 4(10)-Thujene 3387-41-5 11018 2 EFSA 01.061 Undeca-1,3,5-triene 16356-11-9 1341 At least 94% (sum of cis/trans isomers); secondary component 2,4,6-undecatriene (Z,Z,E) 4 EFSA 01.064 cis-3,7-Dimethyl-1,3,6-octatriene 3338-55-4 2 EFSA 01.070 1-Octene 111-66-0 2 EFSA 01.077 1-Methyl-1,3-cyclohexadiene 1489-56-1 1344 EFSA 02.001 2-Methylpropan-1-ol 78-83-1 251 49 JECFA 02.002 Propan-1-ol 71-23-8 82 50 JECFA 02.003 Isopentanol 123-51-3 52 51 JECFA 02.004 Butan-1-ol 71-36-3 85 52 JECFA 02.005 Hexan-1-ol 111-27-3 91 53 JECFA 02.006 Octan-1-ol 111-87-5 97 54 JECFA 02.007 Nonan-1-ol 143-08-8 100 55 JECFA 02.008 Dodecan-1-ol 112-53-8 109 56 JECFA 02.009 Hexadecan-1-ol 36653-82-4 114 57 JECFA 02.010 Benzyl alcohol 100-51-6 25 58 EFSA 02.011 Citronellol 106-22-9 1219 59 At least 90%; secondary components 5-8% di-unsaturated and saturated C10 alcohols, 1% citronellyl acetate, 1% citronellal EFSA 02.012 Geraniol 106-24-1 1223 60 EFSA 02.013 Linalool 78-70-6 356 61 JECFA 02.014 alpha-Terpineol 98-55-5 366 62 JECFA 02.015 Menthol 89-78-1 427 63 JECFA 02.016 DL-Borneol 507-70-0 1385 64 EFSA 02.017 Cinnamyl alcohol 104-54-1 647 65 EFSA 02.018 Nerolidol 7212-44-4 1646 67 EFSA 02.019 2-Phenylethan-1-ol 60-12-8 987 68 EFSA 02.020 Hex-2-en-1-ol 2305-21-7 1354 2 EFSA 02.021 Heptan-1-ol 111-70-6 94 70 JECFA 02.022 Octan-2-ol 123-96-6 289 71 JECFA 02.023 Oct-1-en-3-ol 3391-86-4 1152 1 EFSA 02.024 Decan-1-ol 112-30-1 103 73 JECFA 02.026 3,7-Dimethyloctan-1-ol 106-21-8 272 75 At least 90%; secondary components 5-7% geraniol and citronellol JECFA 02.027 (-)-Rhodinol 6812-78-8 1222 76 EFSA 02.028 3,7-Dimethyloctan-3-ol 78-69-3 357 77 JECFA 02.029 3,7,11-Trimethyldodeca-2,6,10-trien-1-ol 4602-84-0 1230 78 EFSA 02.030 alpha-Pentylcinnamyl alcohol 101-85-9 674 79 EFSA 02.031 3-Phenylpropan-1-ol 122-97-4 636 80 EFSA 02.033 1-Phenylpropan-1-ol 93-54-9 822 82 EFSA 02.034 1-Phenylpentan-2-ol 705-73-7 825 83 EFSA 02.035 2-Methyl-1-phenylpropan-2-ol 100-86-7 1653 84 EFSA 02.036 4-Phenylbutan-2-ol 2344-70-9 815 85 EFSA 02.037 3-Methyl-1-phenylpentan-3-ol 10415-87-9 1649 86 EFSA 02.038 Fenchyl alcohol 1632-73-1 1397 87 EFSA 02.039 4-Isopropylbenzyl alcohol 536-60-7 864 88 EFSA 02.040 Pentan-1-ol 71-41-0 88 514 JECFA 02.041 2-Methylbutan-2-ol 75-85-4 515 EFSA 02.042 2-(4-Methylphenyl)propan-2-ol 1197-01-9 1650 530 At least 90%; secondary component 9-11% p-isopropenyltoluene EFSA 02.043 2-Ethylbutan-1-ol 97-95-0 543 SCF/CoE 02.044 Heptan-3-ol 589-82-2 286 544 JECFA 02.045 Heptan-2-ol 543-49-7 284 554 JECFA 02.047 3,7-Dimethyloctane-1,7-diol 107-74-4 610 559 JECFA 02.049 Nona-2,6-dien-1-ol 7786-44-9 1184 589 2 EFSA 02.050 Pent-2-en-1-ol 20273-24-9 1793 665 2 EFSA 02.051 5-Phenylpentan-1-ol 10521-91-2 675 674 EFSA 02.052 2-Methylpropan-2-ol 75-65-0 698 EFSA 02.054 p-Menthane-1,8-diol 80-53-5 701 EFSA 02.055 3,5,5-Trimethylhexan-1-ol 3452-97-9 268 702 JECFA 02.056 Hex-3(cis)-en-1-ol 928-96-1 315 750c JECFA 02.057 Undecan-1-ol 112-42-5 106 751 JECFA 02.058 (Z)-Nerol 106-25-2 1224 2018 EFSA 02.059 DL-Isoborneol 124-76-5 1386 2020 At least 92%; secondary component 3-5% borneol EFSA 02.060 p-Mentha-1,8-dien-7-ol 536-59-4 974 2 EFSA 02.061 Dihydrocarveol 619-01-2 378 2025 JECFA 02.062 Carveol 99-48-9 381 2027 JECFA 02.063 d-Neomenthol 2216-52-6 428 2028 JECFA 02.064 1-Phenylethan-1-ol 98-85-1 799 2030 EFSA 02.065 4-Methyl-1-phenylpentan-2-ol 7779-78-4 827 2031 EFSA 02.066 4-Phenylbut-3-en-2-ol 17488-65-2 819 2 EFSA 02.067 1R,2S,5R-isopulegol 89-79-2 755 2033 4 EFSA 02.070 Cyclohexanol 108-93-0 2138 EFSA 02.071 p-Menthan-2-ol 499-69-4 376 2228 JECFA 02.072 4-Terpinenol 562-74-3 439 2229 JECFA 02.073 2-Phenylpropan-1-ol 1123-85-9 1459 2257 EFSA 02.074 Hex-4-en-1-ol 6126-50-7 318 2295 JECFA 02.075 (1R,2S,5S)-neo-Dihydrocarveol 18675-33-7 2296 EFSA 02.076 2-Methylbutan-1-ol 137-32-6 1199 2346 EFSA 02.077 Pentan-3-ol 584-02-1 2349 EFSA 02.078 Ethanol 64-17-5 41 11891 JECFA 02.079 Isopropanol 67-63-0 277 JECFA 02.080 1-(p-Tolyl)ethan-1-ol 536-50-5 805 10197 EFSA 02.081 2,6-Dimethylheptan-4-ol 108-82-7 303 11719 At least 90%; secondary component 8-9% 2-heptanol JECFA 02.082 2-Ethylhexan-1-ol 104-76-7 267 11763 JECFA 02.083 p-Menth-1-en-3-ol 491-04-3 434 10248 JECFA 02.085 Sabinene hydrate 546-79-2 441 10309 JECFA 02.086 Undecan-2-ol 1653-30-1 297 11826 JECFA 02.087 Nonan-2-ol 628-99-9 293 11803 JECFA 02.088 Pentan-2-ol 6032-29-7 280 11696 JECFA 02.089 Hexan-3-ol 623-37-0 282 11775 JECFA 02.090 Non-2(trans)-en-1-ol 31502-14-4 1365 10292 2 EFSA 02.091 Myrtenol 515-00-4 981 10285 2 EFSA 02.092 Dehydrodihydroionol 57069-86-0 397 10195 At least 70%; secondary component 25-27% tetrahydroionone JECFA 02.093 Non-6-en-1-ol 35854-86-5 324 10294 JECFA 02.094 Oct-3-en-1-ol 20125-84-2 321 10296 JECFA 02.095 2-Ethylfenchol 18368-91-7 440 10208 JECFA 02.096 1-Terpinenol 586-82-3 373 10252 JECFA 02.097 beta-Terpineol 138-87-4 374 10254 JECFA 02.098 Octan-3-ol 589-98-0 291 11715 JECFA 02.099 Pent-1-en-3-ol 616-25-1 1150 11717 1 EFSA 02.100 Pinocarveol 5947-36-4 1403 10303 EFSA 02.101 Pin-2-en-4-ol 473-67-6 1404 10304 EFSA 02.102 Oct-3-en-2-ol 76649-14-4 1140 1 EFSA 02.103 Decan-3-ol 1565-81-7 295 10194 JECFA 02.104 Hex-1-en-3-ol 4798-44-1 1151 10220 1 EFSA 02.105 4-(2,6,6-Trimethyl-2-cyclohexenyl)but-3-en-2-ol 25312-34-9 391 2 JECFA 02.106 4-(2,2,6-Trimethyl-1-cyclohexenyl)but-3-en-2-ol 22029-76-1 392 At least 92%; secondary components 3-8% ionol and ionone 2 JECFA 02.107 Dihydro-beta-ionol 3293-47-8 395 JECFA 02.108 2-Methyl-4-phenylbutan-2-ol 103-05-9 1477 10281 EFSA 02.109 3-Methylbut-2-en-1-ol 556-82-1 1200 11795 EFSA 02.110 2,6-Dimethylhept-6-en-1-ol 36806-46-9 348 At least 90%; secondary component 5-10% 6-methyl-5-hepten-2-one JECFA 02.111 3-Methylbutan-2-ol 598-75-4 300 JECFA 02.112 Non-2(cis)-en-1-ol 41453-56-9 1369 10292 2 EFSA 02.113 Oct-5(cis)-en-1-ol 64275-73-6 322 At least 90%; secondary component 7-9% trans-5-octen-1-ol JECFA 02.114 2-(2,2,3-Trimethylcyclopent-3-enyl)ethan-1-ol 1901-38-8 970 EFSA 02.115 3-Methylpentan-1-ol 589-35-5 263 10275 JECFA 02.119 Cedrenol 28231-03-0 10189 EFSA 02.120 (+)-Cedrol 77-53-2 10190 EFSA 02.121 Butan-2-ol 78-92-2 11735 SCF/CoE 02.122 p-Mentha-1,8(10)-dien-9-ol 3269-90-7 2 EFSA 02.123 2-Methylbut-3-en-2-ol 115-18-4 11794 EFSA 02.124 6-Methylhept-5-en-2-ol 1569-60-4 10264 EFSA 02.125 Undec-10-en-1-ol 112-43-6 10319 EFSA 02.126 Tetradecan-1-ol 112-72-1 10314 EFSA 02.128 p-Anisyl alcohol 105-13-5 871 66 EFSA 02.129 (l)-alpha-Bisabolol 23089-26-1 10178 Sum of isomers at least 95% EFSA 02.131 But-3-en-2-ol 598-32-3 1 EFSA 02.132 Butane-1,3-diol 107-88-0 EFSA 02.133 Butane-2,3-diol 513-85-9 10181 EFSA 02.134 2-Cyclohexylethan-1-ol 4442-79-9 EFSA 02.135 Cyclopentanol 96-41-3 10193 EFSA 02.136 Dec-1-en-3-ol 51100-54-0 1153 1 EFSA 02.137 Dec-2-en-1-ol 22104-80-9 1794 11750 2 EFSA 02.138 Dec-9-en-1-ol 13019-22-2 EFSA 02.139 Deca-2,4-dien-1-ol 18409-21-7 1189 2 EFSA 02.140 1,2-Dihydrolinalool 2270-57-7 EFSA 02.141 2-(6,6-Dimethylbicyclo[3.1.1]hept-2-en-2-yl)ethan-1-ol 128-50-7 986 EFSA 02.142 3,3-Dimethylbutan-2-ol 464-07-3 EFSA 02.144 2,6-Dimethyloct-7-en-2-ol 18479-58-8 EFSA 02.145 2,6-Dimethylocta-1,5,7-trien-3-ol 29414-56-0 1 EFSA 02.146 (E)-3,7-Dimethylocta-1,5,7-trien-3-ol 53834-70-1 10202 At least 93%; secondary components 2-3% linalool, 1-2% linalool oxide and up to 1% nerol oxide 4 EFSA 02.147 3,6-Dimethyloctan-3-ol 151-19-9 EFSA 02.148 Dodecan-2-ol 10203-28-8 11760 EFSA 02.149 (-)-alpha-Elemol 639-99-6 10205 EFSA 02.150 (E,E)-geranyl linalool 1113-21-9 EFSA 02.152 Hept-3-en-1-ol 10606-47-0 10219 EFSA 02.153 Hepta-2,4-dien-1-ol 33467-79-7 1784 2 EFSA 02.154 Heptadecan-1-ol 1454-85-9 EFSA 02.155 1-Hepten-3-ol 4938-52-7 1842 10218 1 EFSA 02.156 Hex-2(cis)-en-1-ol 928-94-9 1374 69 At least 92%; secondary component 3-4% hex-2(trans)-en-1-ol 2 EFSA 02.159 Hex-3-en-1-ol 544-12-7 315 750 SCF/CoE 02.162 Hexa-2,4-dien-1-ol 111-28-4 1174 2 EFSA 02.164 4-Hydroxy-3,5-dimethoxybenzyl alcohol 530-56-3 EFSA 02.165 4-Hydroxybenzyl alcohol 623-05-2 955 EFSA 02.166 2-(4-Hydroxyphenyl)ethan-1-ol 501-94-0 10226 EFSA 02.167 (1R,2R,5S)-Isodihydrocarveol 18675-35-9 EFSA 02.168 Isophytol 505-32-8 10233 EFSA 02.170 (R)-(-)-Lavandulol 498-16-8 EFSA 02.171 p-Menthan-8-ol 498-81-7 EFSA 02.173 3-(4-Methoxyphenyl)propan-1-ol 5406-18-8 EFSA 02.174 2-Methylbut-2-en-1-ol 4675-87-0 10258 1 EFSA 02.175 2-Methylbut-3-en-1-ol 4516-90-9 10259 EFSA 02.176 3-Methylbut-3-en-1-ol 763-32-6 10260 EFSA 02.177 2-Methylhexan-3-ol 617-29-8 10266 EFSA 02.178 2-Methyloctan-1-ol 818-81-5 EFSA 02.180 4-Methylpentan-1-ol 626-89-1 10278 EFSA 02.181 2-Methylpentan-2-ol 590-36-3 10274 EFSA 02.182 3-Methylpentan-2-ol 565-60-6 10276 EFSA 02.183 4-Methylpentan-2-ol 108-11-2 10279 EFSA 02.184 3-Methylpentan-3-ol 77-74-7 10277 EFSA 02.186 Myrtanol 514-99-8 EFSA 02.187 Non-1-en-3-ol 21964-44-3 10291 1 EFSA 02.188 Nona-2,4-dien-1-ol 62488-56-6 1183 11802 At least 92%; secondary component 3-4% 2-nonen-1-ol 2 EFSA 02.189 (Z,Z)-Nona-3,6-dien-1-ol 76649-25-7 1283 10289 EFSA 02.190 Nonan-3-ol 624-51-1 10290 EFSA 02.192 Oct-2-en-1-ol 22104-78-5 2 EFSA 02.193 Oct-2-en-4-ol 4798-61-2 1141 1 EFSA 02.194 Octa-1,5-dien-3-ol 83861-74-9 1 EFSA 02.195 Octa-(3Z,5E)-dien-1-ol 70664-96-9 EFSA 02.196 Octadecan-1-ol 112-92-5 EFSA 02.197 1,2,3,4,4a,5,6,7-Octahydro-2,5,5-trimethylnaphthalen-2-ol 41199-19-3 10173 EFSA 02.198 Octane-1,3-diol 23433-05-8 EFSA 02.201 Pent-4-en-1-ol 821-09-0 EFSA 02.202 Pentadecan-1-ol 629-76-5 EFSA 02.203 2-Phenylpropan-2-ol 617-94-7 11704 EFSA 02.204 Phytol 150-86-7 1832 10302 EFSA 02.205 Piperonyl alcohol 495-76-1 10306 EFSA 02.206 (-)-Sclareol 515-03-7 10311 EFSA 02.207 Thujyl alcohol 21653-20-3 1865 EFSA 02.209 3,3,5-Trimethylcyclohexan-1-ol 116-02-9 1099 EFSA 02.210 Undec-2-en-1-ol 37617-03-1 1384 2 EFSA 02.211 Undeca-1,5-dien-3-ol 56722-23-7 1 EFSA 02.213 Vanillyl alcohol 498-00-0 886 690 EFSA 02.214 Vetiverol 89-88-3 1866 10321 2 EFSA 02.216 12-beta-Santalen-14-ol 77-42-9 74 2 EFSA 02.217 12-alpha-Santalen-14-ol 115-71-9 74 2 EFSA 02.219 2,6-Dimethyl-2-heptanol 13254-34-7 EFSA 02.222 3-Pentenol-1 39161-19-8 10298 EFSA 02.224 3-(1-Menthoxy)propane-1,2-diol 87061-04-9 1408 EFSA 02.226 [S-(cis)]-3,7,11-Trimethyl-1,6,10-dodecatrien-3-ol 142-50-7 67 EFSA 02.229 (-)-3,7-Dimethyl-6-octen-1-ol 7540-51-4 At least 90% cis-isomer; secondary components 2-6%di-unsaturated and saturated C10 alcohols, 2-4% citronellyl acetate and 2-3% citronellal 1 EFSA 02.230 Terpineol 8000-41-7 Sum of isomers: 91-99 %. Relative contribution of each isomer: 55-75% alpha, 16-23% gamma, 1-10% cis-beta, 1-13% trans-beta, 0-1% delta EFSA 02.231 trans-2, cis-6-Nonadien-1-ol 28069-72-9 2 EFSA 02.234 (Z)-Non-3-en-1-ol 10340-23-5 10293 EFSA 02.242 2-Butoxyethan-1-ol 111-76-2 10182 EFSA 02.243 (E,Z)-3,6-Nonadien-1-ol 56805-23-3 1284 At least 92%; secondary component 6% (E,E)-3,6-nonadien-1-ol EFSA 02.245 2,3,4-Trimethyl-3-pentanol 3054-92-0 1643 EFSA 02.246 p-Menthane-3,8-diol 42822-86-6 1416 EFSA 02.247 l-Menthoxyethanol 38618-23-4 1853 EFSA 02.248 Vanillin 3-(l-menthoxy)propane-1,2-diol acetal 180964-47-0 1879 EFSA 02.249 (4Z)-Hepten-1-ol 6191-71-5 1280 EFSA 02.250 2,4,8-Trimethyl-7-nonen-2-ol 437770-28-0 1644 EFSA 02.251 2,4,8-Trimethyl-3,7-nonadien-2-ol 479547-57-4 1645 EFSA 02.252 4,8-Dimethyl-3,7-nonadien-2-ol 67845-50-5 1841 1 EFSA 02.253 2,4-Dimethyl-4-nonanol 74356-31-3 1850 EFSA 02.254 (1R, 2S, 5S)-3-Menthoxy-2-methylpropane-1,2-diol 195863-84-4 1411 EFSA 02.255 (Z)-4-Hepten-2-ol 66642-85-1 At least 91%; secondary components (E)-4-hepten-2-ol (4-5%), 2-heptanol (up to 1%), trans-3-hepten-2-ol (up to 1%) cis-3-hepten-2-ol (up to 1%). EFSA 03.001 1,8-Cineole 470-82-6 1234 182 EFSA 03.003 Benzyl ethyl ether 539-30-0 1252 521 EFSA 03.004 Dibenzyl ether 103-50-4 1256 11856 EFSA 03.005 2-Butyl ethyl ether 2679-87-0 1231 10911 EFSA 03.006 2-Methoxyethyl benzene 3558-60-9 1254 11812 EFSA 03.007 1,4-Cineole 470-67-7 1233 11225 At least 75%; secondary component 20-25% 1,8-cineole. EFSA 03.008 2-Acetoxy-1,8-cineole 57709-95-2 EFSA 03.010 Benzyl butyl ether 588-67-0 1253 520 At least 93%; secondary component 2-5% benzyl alcohol EFSA 03.011 Benzyl methyl ether 538-86-3 10910 EFSA 03.012 Benzyl octyl ether 54852-64-1 EFSA 03.015 Ethyl geranyl ether 40267-72-9 EFSA 03.016 Hexyl methyl ether 4747-07-3 EFSA 03.019 Prenyl ethyl ether 22094-00-4 1232 EFSA 03.020 alpha-Terpinyl methyl ether 14576-08-0 EFSA 03.022 1-Methoxy-1-decene 79930-37-3 1802 EFSA 03.023 1-Ethoxyethyl acetate 1608-72-6 EFSA 03.024 Digeranyl ether 31147-36-1 EFSA 04.002 6-Ethoxyprop-3-enylphenol 94-86-0 1264 170 EFSA 04.003 Eugenol 97-53-0 1529 171 EFSA 04.004 Isoeugenol 97-54-1 1260 172 EFSA 04.005 2-Methoxyphenol 90-05-1 713 173 EFSA 04.006 Thymol 89-83-8 709 174 EFSA 04.007 2-Methoxy-4-methylphenol 93-51-6 715 175 EFSA 04.008 4-Ethylguaiacol 2785-89-9 716 176 EFSA 04.009 2-Methoxy-4-vinylphenol 7786-61-0 725 177 EFSA 04.010 1-Methoxy-4-(prop-1(trans)-enyl)benzene 4180-23-8 217 183 JECFA 04.013 1,2-Dimethoxy-4-(prop-1-enyl)benzene 93-16-3 1266 186 EFSA 04.014 1-Methoxy-2-methylbenzene 578-58-5 1242 187 EFSA 04.015 1-Methoxy-4-methylbenzene 104-93-8 1243 188 EFSA 04.016 1,3-Dimethoxybenzene 151-10-0 1249 189 EFSA 04.017 1-Ethoxy-2-methoxy-4-(prop-1-enyl)benzene 7784-67-0 1267 190 EFSA 04.018 Benzyl isoeugenyl ether 120-11-6 1268 522 EFSA 04.019 2,5-Dimethylphenol 95-87-4 706 537 EFSA 04.020 3,5-Dimethylphenol 108-68-9 538 EFSA 04.021 3-Ethylphenol 620-17-7 549 EFSA 04.022 4-Ethylphenol 123-07-9 694 550 EFSA 04.026 3-Methylphenol 108-39-4 692 617 EFSA 04.027 2-Methylphenol 95-48-7 691 618 EFSA 04.028 4-Methylphenol 106-44-5 693 619 EFSA 04.029 Benzene-1,2-diol 120-80-9 680 SCF/CoE 04.031 Carvacrol 499-75-2 710 2055 EFSA 04.032 Anisole 100-66-3 1241 2056 EFSA 04.033 beta-Naphthyl ethyl ether 93-18-5 1258 2058 EFSA 04.034 1,4-Dimethoxybenzene 150-78-7 1250 2059 EFSA 04.035 Diphenyl ether 101-84-8 1255 2201 EFSA 04.036 2,6-Dimethoxyphenol 91-10-1 721 2233 EFSA 04.037 4-Ethoxyphenol 622-62-8 720 2258 EFSA 04.038 Carvacryl ethyl ether 4732-13-2 1247 11840 EFSA 04.039 1-Methoxy-4-propylbenzene 104-45-0 1244 11835 EFSA 04.040 1,2-Dimethoxy-4-vinylbenzene 6380-23-0 1251 11228 EFSA 04.041 Phenol 108-95-2 690 11811 EFSA 04.042 2,6-Dimethylphenol 576-26-1 707 11261 EFSA 04.043 1-Isopropyl-2-methoxy-4-methylbenzene 1076-56-8 1246 11245 EFSA 04.044 2-Isopropylphenol 88-69-7 697 11234 EFSA 04.045 2-(Ethoxymethyl)phenol 20920-83-6 714 11905 EFSA 04.046 2-Propylphenol 644-35-9 695 11908 EFSA 04.047 Benzene-1,3-diol 108-46-3 712 11250 EFSA 04.048 3,4-Dimethylphenol 95-65-8 708 11262 EFSA 04.049 2-Methoxy-4-propylphenol 2785-87-7 717 EFSA 04.050 4-Propylphenol 645-56-7 696 EFSA 04.051 4-Allyl-2,6-dimethoxyphenol 6627-88-9 726 11214 EFSA 04.052 4-Ethyl-2,6-dimethoxyphenol 14059-92-8 723 11231 EFSA 04.053 4-Methyl-2,6-dimethoxyphenol 6638-05-7 722 EFSA 04.054 Isobutyl beta-naphthyl ether 2173-57-1 1259 11886 EFSA 04.055 2,6-Dimethoxy-4-prop-1-enylphenol 20675-95-0 1265 EFSA 04.056 2,6-Dimethoxy-4-propylphenol 6766-82-1 724 EFSA 04.057 4-Vinylphenol 2628-17-3 711 11257 EFSA 04.058 4-Allylphenol 501-92-8 1527 11218 EFSA 04.059 Carvacryl methyl ether 6379-73-3 11224 EFSA 04.061 2,6-Dimethoxy-4-vinylphenol 28343-22-8 11229 EFSA 04.062 1,2-Dimethoxybenzene 91-16-7 1248 10320 EFSA 04.063 1,3-Dimethyl-4-methoxybenzene 6738-23-4 1245 EFSA 04.064 4-(1,1-Dimethylethyl)phenol 98-54-4 733 EFSA 04.065 2,3-Dimethylphenol 526-75-0 11258 EFSA 04.066 2,4-Dimethylphenol 105-67-9 11259 EFSA 04.067 1-Ethoxy-2-methoxybenzene 17600-72-5 EFSA 04.068 1-Ethoxy-4-methoxybenzene 5076-72-2 EFSA 04.069 1-Ethyl-4-methoxybenzene 1515-95-3 EFSA 04.070 2-Ethylphenol 90-00-6 11232 EFSA 04.072 3-Isopropylphenol 618-45-1 EFSA 04.073 4-Isopropylphenol 99-89-8 EFSA 04.074 2-Methoxynaphthalene 93-04-9 1257 EFSA 04.075 1-Methoxynaphthalene 2216-69-5 EFSA 04.076 3-Methoxyphenol 150-19-6 EFSA 04.077 4-Methoxyphenol 150-76-5 11241 EFSA 04.078 5-Methyl-2-(tert-butyl)phenol 88-60-8 EFSA 04.079 Methyl 4-methoxybenzyl ether 1515-81-7 EFSA 04.084 1,2,3-Trimethoxybenzene 634-36-6 EFSA 04.085 2,3,6-Trimethylphenol 2416-94-6 737 EFSA 04.088 1-Methoxy-4-(1-propenyl)benzene 104-46-1 183 CoE 04.091 Ethyl 4-hydroxybenzyl ether 57726-26-8 EFSA 04.092 4-Hydroxybenzyl methyl ether 5355-17-9 EFSA 04.093 Butyl vanillyl ether 82654-98-6 888 EFSA 04.094 Ethyl 4-hydroxy-3-methoxybenzyl ether 13184-86-6 887 EFSA 04.095 2,4,6-Trimethyl phenol 527-60-6 EFSA 04.096 2-Methoxy-6-(2-propenyl)phenol 579-60-2 1528 EFSA 04.097 4-Prop-1-enylphenol 539-12-8 EFSA 05.001 Acetaldehyde 75-07-0 80 89 JECFA 05.002 Propanal 123-38-6 83 90 JECFA 05.003 Butanal 123-72-8 86 91 JECFA 05.004 2-Methylpropanal 78-84-2 252 92 JECFA 05.005 Pentanal 110-62-3 89 93 JECFA 05.006 3-Methylbutanal 590-86-3 258 94 JECFA 05.007 2-Ethylbutanal 97-96-1 256 95 JECFA 05.008 Hexanal 66-25-1 92 96 JECFA 05.009 Octanal 124-13-0 98 97 At least 92%; secondary component 4-7% 2-methylheptanal JECFA 05.010 Decanal 112-31-2 104 98 At least 92%; secondary component 4-7% 2-methylnonanal JECFA 05.011 Dodecanal 112-54-9 110 99 At least 92%; secondary components 3-6% tetradecanal; 2-5% decanal; 1-2% hexadecanal JECFA 05.012 3,7-Dimethyl-7-hydroxyoctanal 107-75-5 611 100 JECFA 05.013 Benzaldehyde 100-52-7 22 101 EFSA 05.014 Cinnamaldehyde 104-55-2 656 102 EFSA 05.015 4-Methoxybenzaldehyde 123-11-5 878 103 EFSA 05.016 Piperonal 120-57-0 896 104 EFSA 05.017 Veratraldehyde 120-14-9 877 106 EFSA 05.018 Vanillin 121-33-5 889 107 EFSA 05.019 Ethyl vanillin 121-32-4 893 108 EFSA 05.020 Citral 5392-40-5 1225 109 EFSA 05.021 Citronellal 106-23-0 1220 110 At least 85%; secondary components 12-14% mixture of terpenoid materials (mainly 1,8-cineole, 2-isopropylidene-5-methylcyclohexanol, linalool, citronellyl acetate and other naturally occurring terpenes) EFSA 05.022 4-Isopropylbenzaldehyde 122-03-2 868 111 EFSA 05.023 2,6-Dimethyloctanal 7779-07-9 273 112 JECFA 05.024 2-Methyloctanal 7786-29-0 270 113 JECFA 05.025 Nonanal 124-19-6 101 114 At least 92%; secondary component 4-8% 2-methyloctanal JECFA 05.026 o-Tolualdehyde 529-20-4 1 EFSA 05.027 Tolualdehyde 1334-78-7 866 115 At least 95% (sum of o,m,p-isomers) EFSA 05.028 m-Tolualdehyde 620-23-5 1 EFSA 05.029 p-Tolualdehyde 104-87-0 1 EFSA 05.030 Phenylacetaldehyde 122-78-1 1002 116 EFSA 05.031 Heptanal 111-71-7 95 117 At least 92%; secondary component 4-7% 2-methylhexanal EFSA 05.032 Tetradecanal 124-25-4 112 118 At least 85%; secondary components 10-12% dodecanal, hexadecanal, and octadecanal JECFA 05.033 2-Ethylhept-2-enal 10031-88-6 1216 120 1 EFSA 05.034 Undecanal 112-44-7 107 121 At least 92%; secondary component 4-8% 2-methyldecanal JECFA 05.035 Undec-10-enal 112-45-8 330 122 JECFA 05.036 Undec-9-enal 143-14-6 329 123 JECFA 05.037 2-Dodecenal 4826-62-4 1350 124 At least 93%; secondary component 3-4% 2-dodecenoic acid 2 EFSA 05.038 2-Phenylpropanal 93-53-8 1467 126 EFSA 05.039 alpha-Butylcinnamaldehyde 7492-44-6 684 127 EFSA 05.040 alpha-Pentylcinnamaldehyde 122-40-7 685 128 EFSA 05.041 alpha-Hexylcinnamaldehyde 101-86-0 686 129 EFSA 05.042 p-Tolylacetaldehyde 104-09-6 1023 130 EFSA 05.043 2-(p-Tolyl)propionaldehyde 99-72-9 1471 131 EFSA 05.044 p-Isopropyl phenylacetaldehyde 4395-92-0 1024 132 EFSA 05.045 3-(p-Cumenyl)-2-methylpropionaldehyde 103-95-7 1465 133 At least 90%; secondary component 5% 3-(p-cumenyl)-2-methylpropionic acid EFSA 05.046 2-Methyl-4-phenylbutyraldehyde 40654-82-8 1462 134 EFSA 05.047 4-Hydroxybenzaldehyde 123-08-0 956 558 EFSA 05.048 2-Methoxycinnamaldehyde 1504-74-1 688 571 At least 94%; secondary component 3% o-methoxycinnamic acid EFSA 05.049 2-Methylbutyraldehyde 96-17-3 254 575 JECFA 05.050 alpha-Methylcinnamaldehyde 101-39-3 683 578 EFSA 05.051 3-(4-Methoxyphenyl)-2-methylprop-2-enal 65405-67-6 689 584 EFSA 05.052 2-Methyl-3-(p-tolyl)propionaldehyde 41496-43-9 1466 587 EFSA 05.053 2,4,6-Trimethyl-1,3,5-trioxane 123-63-7 594 SCF/CoE 05.055 Salicylaldehyde 90-02-8 897 605 EFSA 05.056 4-Ethoxybenzaldehyde 10031-82-0 879 626 EFSA 05.057 Hexa-2(trans),4(trans)-dienal 142-83-6 1175 640 2 EFSA 05.058 Nona-2(trans),6(cis)-dienal 557-48-2 1186 659 At least 92%; secondary component 4-7% (E,E)-2,6-nonadienal 2 EFSA 05.059 Non-6(cis)-enal 2277-19-2 325 661 At least 90%; secondary component 6-9% trans-6-nonenal JECFA 05.060 Oct-2-enal 2363-89-5 1363 663 At least 92%; secondary components 3-4% 2-octenoic acid and ethyl octanoate 2 EFSA 05.061 Oct-6-enal 63826-25-5 664 EFSA 05.062 2-Phenylcrotonaldehyde 4411-89-6 1474 670 2 EFSA 05.064 Trideca-2(trans),4(cis),7(cis)-trienal 13552-96-0 1198 685 At least 71%; secondary components 14% 4-cis-7-cis-tridecadienol; 6% 3-cis-7-cis-tridecadienol; 5% 2-trans-7-cis-tridecadienal; 3% 2-trans-4-trans-7-cis-tridecatrienal 2 EFSA 05.066 4-Ethoxy-3-methoxybenzaldehyde 120-25-2 703 EFSA 05.068 4-Ethylbenzaldehyde 4748-78-1 865 705 EFSA 05.069 2-Methylpentanal 123-15-9 260 706 JECFA 05.070 2-Heptenal 2463-63-0 1360 730 2 SCF/CoE 05.071 Nona-2,4-dienal 6750-03-4 1185 732 At least 89%; secondary components 5-6% 2,4-nonadien-1-ol and 1-2% 2-nonen-1-ol 2 EFSA 05.072 trans-2-Nonenal 18829-56-6 733 At least 92%; secondary component 3-4% 2-nonenoic acid 2 CoE 05.073 Hex-2(trans)-enal 6728-26-3 1353 748 At least 92%; secondary component 3-4% 2-hexenoic acid 2 CoE 05.074 2,6-Dimethylhept-5-enal 106-72-9 349 2006 At least 85%; secondary components 9-10% 6-methyl-5-hepten-2-one; 1-2% 2,6-dimethyl-6-heptenal JECFA 05.075 Hex-3(cis)-enal 6789-80-6 316 2008 JECFA 05.076 Dec-2-enal 3913-71-1 1349 2009 At least 92%; secondary components 3-4% 2-decenoic acid 2 EFSA 05.077 2-Methylundecanal 110-41-8 275 2010 JECFA 05.078 Tridec-2-enal 7774-82-5 1359 2011 At least 92%; secondary components 3-4% 2-tridecenoic acid 2 EFSA 05.079 Citronellyl oxyacetaldehyde 7492-67-3 592 2012 At least 75%; secondary components 20-21% geranyloxyacetaldehyde; 1-2% citronellol EFSA 05.080 3-Phenylpropanal 104-53-0 645 2013 EFSA 05.081 2,4-Decadienal 2363-88-4 At least 89%; secondary components mixture of the (cis, cis)-; (cis, trans)- and (trans, cis)- 2,4-decadienals (sum of all isomers 95%); acetone and isopropanol 2 EFSA 05.082 (Z,Z)-3,6-Dodecadienal 13553-09-8 2121 EFSA 05.084 Hepta-2,4-dienal 4313-03-5 1179 729 At least 92%; secondary components 2-4% (E,Z)-2,4-heptadienal and 2-4% 2,4-heptadienoic acid 2 EFSA 05.085 Hept-4-enal 6728-31-0 320 2124 JECFA 05.090 2-Methylpent-2-enal 623-36-9 1209 2129 At least 92%; secondary components 1.5-2.5% propionaldehyde and 3.5-4.5% propionic acid 1 EFSA 05.091 2-Hydroxy-4-methylbenzaldehyde 698-27-1 898 2130 EFSA 05.094 3-(4-Isopropylphenyl)propionaldehyde 7775-00-0 680 2261 85-90% p-isomer and 5-10% o-isomer EFSA 05.095 2-Methylcrotonaldehyde 497-03-0 1201 2281 1 EFSA 05.096 4-Decenal 30390-50-2 326 2297 JECFA 05.097 3-Methyl-2-phenylbutyraldehyde 2439-44-3 1463 135 EFSA 05.098 p-Menth-1-en-9-al 29548-14-9 971 10347 EFSA 05.099 5-Methyl-2-phenylhex-2-enal 21834-92-4 1472 10365 2 EFSA 05.100 4-Methyl-2-phenylpent-2-enal 26643-91-4 1473 10366 2 EFSA 05.101 Penta-2,4-dienal 764-40-9 1173 11695 2 EFSA 05.102 Pent-2-enal 764-39-6 1364 10375 2 EFSA 05.103 3-Phenylpent-4-enal 939-21-9 679 10378 EFSA 05.104 2,6,6-Trimethylcyclohexa-1,3-diene-1-carbaldehyde 116-26-7 977 10383 EFSA 05.105 2-Butylbut-2-enal 25409-08-9 1214 10324 1 EFSA 05.106 Myrtenal 564-94-3 980 10379 2 EFSA 05.107 2-Isopropyl-5-methylhex-2-enal 35158-25-9 1215 10361 1 EFSA 05.108 Undeca-2,4-dienal 13162-46-4 1195 10385 2 EFSA 05.109 2-Undecenal 2463-77-6 1366 11827 2 EFSA 05.110 2,4-Dimethylbenzaldehyde 15764-16-6 869 EFSA 05.111 Octa-2(trans),6(trans)-dienal 56767-18-1 1182 10371 2 EFSA 05.112 2,6,6-Trimethylcyclohex-1-en-1-acetaldehyde 472-66-2 978 10338 At least 92%; secondary components 2-3% beta-cyclocitral; 0.5-1% beta-ionone; 2-4% methyl beta-homocyclogeranate; 0.6-1% ethyl beta-homocyclogeranate EFSA 05.113 Hex-4-enal 4634-89-3 319 10337 JECFA 05.114 4-Methylpent-2-enal 5362-56-1 1208 10364 2 EFSA 05.115 2-Phenylpent-4-enal 24401-36-3 1476 10377 EFSA 05.116 3,5,5-Trimethylhexanal 5435-64-3 269 10384 JECFA 05.117 p-Mentha-1,8-dien-7-al 2111-75-3 973 11788 2 EFSA 05.118 4-Methoxycinnamaldehyde 1963-36-6 687 11919 EFSA 05.119 (1R) 2,2,3-Trimethylcyclopent-3-en-1-yl acetaldehyde 4501-58-0 967 10325 EFSA 05.120 Dodeca-2,6-dienal 21662-13-5 1197 2 EFSA 05.121 2,6,6-Trimethyl-1-cyclohexen-1-carboxaldehyde 432-25-7 979 2133 2 EFSA 05.122 p-Methylcinnamaldehyde 1504-75-2 682 10352 EFSA 05.123 (1R,2R,5S) 5-Isopropenyl-2-methylcyclopentanecarboxaldehyde 55253-28-6 968 EFSA 05.124 3-Methylcrotonaldehyde 107-86-8 1202 10354 EFSA 05.125 Dodeca-2,4-dienal 21662-16-8 1196 11758 At least 85%; secondary component 11-12% 2-trans-4-cis isomer 2 EFSA 05.126 2-Methyloct-2-enal 49576-57-0 1217 10363 1 EFSA 05.127 Octa-2(trans),4(trans)-dienal 30361-28-5 1181 11805 2 EFSA 05.128 Oct-5(cis)-enal 41547-22-2 323 At least 85%; secondary component 10-15% trans-5-octenal JECFA 05.129 2-Methoxybenzaldehyde 135-02-4 10350 EFSA 05.134 2-Methyl-3-tolylpropionaldehyde (mixed o,m,p-) 587 At least 95% (sum of isomers p-80%; o-10%; m-5% ) CoE 05.137 Dec-4(cis)-enal 21662-09-9 At least 90%; secondary component at least 5% trans-isomer 1 EFSA 05.139 Dec-9-enal 39770-05-3 1286 EFSA 05.140 Deca-2(trans),4(trans)-dienal 25152-84-5 1190 2120 At least 89%; secondary components 3-4% mixture of ( cis-cis)-; (cis-trans)- and (trans-cis)- 2,4-decadienals; 3-4% acetone and trace of isopropanol 2 EFSA 05.141 Deca-2,4,7-trienal 51325-37-2 1786 2 EFSA 05.142 3,4-Dihydroxybenzaldehyde 139-85-5 10328 EFSA 05.143 2,5-Dimethyl-2-vinylhex-4-enal 56134-05-5 EFSA 05.144 Dodec-2(trans)-enal 20407-84-5 At least 93%; secondary component 2-3% 2-dodecenoic acid 2 EFSA 05.147 2-Ethylhexanal 123-05-7 10331 EFSA 05.148 Farnesal 19317-11-4 1228 EFSA 05.149 Glutaraldehyde 111-30-8 EFSA 05.150 Hept-2(trans)-enal 18829-55-5 1360 730 2 EFSA 05.152 Hexadecanal 629-80-1 10336 EFSA 05.153 4-Hydroxy-3,5-dimethoxybenzaldehyde 134-96-3 1878 10340 EFSA 05.154 (E)-4-Hydroxy-3,5-dimethoxycinnamaldehyde 4206-58-0 10341 EFSA 05.155 4-Hydroxy-3-methoxycinnamaldehyde (mixture of isomers) 458-36-6 10342 EFSA 05.156 3-(4-Hydroxy-3-methoxyphenyl)propanal 80638-48-8 EFSA 05.157 Isocyclocitral 1335-66-6 EFSA 05.158 3-Methoxybenzaldehyde 591-31-1 10351 EFSA 05.159 p-Methoxyphenylacetaldehyde 5703-26-4 EFSA 05.160 2-Methyldecanal 19009-56-4 EFSA 05.164 2-Methylhexanal 925-54-2 EFSA 05.166 4-Methylpentanal 1119-16-0 10369 EFSA 05.167 12-Methyltetradecanal 75853-50-8 EFSA 05.169 12-Methyltridecanal 75853-49-5 1229 EFSA 05.170 Neral 106-26-3 1 EFSA 05.171 Non-2-enal 2463-53-8 1362 733 At least 92%; secondary component 3-4% 2-nonenoic acid 2 EFSA 05.172 Nona-2(trans),6(trans)-dienal 17587-33-6 1187 2 EFSA 05.173 Nona-2,4,6-trienal 57018-53-8 1785 2 EFSA 05.174 Pent-4-enal 2100-17-6 1619 EFSA 05.175 2-Phenylpent-2-enal 3491-63-2 2 EFSA 05.179 (E)-Tetradec-2-enal 51534-36-2 1803 2 EFSA 05.182 2,6,6-Trimethylcyclohex-2-ene-1-carboxaldehyde 432-24-6 1 EFSA 05.183 4-(2,6,6-Trimethylcyclohexenyl)-2-methylbutanal 73398-85-3 EFSA 05.184 Undec-2(trans)-enal 53448-07-0 2 EFSA 05.186 2,4-Octadienal 5577-44-6 2 EFSA 05.188 trans-3,7-Dimethylocta-2,6-dienal 141-27-5 1 EFSA 05.189 2-Hexenal 505-57-7 At least 92%; secondary component 3-4% 2-hexenoic acid 2 EFSA 05.190 trans-2-Octenal 2548-87-0 At least 92%; secondary components 3-4% 2-octenoic acid and ethyl octanoate 2 EFSA 05.191 trans-2-Decenal 3913-81-3 At least 92%; secondary component 3-4% 2-decenoic acid 2 EFSA 05.192 3-Hexenal 4440-65-7 1271 At least 80% (total of cis- and trans-isomers); secondary component 18-20% trans-2-hexenal. EFSA 05.194 tr-2, tr-4-Nonadienal 5910-87-2 At least 89%; secondary components at least 5% 2,4-nonadien-1-ol and 2-nonen-1-ol and other isomers of 2,4-nonadienal 2 EFSA 05.195 trans-2-Tridecenal 7069-41-2 At least 92%; secondary components 2-5% 2-tridecenoic acid and 3-5% cis-2-tridecenal 2 EFSA 05.196 tr-2, tr-4-Undecadienal 30361-29-6 10385 2 EFSA 05.198 3-Butenal, 2-methyl-4-(2,6,6-trimethyl-2-cyclohexen-1-yl)- 58102-02-6 EFSA 05.203 9-Octadecenal 5090-41-5 1641 EFSA 05.208 Z-8-Tetradecenal 169054-69-7 1640 EFSA 05.211 6-Methyloctanal 30689-75-9 EFSA 05.217 (Z)-5-Decenal 21662-08-8 EFSA 05.218 16-Octadecenal 56554-87-1 EFSA 05.219 3-Methylhexanal 19269-28-4 EFSA 05.220 4Z-Dodecenal 21944-98-9 1636 At least 94% of (4Z)-dodecenal; secondary component 3-4% dodecanal EFSA 05.221 6,6'-Dihydroxy-5,5'-dimethoxy-biphenyl-3,3'-dicarbaldehyde 2092-49-1 1881 EFSA 05.222 2-Phenyl-4-methyl-2-hexenal 26643-92-5 2 EFSA 05.223 4-Ethyloctanal 58475-04-0 1819 EFSA 05.224 (4E)-hexenal 25166-87-4 1622 EFSA 05.225 6-Methylheptanal 63885-09-6 EFSA 05.226 E-4-Undecenal 68820-35-9 EFSA 06.001 1,1-Diethoxyethane 105-57-7 941 35 EFSA 06.002 5-Hydroxy-2-phenyl-1,3-dioxane 1708-40-3 838 36 At least 98% (sum of 5-hydroxy-2-phenyl-1,3-dioxane and 2-phenyl-4-hydroxymethyl-1,3-dioxalane) EFSA 06.003 alpha,alpha-Dimethoxytoluene 1125-88-8 837 37 EFSA 06.004 Citral diethyl acetal 7492-66-2 948 38 At least 98% (sum of isomers + hemiacetals + citral) EFSA 06.005 Citral dimethyl acetal 7549-37-3 944 39 At least 98% (sum of isomers + hemiacetals + citral) EFSA 06.006 1,1-Dimethoxy-2-phenylethane 101-48-4 1003 40 EFSA 06.007 Phenylacetaldehyde glyceryl acetal 29895-73-6 1004 41 57% 5-hydroxymethyl-2-phenyl-1,3-dioxolan; 38% 5-hydroxy-2-phenyl-1,3-dioxan EFSA 06.008 1,1-Dimethoxyoctane 10022-28-3 942 42 EFSA 06.009 1,1-dimethoxydecane 7779-41-1 945 43 EFSA 06.010 1,1-Diethoxy-3,7-dimethyloctan-7-ol 7779-94-4 613 44 JECFA 06.011 1,1-Dimethoxy-3,7-dimethyloctan-7-ol 141-92-4 612 45 JECFA 06.012 Tolualdehyde glyceryl acetal 1333-09-1 867 46 40% 5-hydroxydioxane; 60% 5-hydroxymethyldioxalane EFSA 06.013 alpha-Pentylcinnamaldehyde dimethyl acetal 91-87-2 681 47 EFSA 06.014 Cinnamaldehyde ethylene glycol acetal 5660-60-6 648 48 EFSA 06.015 1,1-Dimethoxyethane 534-15-6 940 510 EFSA 06.016 1-Phenylethoxy-1-propoxy ethane 7493-57-4 1000 511 EFSA 06.017 (Diethoxymethyl)benzene 774-48-1 517 EFSA 06.019 1-Benzyloxy-1-(2-methoxyethoxy)ethane 7492-39-9 840 523 EFSA 06.020 1,1-Diethoxydecane 34764-02-8 531 SCF/CoE 06.021 1,1-Diethoxyheptane 688-82-4 553 SCF/CoE 06.023 1,1-Diethoxyhexane 3658-93-3 557 SCF/CoE 06.024 1,1-Di-isobutoxy-2-phenylethane 68345-22-2 1006 595 EFSA 06.025 1,1-Diethoxynona-2,6-diene 67674-36-6 946 660 2 EFSA 06.027 4,5-Dimethyl-2-benzyl-1,3-dioxolan 5468-06-4 1005 669 At least 93%; secondary component 2-3% butane-2,3-diol EFSA 06.028 1,1-Dimethoxyheptane 10032-05-0 947 2015 EFSA 06.029 Heptanal glyceryl acetal (mixed 1,2 and 1,3 acetals) 72854-42-3 912 2016 Mixture of acetals (56-58% dioxolane; 37-39% dioxane) and 1-2% unreacted heptanal EFSA 06.030 1,1-Dimethoxy-2-phenylpropane 90-87-9 1468 2017 EFSA 06.031 1,1-Diethoxyhex-2-ene 54306-00-2 1383 2135 2 EFSA 06.032 4-Methyl-2-phenyl-1,3-dioxolane 2568-25-4 839 2226 EFSA 06.033 1,1-Dibutoxyethane 871-22-7 2341 SCF/CoE 06.034 1,1-Dipropoxyethane 105-82-8 2342 SCF/CoE 06.035 Citral propylene glycol acetal 10444-50-5 2343 SCF/CoE 06.036 1-Butoxy-1-(2-phenylethoxy)ethane 64577-91-9 1001 10007 EFSA 06.037 1,1-Diethoxyhept-4-ene (cis and trans) 1192738-48-9 949 10011 EFSA 06.038 4,4-Dimethoxybutan-2-one 5436-21-5 593 10029 JECFA 06.039 1,2-Di((1 ²-ethoxy)-ethoxy)propane 67715-79-1 927 EFSA 06.040 1,2,3-Tris([1 ²-ethoxy]-ethoxy)propane 67715-82-6 913 11930 EFSA 06.041 1-Isobutoxy-1-ethoxy-2-methylpropane 10055 EFSA 06.042 1-Isobutoxy-1-ethoxy-3-methylbutane 85136-40-9 10057 EFSA 06.043 1-Isoamyloxy-1-ethoxypropane 238757-30-7 10038 EFSA 06.044 1-Isobutoxy-1-ethoxypropane 67234-04-2 10058 EFSA 06.045 1-Isobutoxy-1-isopentyloxy-2-methylpropane 10061 EFSA 06.046 1-Isobutoxy-1-isopentyloxy-3-methylbutane 10060 EFSA 06.047 1-Isopentyloxy-1-propoxyethane 238757-63-6 10065 EFSA 06.048 1-Isopentyloxy-1-propoxypropane 238757-65-8 10066 EFSA 06.049 1-Butoxy-1-(2-methylbutoxy)ethane 77249-20-8 EFSA 06.050 1-Butoxy-1-ethoxyethane 57006-87-8 10003 EFSA 06.051 1,1-Di-(2-methylbutoxy)ethane 13535-43-8 EFSA 06.052 1,1-Di-isobutoxy-2-methylpropane 13262-24-3 10025 EFSA 06.053 1,1-Di-isobutoxyethane 5669-09-0 10023 EFSA 06.054 1,1-Di-isobutoxypentane 13262-27-6 10026 EFSA 06.055 1,1-Di-isopentyloxyethane 13002-09-0 1729 10028 EFSA 06.057 1,1-Diethoxy-2-methylbutane 3658-94-4 10013 EFSA 06.058 1,1-Diethoxy-2-methylpropane 1741-41-9 10015 EFSA 06.059 1,1-Diethoxy-3-methylbutane 3842-03-3 1730 10014 EFSA 06.061 1,1-Diethoxybutane 3658-95-5 10009 EFSA 06.062 1,1-Diethoxydodecane 53405-98-4 EFSA 06.063 (Z)-1,1-diethoxyhex-3-ene 73545-18-3 EFSA 06.064 Diethoxymethane 462-95-3 10012 EFSA 06.065 1,1-Diethoxynonane 54815-13-3 10016 EFSA 06.066 1,1-Diethoxyoctane 54889-48-4 EFSA 06.067 1,1-Diethoxypentane 3658-79-5 10017 EFSA 06.069 1,1-Diethoxypropane 4744-08-5 10018 EFSA 06.070 1,1-Diethoxyundecane 53405-97-3 EFSA 06.071 1,1-Dihexyloxyethane 5405-58-3 10022 EFSA 06.072 1,1-Dimethoxyhex-2(trans)-ene 18318-83-7 1728 2 EFSA 06.073 1,1-Dimethoxyhexane 1599-47-9 EFSA 06.074 Dimethoxymethane 109-87-5 10031 EFSA 06.075 1,1-Dimethoxypentane 26450-58-8 EFSA 06.076 1,1-Dimethoxypropane 4744-10-9 EFSA 06.077 2,4-Dimethyl-1,3-dioxolane 3390-12-3 1711 EFSA 06.078 1,1-Diphenethoxyethane 122-71-4 EFSA 06.079 1-Ethoxy-1-(2-methylbutoxy)ethane 13602-09-0 10040 EFSA 06.080 1-Ethoxy-1-(2-phenylethoxy)ethane 2556-10-7 10049 EFSA 06.081 (Z)-1-Ethoxy-1-(3-hexenyloxy)ethane 28069-74-1 943 10034 EFSA 06.082 1-Ethoxy-1-hexyloxyethane 54484-73-0 11948 EFSA 06.083 1-Ethoxy-1-isopentyloxyethane 13442-90-5 10037 EFSA 06.084 1-Ethoxy-1-methoxyethane 10471-14-4 10039 EFSA 06.085 1-Ethoxy-1-pentyloxyethane 13442-89-2 10046 EFSA 06.086 1-Ethoxy-1-propoxyethane 20680-10-8 10050 EFSA 06.087 Ethyl 2,4-dimethyl-1,3-dioxolane-2-acetate 6290-17-1 1715 EFSA 06.088 2-Ethyl-4-methyl-1,3-dioxolane 4359-46-0 EFSA 06.089 2-Hexyl-4,5-dimethyl-1,3-dioxolane 6454-22-4 1712 EFSA 06.090 4-Hydroxymethyl-2-methyl-1,3-dioxolane 3773-93-1 EFSA 06.091 1-Isobutoxy-1-ethoxyethane 6986-51-2 10054 EFSA 06.092 1-Isobutoxy-1-isopentyloxyethane 75048-15-6 10059 EFSA 06.094 4-Methyl-2-pentyl-1,3-dioxolane 1599-49-1 928 EFSA 06.095 4-Methyl-2-propyl-1,3-dioxolane 4352-99-2 EFSA 06.096 Triethoxymethane 122-51-0 10903 EFSA 06.097 1,1,3-Triethoxypropane 7789-92-6 10075 EFSA 06.098 2,2,4-Trimethyl-1,3-dioxolane 1193-11-9 929 11423 EFSA 06.100 1,1-Dipentyloxyethane 13002-08-9 10032 EFSA 06.102 2-Hexyl-5-hydroxy-1,3-dioxane 1708-36-7 2016 EFSA 06.104 Vanillin propylene glycol acetal 68527-74-2 1882 EFSA 06.105 3-Methyl-1,1-di-isopentyloxybutane 13285-51-3 10070 EFSA 06.106 2-Methyl-1,1-di-isopentyloxypropane 13112-63-5 10071 EFSA 06.107 1-(2-Methylbutoxy)-1-isopentyloxyethane 13548-84-0 10068 EFSA 06.109 8,8-Diethoxy-2,6-dimethyloct-2-ene 71662-17-4 EFSA 06.111 1-Ethoxy-1-methoxypropane 127248-84-4 EFSA 06.114 1-Hexyloxy-1-isopentyloxyethane 233665-90-2 EFSA 06.115 1-isopentyloxy-1-pentyloxyethane 13442-92-7 EFSA 06.120 DL-Menthone-1,2-glycerol ketal 63187-91-7 446 JECFA 06.123 1-Butoxy-1-isopentyloxyethane 238757-27-2 10004 EFSA 06.124 1,1-Di-isobutoxy-3-methylbutane 13439-98-0 10024 EFSA 06.125 1,1-Di-isobutoxypropane 13002-11-4 10027 EFSA 06.128 1-Ethoxy-1-pentyloxybutane 3658-92-2 10045 EFSA 06.129 1-Ethoxy-2-methyl-1-isopentyloxypropane 253679-74-2 10043 EFSA 06.130 1-Ethoxy-2-methyl-1-propoxypropane 238757-42-1 10044 EFSA 06.131 1-Ethoxy-1-(3-methylbutoxy)-3-methylbutane 238757-35-2 10042 EFSA 06.132 Vanillin butan-2,3-diol acetal (mixture of stereo isomers) 63253-24-7 960 EFSA 06.133 l-Menthone-1,2-glycerol ketal 563187-91-7 445 JECFA 06.135 2-Isobutyl-4-methyl-1,3-dioxolane 18433-93-7 1732 EFSA 06.136 6-Isopropyl-3,9-dimethyl-1,4-dioxyspiro[4.5]decan-2-one 831213-72-0 1859 Sum of isomers 98% with at least 60-70% (3S,5R,6S,9R)- 6-isopropyl-3,9-dimethyl-1,4-dioxyspiro[4.5]decan-2-one. EFSA 06.137 Acetaldehyde ethyl isopropyl acetal 25334-93-4 EFSA 07.001 2-Oxopropanal 78-98-8 937 105 EFSA 07.002 Heptan-2-one 110-43-0 283 136 JECFA 07.003 Heptan-3-one 106-35-4 285 137 JECFA 07.004 Acetophenone 98-86-2 806 138 EFSA 07.005 Vanillyl acetone 122-48-5 730 139 EFSA 07.007 alpha-Ionone 127-41-3 388 141 2 JECFA/ EFSA 07.008 beta-Ionone 14901-07-6 389 142 2 JECFA/EFSA 07.009 Methyl-alpha-ionone 7779-30-8 398 143 At least 90%; secondary component 5-6% methyl-beta-ionone 2 JECFA/ EFSA 07.010 Methyl-beta- ionone 127-43-5 399 144 At least 88%; secondary component 7-10% alpha- and beta-isomethylionone 2 JECFA/ EFSA 07.011 4-(2,5,6,6-Tetramethyl-2-cyclohexenyl)-3-buten-2-one 79-69-6 403 145 2 JECFA/ EFSA 07.012 Carvone 99-49-0 380 146 SCF/CoE 07.013 Methyl 2-naphthyl ketone 93-08-3 811 147 EFSA 07.014 Maltol 118-71-8 1480 148 2 EFSA 07.015 6-Methylhept-5-en-2-one 110-93-0 1120 149 EFSA 07.016 Undecan-2-one 112-12-9 296 150 JECFA 07.017 4-Methylpentan-2-one 108-10-1 301 151 JECFA 07.018 Hexan-2,3-dione 3848-24-6 412 152 At least 93%; secondary components 2-3% hexanediones JECFA 07.019 Octan-2-one 111-13-7 288 153 JECFA 07.020 Nonan-2-one 821-55-6 292 154 JECFA 07.021 Undeca-2,3-dione 7493-59-6 417 155 JECFA 07.022 4-Methylacetophenone 122-00-9 807 156 EFSA 07.023 2,4-Dimethylacetophenone 89-74-7 809 157 EFSA 07.024 4-Phenylbut-3-en-2-one 122-57-6 820 158 2 EFSA 07.025 4-Methyl-1-phenylpentan-2-one 5349-62-2 828 159 EFSA 07.026 4-(p-Tolyl)butan-2-one 7774-79-0 817 160 EFSA 07.027 3-Methyl-4-phenylbut-3-en-2-one 1901-26-4 821 161 2 EFSA 07.028 Benzoin 119-53-9 836 162 EFSA 07.029 4-(4-Methoxyphenyl)butan-2-one 104-20-1 818 163 EFSA 07.030 1-(4-Methoxyphenyl)pent-1-en-3-one 104-27-8 826 164 2 EFSA 07.031 Piperonyl acetone 55418-52-5 165 SCF/CoE 07.032 Benzophenone 119-61-9 831 166 EFSA 07.033 Isojasmone 11050-62-7 1115 167 2 EFSA 07.034 2-Hexylidenecyclopentan-1-one 17373-89-6 1106 EFSA 07.035 Tetramethyl ethylcyclohexenone (mixture of isomers) 17369-60-7 1111 168 EFSA 07.036 alpha-Isomethyl ionone 127-51-5 404 169 2 JECFA 07.038 4-Methoxyacetophenone 100-06-1 810 570 EFSA 07.040 1-Phenylpropan-1-one 93-55-0 824 599 EFSA 07.041 beta-Isomethyl ionone 79-89-0 650 2 EFSA 07.042 4-Isopropylacetophenone 645-13-6 808 651 EFSA 07.044 Pent-3-en-2-one 625-33-2 1124 666 1 EFSA 07.045 2,2,6-Trimethylcyclohexanone 2408-37-9 1108 686 EFSA 07.046 Vanillylidene acetone 1080-12-2 732 691 2 EFSA 07.047 Ethyl maltol 4940-11-8 1481 692 EFSA 07.048 4-Hexen-3-one 2497-21-4 1125 718 1 EFSA 07.049 1-(4-Methoxyphenyl)-4-methylpent-1-en-3-one 103-13-9 829 719 2 EFSA 07.050 Acetone 67-64-1 139 737 JECFA 07.051 3-Hydroxybutan-2-one 513-86-0 405 749 JECFA 07.052 Diacetyl 431-03-8 408 752 JECFA 07.053 Butan-2-one 78-93-3 278 753 JECFA 07.054 Pentan-2-one 107-87-9 279 754 JECFA 07.055 4-(p-Hydroxyphenyl)butan-2-one 5471-51-2 728 755 EFSA 07.056 3-Methylcyclopentan-1,2-dione 80-71-7 418 758 JECFA 07.057 3-Ethylcyclopentan-1,2-dione 21835-01-8 419 759 At least 90%; secondary component 5-10% 3-ethylcyclopentan-1,2-dione (enolic form) JECFA 07.058 Heptan-4-one 123-19-3 287 2034 JECFA 07.059 p-Menthan-3-one 10458-14-7 1 EFSA 07.060 Pentan-2,3-dione 600-14-6 410 2039 At least 93%; secondary component 2-3% 2,5-diethylcyclohexadien-1,4-dione (dimer of 2,3-pentadione) JECFA 07.061 Allyl alpha-ionone 79-78-7 401 2040 2 JECFA/EFSA 07.062 Octan-3-one 106-68-3 290 2042 JECFA 07.063 4-Methylpentan-2,3-dione 7493-58-5 411 2043 JECFA 07.064 Heptan-2,3-dione 96-04-8 415 2044 JECFA 07.065 5-Hydroxyoctan-4-one 496-77-5 416 2045 JECFA 07.067 2R,5S-isopulegone 29606-79-9 754 2051 4 EFSA 07.069 Tetrahydro-pseudo-ionone 4433-36-7 1121 2053 EFSA 07.070 3-Benzylheptan-4-one 7492-37-7 830 2140 EFSA 07.071 Octane-4,5-dione 5455-24-3 2141 EFSA 07.072 6-Methylheptan-3-one 624-42-0 2143 EFSA 07.075 3,4-Dimethylcyclopentan-1,2-dione 13494-06-9 420 2234 JECFA 07.076 3,5-Dimethylcyclopentan-1,2-dione 13494-07-0 421 2235 JECFA 07.077 Hexan-3,4-dione 4437-51-8 413 2255 JECFA 07.078 d,l-Isomenthone 491-07-6 430 2259 JECFA 07.079 1-Phenylpropan-1,2-dione 579-07-7 833 2275 EFSA 07.080 3-Methylcyclohexan-1,2-dione 3008-43-3 425 2311 JECFA 07.081 Oct-1-en-3-one 4312-99-6 1148 2312 1 EFSA 07.082 Oct-2-en-4-one 4643-27-0 1129 2313 1 EFSA 07.083 beta-Damascone 23726-92-3 384 2340 At least 90%; secondary components 5-8% alpha- and delta-damascone 2 JECFA/EFSA 07.084 Pentan-3-one 96-22-0 2350 EFSA 07.086 1,3-Diphenylpropan-2-one 102-04-5 832 11839 EFSA 07.087 4-Methoxyphenylacetone 122-84-9 813 11836 EFSA 07.088 Methyl-delta-ionone 7784-98-7 400 11852 2 JECFA/EFSA 07.089 Nootkatone 4674-50-4 1398 11164 At least 93%; secondary component 3-4% dihydronootkatone 2 EFSA 07.090 1-Hydroxybutan-2-one 5077-67-8 1717 11102 EFSA 07.091 gamma-Ionone 79-76-5 390 2 JECFA/EFSA 07.092 p-Menthan-2-one 499-70-7 375 11128 JECFA 07.093 5-Methylhexan-2,3-dione 13706-86-0 414 11148 JECFA 07.094 3-Methyl-2-(pent-2(cis)-enyl)cyclopent-2-en-1-one 488-10-8 1114 11786 2 EFSA 07.095 2-(sec-Butyl)cyclohexanone 14765-30-1 1109 11044 At least 94%; secondary component 2-2.5% 2-isobutyl cyclohexanone EFSA 07.096 Hexan-3-one 589-38-8 281 11097 JECFA 07.097 3-(Hydroxymethyl)octan-2-one 59191-78-5 1839 11113 At least 90%; secondary component 7% 3-methylene-2-octanone EFSA 07.098 3-Methylcyclohex-2-en-1-one 1193-18-6 1107 11134 EFSA 07.099 6-Methylhepta-3,5-dien-2-one 1604-28-0 1134 11143 1 EFSA 07.100 5-Methylhex-5-en-2-one 3240-09-3 1119 11150 EFSA 07.101 4-Methylpent-3-en-2-one 141-79-7 1131 11853 1 EFSA 07.102 Pent-1-en-3-one 1629-58-9 1147 11179 1 EFSA 07.103 Tridecan-2-one 593-08-8 298 11194 JECFA 07.104 Hept-2-en-4-one 4643-25-8 1126 11093 1 EFSA 07.105 Hept-3-en-2-one 1119-44-4 1127 11094 1 EFSA 07.106 5-Methylhex-3-en-2-one 5166-53-0 1132 11149 1 EFSA 07.107 Oct-3-en-2-one 1669-44-9 1128 11170 At least 94%; secondary component 4-6% 4-octen-2-one 1 EFSA 07.108 beta-Damascenone 23696-85-7 387 11197 2 JECFA/ EFSA 07.109 2,6,6-Trimethylcyclohex-2-en-1,4-dione 1125-21-9 1857 11200 2 EFSA 07.112 3-Methyl-2-cyclopenten-1-one 2758-18-1 1105 11137 2 EFSA 07.113 Nonan-3-one 925-78-0 294 11160 JECFA 07.114 6,10,14-Trimethylpentadeca-5,9,13-trien-2-one 762-29-8 1123 11206 EFSA 07.115 3,4-Dehydrodihydro-beta-ionone 20483-36-7 396 11057 At least 70%; secondary component 25-27% tetrahydroionone JECFA 07.117 3-Ethyl-2-hydroxy-4-methylcyclopent-2-en-1-one 42348-12-9 422 11077 JECFA 07.118 5-Ethyl-2-hydroxy-3-methylcyclopent-2-en-1-one 53263-58-4 423 11078 JECFA 07.119 2-Hydroxycyclohex-2-en-1-one 10316-66-2 424 11046 JECFA 07.120 2-Hydroxy-3,5,5-trimethylcyclohex-2-en-1-one 4883-60-7 426 11198 JECFA 07.121 Dec-3-en-2-one 10519-33-2 1130 11751 1 EFSA 07.122 2,6-Dimethylheptan-4-one 108-83-8 302 11914 At least 80%; secondary component 15-17% 4,6-dimethyl-2-heptanone JECFA 07.123 Geranylacetone 3796-70-1 1122 11088 EFSA 07.124 2-Hydroxyacetophenone 118-93-4 727 11784 EFSA 07.125 3-Hydroxypentan-2-one 3142-66-3 409 11115 JECFA 07.126 3,5,5-Trimethylcyclohex-2-en-1-one 78-59-1 1112 11918 EFSA 07.127 p-Mentha-1,4(8)-dien-3-one 491-09-8 757 11189 2 EFSA 07.128 Dihydrocarvone 7764-50-3 377 11703 At least 77%; secondary components 10-15% dihydrocarveol; 5-6% carvone; 2-3% carveol JECFA 07.129 3-Methyl-5-propylcyclohex-2-en-1-one 3720-16-9 1113 EFSA 07.130 delta-Damascone 57378-68-4 386 2 JECFA/ EFSA 07.131 Dihydro-beta-ionone 17283-81-7 394 11060 JECFA 07.132 Dihydro-alpha-ionone 31499-72-6 393 11059 JECFA 07.134 alpha-Damascone 43052-87-5 385 11053 2 JECFA/EFSA 07.135 2,4-Dihydroxyacetophenone 28631-86-9 729 11884 23-25% 2,3-isomer; 19-22% 2,4-isomer; 19-20% 2,5-isomer; 20-21% 3,4-isomer and 15-18% 3,5-isomer EFSA 07.136 4,4a,5,6-Tetrahydro-7-methylnapthalen-2(3H)-one 34545-88-5 1405 2 EFSA 07.137 Pentadecan-2-one 2345-28-0 299 11808 JECFA 07.139 5-Methylhept-2-en-4-one 81925-81-7 1133 1 EFSA 07.140 3-Methyl-2-pentylcyclopent-2-en-1-one 1128-08-1 1406 2 EFSA 07.142 Acetovanillone 498-02-2 11035 EFSA 07.146 d-Carvone 2244-16-8 380.1 JECFA 07.147 l-Carvone 6485-40-1 380.2 JECFA 07.148 Cyclohexanone 108-94-1 1100 11047 EFSA 07.149 Cyclopentanone 120-92-3 1101 11050 EFSA 07.150 Decan-2-one 693-54-9 11055 EFSA 07.151 Decan-3-one 928-80-3 1118 11056 EFSA 07.152 3,3-Diethoxybutan-2-one 51933-13-2 EFSA 07.153 (4R,4aS,6R,8aS)-1,10-Dihydronootkatone 20489-53-6 1407 At least 90%; secondary component 5-6% nootkatone EFSA 07.154 1-(3,5-Dimethoxy-4-hydroxyphenyl)propan-1-one 5650-43-1 11106 EFSA 07.156 2,6-Dimethyloct-6-en-3-one (mixture of E and Z) 90975-15-8 EFSA 07.157 6,10-Dimethylundecan-2-one 1604-34-8 11068 EFSA 07.158 Dodecan-2-one 6175-49-1 11069 EFSA 07.159 d-Fenchone 4695-62-9 1396 551 EFSA 07.160 Heptadecan-2-one 2922-51-2 11089 EFSA 07.161 Hex-1-en-3-one 1629-60-3 1 EFSA 07.162 Hex-5-en-2-one 109-49-9 EFSA 07.164 4-Hydroxy-3,5-dimethoxyacetophenone 2478-38-8 11105 EFSA 07.165 4-Hydroxy-4-methylpentan-2-one 123-42-2 EFSA 07.167 4-Hydroxyhexan-3-one 4984-85-4 11108 EFSA 07.168 2-Hydroxypiperitone 490-03-9 EFSA 07.169 1-Hydroxypropan-2-one 116-09-6 11101 EFSA 07.170 beta-Ionone epoxide 23267-57-4 1571 11202 2 EFSA 07.171 Isopinocamphone 18358-53-7 1868 11125 EFSA 07.172 4-Isopropylcyclohex-2-en-1-one 500-02-7 1110 11127 EFSA 07.175 p-Menth-1-en-3-one 89-81-6 435 2052 At least 94%; secondary components 2-3% menthol and menthone JECFA 07.176 trans-Menthone 89-80-5 429 2035 JECFA 07.177 7-Methyl-3-octenone-2 33046-81-0 1135 At least 94%; secondary components 2-4% 7-methyl-4-octen-2-one, 5,6-dimethyl-3-hepten-2one and 3-nonen-2-one 1 EFSA 07.178 3-Methylbutan-2-one 563-80-4 11131 EFSA 07.179 2-Methylcyclohexanone 583-60-8 1102 EFSA 07.180 3-Methylcyclohexanone 591-24-2 1103 EFSA 07.181 6-Methylheptan-2-one 928-68-7 11146 EFSA 07.182 5-Methylheptan-3-one 541-85-5 EFSA 07.184 3-Methylnona-2,4-dione 113486-29-6 2032 4 JECFA/EFSA 07.185 3-Methylpentan-2-one 565-61-7 11157 EFSA 07.187 Non-2-en-4-one 32064-72-5 11162 1 EFSA 07.188 Non-3-en-2-one 14309-57-0 1136 11163 1 EFSA 07.189 Nonan-4-one 4485-09-0 11161 EFSA 07.190 Octa-1,5-dien-3-one 65213-86-7 1848 1 EFSA 07.193 1-Phenylbutan-1-one 495-40-9 EFSA 07.194 4-Phenylbutan-2-one 2550-26-7 11182 EFSA 07.195 1-Phenylpropan-2-one 103-79-7 11042 EFSA 07.196 Pin-2-en-4-one 80-57-9 1870 11186 EFSA 07.198 Pseudo-ionone 141-10-6 11191 1 EFSA 07.199 Tetradecan-2-one 2345-27-9 11192 EFSA 07.200 4-(2,5,6,6-Tetramethyl-1-cyclohexenyl)but-3-en-2-one 79-70-9 2 EFSA 07.201 Tridec-12-en-2-one 60437-21-0 EFSA 07.202 2,6,6-Trimethylcyclohex-2-en-1-one 20013-73-4 1 EFSA 07.203 3,3,5-Trimethylcyclohexan-1-one 873-94-9 EFSA 07.204 3,3,6-Trimethylhepta-1,5-dien-4-one 546-49-6 1 EFSA 07.205 6,10,14-Trimethylpentadecan-2-one 502-69-2 11205 EFSA 07.206 4-(2,3,6-Trimethylphenyl)but-3-en-2-one 56681-06-2 2 EFSA 07.210 1-Nonene-3-one 24415-26-7 1 EFSA 07.214 alpha-Methyl naphthyl ketone 941-98-0 EFSA 07.215 d-Camphor 464-49-3 1395 140 In category 1  not more than 16 mg/kg In categories 2 and 8  not more than 50 mg/kg In category 3  not more than 20 mg/kg In categories 5, 6, 7, 12 and 15  not more than 100 mg/kg In category 14.1  not more than 50 mg/l In category 14.2  not more than 50 mg/l (except not more than 850 mg/l in Schwedenbitter) EFSA 07.219 trans-3-Methyl-2-(2-pentenyl)-2-cyclopenten-1-one 6261-18-3 2 EFSA 07.224 tr-1-(2,6,6-Trimethyl-1-cyclohexen-1-yl)but-2-en-1-one 23726-91-2 At least 90%; secondary components 2-4% alpha-damascone and 2-4% delta-damascone 2 EFSA 07.225 cis-1-(2,6,6-Trimethyl-2-cyclohexen-1-yl)but-2-en-1-one 23726-94-5 At least 92%; secondary component 4% trans-isomer 2 EFSA 07.226 trans-1-(2,6,6-Trimethyl-2-cyclohexen-1-yl)but-2-en-1-one 24720-09-0 2 EFSA 07.231 alpha-Damascenone 35044-63-4 2 EFSA 07.234 1-(4-Hydroxy-3-methoxyphenyl)-3-decanone 27113-22-0 2021 EFSA 07.236 (Z)-5-Octen-2-one 22610-86-2 11171 EFSA 07.238 3-Hydroxy-2-octanone 37160-77-3 EFSA 07.239 [R-(E)]-5-Isopropyl-8-methylnona-6,8-dien-2-one 2278-53-7 1840 EFSA 07.240 2-Methylheptan-3-one 13019-20-0 1156 EFSA 07.242 3-Hydroxy-4-phenylbutane-2-one 5355-63-5 2041 At least 93%; secondary component 3-5% 4-hydroxy-4-phenylbutan-2-one EFSA 07.243 4-Hydroxyacetophenone 99-93-4 EFSA 07.244 (6E)-Methyl-3-hepten-2-one 20859-10-3 1138 1 EFSA 07.247 (E,E)-3,5-Octadien-2-one 30086-02-3 1139 1 EFSA 07.248 Octan-2,3-dione 585-25-1 EFSA 07.249 Undecan-6-one 927-49-1 1155 EFSA 07.254 2-Methoxy-acetophenone 579-74-8 EFSA 07.255 l-Piperitone 4573-50-6 1856 1 EFSA 07.256 (E) & (Z)-4,8-Dimethyl-3,7-nonadiene-2-one 817-88-9 1137 At least 94%; secondary component 3-4% 4,8-dimethyl-3,7-nonadien-2-ol 1 EFSA 07.257 2-(3,7-Dimethyl-2,6-octadienyl)cyclopentanone 68133-79-9 1117 EFSA 07.258 6-Methyl-3-hepten-2-one 2009-74-7 1 EFSA 07.259 2-Methyl-acetophenone 577-16-2 2044 EFSA 07.260 3-Hydroxy-5-methyl-2-hexanone 163038-04-8 EFSA 07.261 4-Methyl-3-hepten-5-one 22319-31-9 1 EFSA 07.262 9-decen-2-one 35194-30-0 EFSA 08.001 Formic acid 64-18-6 79 1 JECFA 08.002 Acetic acid 64-19-7 81 2 JECFA 08.003 Propionic acid 79-09-4 84 3 JECFA 08.004 Lactic acid 598-82-3 930 4 EFSA 08.005 Butyric acid 107-92-6 87 5 JECFA 08.006 2-Methylpropionic acid 79-31-2 253 6 JECFA 08.007 Valeric acid 109-52-4 90 7 JECFA 08.008 3-Methylbutyric acid 503-74-2 259 8 JECFA 08.009 Hexanoic acid 142-62-1 93 9 JECFA 08.010 Octanoic acid 124-07-2 99 10 JECFA 08.011 Decanoic acid 334-48-5 105 11 JECFA 08.012 Dodecanoic acid 143-07-7 111 12 At least 90%; secondary components 3-6% tetradecanoic acid; 2-5% decanoic acid; 1-2% hexadecanoic acid JECFA 08.013 Oleic acid 112-80-1 333 13 At least 90%; secondary component 5-7% palmitic acid and other fatty acids JECFA 08.014 Hexadecanoic acid 57-10-3 115 14 At least 80%; secondary components 8-11% octadecanoic acid; 5-7% tetradecanoic acid; 3-5% heptadecanoic acid;<1% pentadecanoic acid JECFA 08.015 Octadecanoic acid 57-11-4 116 15 At least 40%; secondary components 5-50% hexadecanoic acid; <3% tetradecanoic acid; <5% 9-octadecenoic acid; <3%heptadecanoic acid; <2% eicosanoic acid; <1% pentadecanoic acid JECFA 08.016 Tetradecanoic acid 544-63-8 113 16 At least 94%; secondary components 2-4% hexadecanoic acid; 1-3% dodecanoic acid JECFA 08.017 l-Malic acid 6915-15-7 619 17 JECFA 08.018 Tartaric acid 133-37-9 621 18 JECFA 08.019 Pyruvic acid 127-17-3 936 19 EFSA 08.021 Benzoic acid 65-85-0 850 21 EFSA 08.022 Cinnamic acid 621-82-9 657 22 EFSA 08.023 4-Oxovaleric acid 123-76-2 606 23 JECFA 08.024 Succinic acid 110-15-6 24 CoE 08.025 Fumaric acid 110-17-8 618 25 JECFA 08.026 Adipic acid 124-04-9 623 26 JECFA 08.028 Heptanoic acid 111-14-8 96 28 JECFA 08.029 Nonanoic acid 112-05-0 102 29 JECFA 08.031 2-Methylvaleric acid 97-61-0 261 31 JECFA 08.032 3-Phenylpropionic acid 501-52-0 646 32 EFSA 08.033 Prop-1-ene-1,2,3-tricarboxylic acid 499-12-7 627 33 JECFA 08.034 Cyclohexylacetic acid 5292-21-7 965 34 EFSA 08.035 2-Methylhexanoic acid 4536-23-6 265 582 JECFA 08.036 Citronellic acid 502-47-6 1221 616 At least 90%; secondary components 5-8% citronellal, citronellyl, neryl, and geranyl acetate esters and other naturally occurring terpenes EFSA 08.037 2-Oxoglutaric acid 328-50-7 634 653 JECFA 08.038 Phenylacetic acid 103-82-2 1007 672 EFSA 08.039 Undec-10-enoic acid 112-38-9 331 689 JECFA 08.040 4-Hydroxybenzoic acid 99-96-7 957 693 EFSA 08.041 Octadeca-9,12-dienoic acid 60-33-3 332 694 44-46% linolenic acid; 18-20% linoleic acid; 22-25% stearic and oleic acid; 7-8% palmitic acid JECFA 08.042 Undecanoic acid 112-37-8 108 696 JECFA 08.043 Vanillic acid 121-34-6 959 697 EFSA 08.044 (2E),4-Dimethylpent-2-enoic acid 21016-46-6 1211 744 At least 92%; secondary component 5-7% 4-methyl-2-methylenevaleric acid. EFSA 08.045 2-Ethylbutyric acid 88-09-5 257 2001 JECFA 08.046 2-Methylbutyric acid 116-53-0 255 2002 JECFA 08.047 2-Methylheptanoic acid 1188-02-9 1212 2003 EFSA 08.048 Pent-4-enoic acid 591-80-0 314 2004 JECFA 08.049 Phenoxyacetic acid 122-59-8 1026 2005 EFSA 08.050 Hex-3-enoic acid 4219-24-3 317 2256 JECFA 08.051 3-Methyl-2-oxobutyric acid 759-05-7 631 2262 JECFA 08.052 4-Methyl-2-oxovaleric acid 816-66-0 633 2263 JECFA 08.053 Malonic acid 141-82-2 2264 EFSA 08.054 Hex-2(trans)-enoic acid 13419-69-7 1361 11777 EFSA 08.055 2-Methyl-2-pentenoic acid 3142-72-1 1210 11680 EFSA 08.056 3-Methylvaleric acid 105-43-1 262 10149 JECFA 08.057 4-Methylvaleric acid 646-07-1 264 10150 JECFA 08.058 2-Methylpent-3-enoic acid 37674-63-8 347 10147 JECFA 08.059 2-Methylpent-4-enoic acid 1575-74-2 355 10148 JECFA 08.060 Cyclohexanecarboxylic acid 98-89-5 961 11911 EFSA 08.061 5-Methylhexanoic acid 628-46-6 266 10142 JECFA 08.062 4-Methylnonanoic acid 45019-28-1 274 11925 JECFA 08.063 4-Methyloctanoic acid 54947-74-9 271 11926 JECFA 08.064 (2E)-Methylcrotonic acid 80-59-1 1205 10168 EFSA 08.065 Dec-9-enoic acid 14436-32-9 328 10090 JECFA 08.066 2-Oxobutyric acid 600-18-0 589 JECFA 08.067 1,2,5,6-Tetrahydrocuminic acid 71298-42-5 976 EFSA 08.068 Dec-(5- and 6)-enoic acid 72881-27-7 327 JECFA 08.070 3-Methylcrotonic acid 541-47-9 1204 10138 EFSA 08.071 p-Anisic acid 100-09-4 883 10077 EFSA 08.072 But-2-enoic acid (cis and trans) 3724-65-0 10080 EFSA 08.073 Dec-2-enoic acid 3913-85-7 1372 10087 EFSA 08.074 Dec-3-enoic acid 15469-77-9 10088 EFSA 08.075 Dec-4-enoic acid 26303-90-2 1287 10089 EFSA 08.076 2,4-Dihydroxybenzoic acid 89-86-1 908 EFSA 08.078 2-Ethylhexanoic acid 149-57-5 EFSA 08.079 4-Ethyloctanoic acid 16493-80-4 1218 EFSA 08.080 Gallic acid 149-91-7 10170 EFSA 08.081 Geranic acid 459-80-3 1825 10094 EFSA 08.082 Glutaric acid 110-94-1 EFSA 08.083 Hept-2-enoic acid 18999-28-5 10102 EFSA 08.085 (E,E)-Hexa-2,4-dienoic acid 110-44-1 1176 EFSA 08.086 3-Hydroxy-2-oxopropionic acid 1113-60-6 635 JECFA 08.087 4-Hydroxy-3,5-dimethoxybenzoic acid 530-57-4 10111 EFSA 08.088 4-Hydroxy-3,5-dimethoxycinnamic acid (mixture of isomers) 530-59-6 EFSA 08.089 4-Hydroxy-3-methoxycinnamic acid (mixture of isomers) 1135-24-6 10113 EFSA 08.090 2-Hydroxy-4-methylvaleric acid 498-36-2 10118 EFSA 08.092 3-Methoxybenzoic acid 586-38-9 882 EFSA 08.093 3-Methyl-2-oxovaleric acid 39748-49-7 632 10146 JECFA 08.094 4-Methyldecanoic acid 24323-24-8 EFSA 08.095 8-Methyldecanoic acid 5601-60-5 EFSA 08.096 3-Methylhexanoic acid 3780-58-3 EFSA 08.097 4-Methylhexanoic acid 1561-11-1 EFSA 08.099 4-Methylpent-2-enoic acid 10321-71-8 1818 EFSA 08.100 4-Methylpent-3-enoic acid 504-85-8 EFSA 08.101 Non-2-enoic acid 3760-11-0 10153 EFSA 08.102 Non-3-enoic acid 4124-88-3 10154 EFSA 08.103 Nonanedioic acid 123-99-9 10079 EFSA 08.107 (E)-Pent-2-enoic acid 13991-37-2 1804 10163 EFSA 08.108 2-Phenylpropionic acid 492-37-5 10164 EFSA 08.109 3-Phenylpyruvic acid 156-06-9 1478 EFSA 08.112 Salicylic acid 69-72-7 958 10165 EFSA 08.113 Succinic acid, disodium salt 150-90-3 EFSA 08.114 2-Octenoic acid 1871-67-6 1805 10156 EFSA 08.115 4-Methylheptanoic acid 3302-03-2 EFSA 08.119 2-Hexenoic acid 1191-04-4 11777 EFSA 08.120 2-Methyl-2-butenoic acid 13201-46-2 10168 EFSA 08.123 trans-2-Heptenoic acid 10352-88-2 1373 EFSA 08.127 2-(4-Methoxyphenoxy)propionic acid 158833-38-6 EFSA 08.131 cis-2-Heptyl-cyclopropanecarboxylic acid 697290-76-9 1907 EFSA 08.132 3-Hydroxybenzoic acid 99-06-9 EFSA 08.133 3,4-Dihydroxybenzoic acid 99-50-3 EFSA 08.134 4-Hydroxy-3-methoxy-mandelic acid 55-10-7 EFSA 08.135 4-(2,2,3-trimethylcyclopentyl)butanoic acid 957136-80-0 EFSA 09.001 Ethyl acetate 141-78-6 27 191 JECFA 09.002 Propyl acetate 109-60-4 126 192 JECFA 09.003 Isopropyl acetate 108-21-4 305 193 JECFA 09.004 Butyl acetate 123-86-4 127 194 JECFA 09.005 Isobutyl acetate 110-19-0 137 195 JECFA 09.006 Hexyl acetate 142-92-7 128 196 JECFA 09.007 Octyl acetate 112-14-1 130 197 JECFA 09.008 Nonyl acetate 143-13-5 131 198 JECFA 09.009 Decyl acetate 112-17-4 132 199 JECFA 09.010 Dodecyl acetate 112-66-3 133 200 JECFA 09.011 Geranyl acetate 105-87-3 58 201 At least 90%; secondary components 4-6% geraniol and 1-2% nerol JECFA 09.012 Citronellyl acetate 150-84-5 57 202 At least 92%; secondary component 4-6% citronellol JECFA 09.013 Linalyl acetate 115-95-7 359 203 JECFA 09.014 Benzyl acetate 140-11-4 23 204 EFSA 09.015 alpha-Terpinyl acetate 80-26-2 368 205 SCF/CoE 09.016 Menthyl acetate 29066-34-0 431 206 JECFA 09.017 DL-Bornyl acetate 76-49-3 1387 207 EFSA 09.018 Cinnamyl acetate 103-54-8 650 208 EFSA 09.019 p-Anisyl acetate 104-21-2 873 209 EFSA 09.020 Eugenyl acetate 93-28-7 1531 210 EFSA 09.021 Pentyl acetate 628-63-7 211 SCF/CoE 09.022 Heptyl acetate 112-06-1 129 212 JECFA 09.023 Methyl acetate 79-20-9 125 213 JECFA 09.024 Isopentyl acetate 123-92-2 43 214 JECFA 09.025 2-Ethylbutyl acetate 10031-87-5 140 215 JECFA 09.026 alpha-Pentylcinnamyl acetate 7493-78-9 677 216 EFSA 09.027 Cyclohexyl acetate 622-45-7 1093 217 EFSA 09.028 2-Cyclohexylethyl acetate 21722-83-8 964 218 EFSA 09.029 1,1-Dimethyl-3-phenylpropyl acetate 103-07-1 1460 219 EFSA 09.030 2-Methoxy-4-(prop-1-enyl)phenyl acetate 93-29-8 1262 220 EFSA 09.031 Phenethyl acetate 103-45-7 989 221 EFSA 09.032 3-Phenylpropyl acetate 122-72-5 638 222 EFSA 09.033 Rhodinyl acetate 141-11-7 60 223 At least 87%; secondary component 9-12% rhodinol JECFA 09.034 Santalyl acetate 1323-00-8 985 224 2 EFSA 09.035 Vanillyl acetate 881-68-5 890 225 EFSA 09.036 p-Tolyl acetate 140-39-6 699 226 EFSA 09.037 Ethyl acrylate 140-88-5 1351 245 EFSA 09.038 Methyl butyrate 623-42-7 149 263 JECFA 09.039 Ethyl butyrate 105-54-4 29 264 JECFA 09.040 Propyl butyrate 105-66-8 150 266 JECFA 09.041 Isopropyl butyrate 638-11-9 307 267 JECFA 09.042 Butyl butyrate 109-21-7 151 268 JECFA 09.043 Isobutyl butyrate 539-90-2 158 269 JECFA 09.044 Pentyl butyrate 540-18-1 152 270 JECFA 09.045 Hexyl butyrate 2639-63-6 153 271 JECFA 09.046 Octyl butyrate 110-39-4 155 272 JECFA 09.047 Decyl butyrate 5454-09-1 156 273 JECFA 09.048 Geranyl butyrate 106-29-6 66 274 At least 92%; secondary components 3-5% geraniol and 1% nerol JECFA 09.049 Citronellyl butyrate 141-16-2 65 275 At least 90%; secondary component 6-8% citronellol JECFA 09.050 Linalyl butyrate 78-36-4 361 276 JECFA 09.051 Benzyl butyrate 103-37-7 843 277 EFSA 09.052 Terpinyl butyrate 2153-28-8 370 278 JECFA 09.053 Cinnamyl butyrate 103-61-7 652 279 EFSA 09.054 Allyl butyrate 2051-78-7 2 280 2 JECFA 09.055 3-Methylbutyl butyrate 106-27-4 45 282 JECFA 09.057 2-Phenylpropyl butyrate 80866-83-7 1469 285 EFSA 09.058 p-Anisyl butyrate 6963-56-0 875 286 EFSA 09.059 Ethyl decanoate 110-38-3 35 309 JECFA 09.060 Ethyl hexanoate 123-66-0 31 310 JECFA 09.061 Propyl hexanoate 626-77-7 161 311 JECFA 09.062 Isopropyl hexanoate 2311-46-8 308 312 JECFA 09.063 Butyl hexanoate 626-82-4 162 313 JECFA 09.064 Isobutyl hexanoate 105-79-3 166 314 JECFA 09.065 Pentyl hexanoate 540-07-8 163 315 JECFA 09.066 Hexyl hexanoate 6378-65-0 164 316 JECFA 09.067 Geranyl hexanoate 10032-02-7 70 317 JECFA 09.068 Linalyl hexanoate 7779-23-9 364 318 JECFA 09.069 Methyl hexanoate 106-70-7 1871 319 SCF/CoE 09.070 3-Methylbutyl hexanoate 2198-61-0 46 320 JECFA 09.071 3-Phenylpropyl hexanoate 6281-40-9 642 321 EFSA 09.072 Ethyl formate 109-94-4 26 339 JECFA 09.073 Propyl formate 110-74-7 117 340 At least 94%; secondary component 4-6% propyl alcohol JECFA 09.074 Heptyl formate 112-23-2 121 341 At least 94%; secondary component 1-5% heptanal JECFA 09.075 Octyl formate 112-32-3 122 342 JECFA 09.076 Geranyl formate 105-86-2 54 343 At least 85%; secondary components 8-10% geraniol and 2-4% nerol JECFA 09.077 Benzyl formate 104-57-4 841 344 EFSA 09.078 Citronellyl formate 105-85-1 53 345 At least 90%; secondary component 5-10% citronellol JECFA 09.079 Rhodinyl formate 141-09-3 56 346 At least 85%; secondary component 10-13% rhodinol JECFA 09.080 Linalyl formate 115-99-1 358 347 At least 90%; secondary component 6-8% linalool JECFA 09.081 alpha-Terpinyl formate 2153-26-6 367 348 JECFA 09.082 DL-Bornyl formate 7492-41-3 1389 349 EFSA 09.083 Phenethyl formate 104-62-1 988 350 EFSA 09.084 3-Phenylpropyl formate 104-64-3 637 351 EFSA 09.085 Cinnamyl formate 104-65-4 649 352 EFSA 09.086 2-Methyl-1-phenyl-2-propyl formate 10058-43-2 1654 353 At least 93%; secondary component 5-7% alpha,alpha-dimethylphenethyl alcohol EFSA 09.087 p-Anisyl formate 122-91-8 872 354 At least 90%; secondary component 8% anisyl alcohol EFSA 09.088 Eugenyl formate 10031-96-6 1530 355 At least 94%; secondary component 2-3% eugenol EFSA 09.089 Isoeugenyl formate 7774-96-1 1261 356 EFSA 09.090 alpha-Pentylcinnamyl formate 7493-79-0 676 357 At least 85%; secondary component 10-12% alpha-amylcinnamyl alcohol EFSA 09.091 Butyl heptanoate 5454-28-4 169 363 JECFA 09.092 Isobutyl heptanoate 7779-80-8 172 364 JECFA 09.093 Ethyl heptanoate 106-30-9 32 365 JECFA 09.094 Octyl heptanoate 5132-75-2 171 366 JECFA 09.095 Propyl heptanoate 7778-87-2 168 367 JECFA 09.096 Methyl heptanoate 106-73-0 167 368 JECFA 09.097 Allyl heptanoate 142-19-8 4 369 2 JECFA 09.098 Pentyl heptanoate 7493-82-5 170 370 At least 93%; secondary component 4-7% n-amyl 2-methylhexanoate JECFA 09.099 Ethyl dodecanoate 106-33-2 37 375 JECFA 09.100 Butyl dodecanoate 106-18-3 181 376 JECFA 09.101 Methyl dodecanoate 111-82-0 180 377 At least 94%; secondary components 3-6% methyl tetradecanoate; 2-5% methyl decanoate; 1-2% methyl hexadecanoate JECFA 09.102 p-Tolyl dodecanoate 10024-57-4 704 378 At least 90%; secondary components 3-6% p-tolyl tetradecanoate; 2-5% p-tolyl decanoate; 1-2% p-tolyl hexadecanoate EFSA 09.103 3-Methylbutyl dodecanoate 6309-51-9 182 379 JECFA 09.104 Ethyl tetradecanoate 124-06-1 38 385 JECFA 09.105 Isopropyl tetradecanoate 110-27-0 311 386 JECFA 09.106 Methyl tetradecanoate 124-10-7 183 387 JECFA 09.107 Ethyl nonanoate 123-29-5 34 388 JECFA 09.108 Methyl nonanoate 1731-84-6 179 389 JECFA 09.109 Allyl nonanoate 7493-72-3 6 390 2 JECFA 09.110 3-Methylbutyl nonanoate 7779-70-6 48 391 JECFA 09.111 Ethyl octanoate 106-32-1 33 392 JECFA 09.112 Pentyl octanoate 638-25-5 174 393 JECFA 09.113 Hexyl octanoate 1117-55-1 175 394 JECFA 09.114 Octyl octanoate 2306-88-9 177 395 JECFA 09.115 Nonyl octanoate 7786-48-3 178 396 JECFA 09.116 Linalyl octanoate 10024-64-3 365 397 At least 93%; secondary components 2-3% linalool and 2-3% octanoic acid JECFA 09.117 Methyl octanoate 111-11-5 173 398 JECFA 09.118 Heptyl octanoate 4265-97-8 176 399 JECFA 09.119 Allyl octanoate 4230-97-1 5 400 2 JECFA 09.120 3-Methylbutyl octanoate 2035-99-6 47 401 JECFA 09.121 Ethyl propionate 105-37-3 28 402 JECFA 09.122 Propyl propionate 106-36-5 142 403 JECFA 09.123 Isopropyl propionate 637-78-5 306 404 JECFA 09.124 Butyl propionate 590-01-2 143 405 JECFA 09.125 Isobutyl propionate 540-42-1 148 406 JECFA 09.126 Octyl propionate 142-60-9 145 407 JECFA 09.127 Decyl propionate 5454-19-3 146 408 JECFA 09.128 Geranyl propionate 105-90-8 62 409 At least 92%; secondary components 3-4% geraniol and 1-2% nerol JECFA 09.129 Citronellyl propionate 141-14-0 61 410 At least 90%; secondary component 5-8% citronellol JECFA 09.130 Linalyl propionate 144-39-8 360 411 At least 94%; secondary component 2-5% linalool JECFA 09.131 DL-Isobornyl propionate 2756-56-1 842 412 EFSA 09.132 Benzyl propionate 122-63-4 651 413 EFSA 09.133 Cinnamyl propionate 103-56-0 651 414 EFSA 09.134 Methyl propionate 554-12-1 141 415 JECFA 09.135 Pentyl propionate 624-54-4 416 SCF/CoE 09.136 3-Methylbutyl propionate 105-68-0 44 417 JECFA 09.137 Phenethyl propionate 122-70-3 990 418 EFSA 09.138 3-Phenylpropyl propionate 122-74-7 639 419 EFSA 09.139 Hexyl propionate 2445-76-3 144 420 JECFA 09.140 Cyclohexyl propionate 6222-35-1 1097 421 EFSA 09.141 Rhodinyl propionate 105-89-5 64 422 JECFA 09.142 Terpinyl propionate 80-27-3 369 423 JECFA 09.143 Carvyl propionate 97-45-0 383 424 JECFA 09.144 1-Phenethyl propionate 120-45-6 802 425 EFSA 09.145 p-Anisyl propionate 7549-33-9 874 426 EFSA 09.146 Allyl undec-10-enoate 7493-76-7 9 441 2 JECFA 09.147 Ethyl valerate 539-82-2 30 465 JECFA 09.148 Butyl valerate 591-68-4 160 466 JECFA 09.149 Pentyl valerate 2173-56-0 467 SCF/CoE 09.150 (E)-Geranyl valerate 10402-47-8 1821 468 EFSA 09.151 Citronellyl valerate 7540-53-6 69 469 At least 85%; secondary component 10-12% rhodinol JECFA 09.152 Benzyl valerate 10361-39-4 470 EFSA 09.153 DL-Bornyl valerate 7549-41-9 1392 471 EFSA 09.154 Menthyl valerate 89-47-4 1852 472 EFSA 09.156 Methyl 2-nonynoate 111-80-8 1356 479 EFSA 09.157 Ethyl 2-nonynoate 10031-92-2 1352 480 EFSA 09.158 Methyl 2-octynoate 111-12-6 1357 481 EFSA 09.159 Pentyl formate 638-49-3 119 497 At least 92%; secondary component 4-8% n-amyl alcohol JECFA 09.160 Cyclohexyl formate 4351-54-6 1095 498 EFSA 09.161 Hexyl formate 629-33-4 120 499 JECFA 09.162 3-Methylbutyl formate 110-45-2 42 500 At least 92%; secondary component 4-8% isoamyl alcohol JECFA 09.163 Butyl formate 592-84-7 118 501 JECFA 09.164 Isobutyl formate 542-55-2 124 502 At least 94%; secondary component 4-6% isobutyl alcohol JECFA 09.165 Isopropyl formate 625-55-8 304 503 JECFA 09.166 Heptyl butyrate 5870-93-9 154 504 JECFA 09.167 Neryl butyrate 999-40-6 67 505 JECFA 09.168 Phenethyl butyrate 103-52-6 991 506 EFSA 09.169 Neryl propionate 105-91-9 63 509 JECFA 09.171 Cedryl acetate 77-54-3 527 EFSA 09.174 2-Methoxyphenyl acetate 613-70-7 718 552 EFSA 09.176 DL-Isobornyl formate 1200-67-5 1390 565 EFSA 09.178 1-Phenethyl acetate 93-92-5 801 573 EFSA 09.179 1-Phenethyl formate 7775-38-4 800 574 EFSA 09.180 Methyl hexadecanoate 112-39-0 581 EFSA 09.181 Methyl hex-2-enoate 2396-77-2 583 EFSA 09.182 Methyl valerate 624-24-8 159 588 JECFA 09.185 2-Oxopropyl acetate 592-20-1 607 SCF/CoE 09.186 sec-Butan-3-onyl acetate 4906-24-5 406 608 JECFA 09.188 Pentyl decanoate 5933-87-9 611 SCF/CoE 09.189 1-Phenylpropyl butyrate 10031-86-4 823 628 EFSA 09.191 Ethyl hex-3-enoate 2396-83-0 335 JECFA 09.192 Ethyl oleate 111-62-6 345 633 JECFA 09.193 Ethyl hexadecanoate 628-97-7 39 634 JECFA 09.194 Ethyl (E,E)-hexa-2,4-dienoic acid 2396-84-1 1178 635 EFSA 09.197 Hex-3(cis)-enyl acetate 3681-71-8 134 644 JECFA 09.198 Isopentyl valerate 2050-09-1 648 SCF/CoE 09.200 1-Methyl-3-phenylpropyl acetate 10415-88-0 816 671 EFSA 09.201 Phenethyl valerate 7460-74-4 673 EFSA 09.202 Propyl valerate 141-06-0 679 SCF/CoE 09.204 Ethyl octadeca-9,12-dienoate 544-35-4 711 SCF/CoE 09.205 Ethyl octadeca-9,12,15-trienoate 1191-41-9 712 SCF/CoE 09.208 Butyl oleate 142-77-8 741 SCF/CoE 09.209 Butyl octanoate 589-75-3 742 SCF/CoE 09.210 Ethyl octadecanoate 111-61-5 40 745 At least 89%; secondary components 6-7% ethyl palmitate and ethyl esters of other fatty acid JECFA 09.211 Glyceryl tributyrate 60-01-5 922 747 EFSA 09.212 Neryl formate 2142-94-1 55 2060 At least 90%, secondary components 4-6% geraniol, 1-3% nerol and formate esters of citronellol, geraniol and rhodinol JECFA 09.213 Neryl acetate 141-12-8 59 2061 JECFA 09.214 Undec-10-enyl acetate 112-19-6 136 2062 JECFA 09.215 Carvyl acetate 97-42-7 382 2063 JECFA 09.216 Dihydrocarvyl acetate 20777-49-5 379 2064 JECFA 09.218 DL-Isobornyl acetate 125-12-2 1388 2066 EFSA 09.219 1R,2S,5R-isopulegyl acetate 57576-09-7 756 2067 4 EFSA 09.220 Piperonyl acetate 326-61-4 894 2068 EFSA 09.225 1,3-Nonanediol acetate 1322-17-4 605 2075 JECFA 09.227 1,1-Dimethyl-2-phenethyl acetate 151-05-3 1655 2077 EFSA 09.228 o-Tolyl acetate 533-18-6 698 2078 EFSA 09.230 Cyclohexyl butyrate 1551-44-6 1094 2082 EFSA 09.231 1-Phenethyl butyrate 3460-44-4 803 2083 EFSA 09.232 1,1-Dimethyl-2-phenethyl butyrate 10094-34-5 1656 2084 EFSA 09.233 Allyl propionate 2408-20-0 1 2094 JECFA 09.234 Methyl non-2-enoate 111-79-5 1813 2099 EFSA 09.235 Butyl dec-2-enoate 7492-45-7 1348 2100 EFSA 09.236 Methyl undec-9-enoate 5760-50-9 342 2101 JECFA 09.237 Ethyl undec-10-enoate 692-86-4 343 10634 JECFA 09.238 Butyl undec-10-enoate 109-42-2 344 2103 JECFA 09.239 Methyl 2-undecynoate 10522-18-6 1358 2111 EFSA 09.240 Hex-3(cis)-enyl formate 33467-73-1 123 2153 JECFA 09.244 Allyl hexanoate 123-68-2 3 2181 2 JECFA 09.246 Butyl octadecanoate 123-95-5 184 2189 JECFA 09.247 Allyl crotonate 20474-93-5 2222 2 EFSA 09.248 Ethyl trans-2-butenoate 623-70-1 2244 EFSA 09.249 1-Methyl-2-phenethyl butyrate 68922-11-2 814 2276 EFSA 09.250 Isobutyl valerate 10588-10-0 2303 SCF/CoE 09.251 Methyl decanoate 110-42-9 2304 SCF/CoE 09.253 2-Isopropyl-5-methylphenyl acetate 528-79-0 2308 EFSA 09.254 3-Octyl acetate 4864-61-3 313 2347 JECFA 09.256 Propyl nonanoate 6513-03-7 2351 SCF/CoE 09.258 D- Glucose pentaacetate 3891-59-6 EFSA 09.260 Ethyl (E,Z)-deca-2,4-dienoate 3025-30-7 1192 10574 EFSA 09.261 2-Phenethyl hexanoate 6290-37-5 995 10882 EFSA 09.262 Phenethyl octanoate 5457-70-5 996 10884 EFSA 09.263 Glyceryl tripropionate 139-45-7 921 10657 EFSA 09.264 sec-Butan-3-onyl butyrate 84642-61-5 407 10525 JECFA 09.265 Ethyl oct-4-enoate 34495-71-1 338 10619 JECFA 09.266 Hexyl (2E)-butenoate 19089-92-0 1807 10688 EFSA 09.267 Methyl hex-3-enoate 2396-78-3 334 10801 JECFA 09.268 Methyl oct-4(cis)-enoate 21063-71-8 337 10834 JECFA 09.269 Fenchyl acetate 13851-11-1 1399 11769 EFSA 09.270 Hex-3-enyl butyrate 16491-36-4 157 11859 JECFA 09.271 Hex-3-enyl hexanoate 31501-11-8 165 11779 JECFA 09.272 Myrtenyl formate 72928-52-0 983 10858 2 EFSA 09.273 Isobutyl crotonate 589-66-2 1206 10706 EFSA 09.274 Ethyl undecanoate 627-90-7 36 10633 JECFA 09.275 Hept-3(trans)-enyl acetate 1576-77-8 135 10662 JECFA 09.276 Oct-2-enyl acetate 3913-80-2 1367 11906 2 EFSA 09.277 Oct-2(trans)-enyl butyrate 84642-60-4 1368 11907 2 EFSA 09.278 p-Mentha-1,8-dien-7-yl acetate 15111-96-3 975 10742 2 EFSA 09.280 Nonane-1,4-diyl diacetate 67715-81-5 609 11927 At least 92%; secondary component 5-8% monoacetate JECFA 09.281 Oct-1-en-3-yl acetate 2442-10-6 1836 11716 1 EFSA 09.282 Oct-1-en-3-yl butyrate 16491-54-6 1837 1 EFSA 09.283 (E)-Ethyl dec-2-enoate 7367-88-6 1814 10577 EFSA 09.284 Ethyl dec-4-enoate 76649-16-6 341 10578 JECFA 09.285 Ethyl oct-2(trans)-enoate 7367-82-0 1812 10617 EFSA 09.286 2-Methylbutyl acetate 624-41-9 138 10762 JECFA 09.287 Propyl deca-2,4-dienoate 28316-62-3 10889 EFSA 09.288 4-(4-Acetoxyphenyl)butan-2-one 3572-06-3 731 At least 93%; secondary component 2-5% ortho-isomer. EFSA 09.289 alpha-Campholene acetate 36789-59-0 969 EFSA 09.290 Ethyl octa-4,7-dienoate 69925-33-3 339 JECFA 09.291 Hex-3-enyl hex-3-enoate 61444-38-0 336 JECFA 09.292 Hexyl 2-hexenoate 33855-57-1 1810 At least 92%; secondary component 6-8% hexyl trans-3-hexenoate EFSA 09.294 2-Methylbenzyl acetate 17373-93-2 863 At least 98% (sum of o,m,p-isomers) EFSA 09.298 Methyl non-3-enoate 13481-87-3 340 JECFA 09.299 Methyl oct-2(trans)-enoate 7367-81-9 1811 11800 At least 90%; secondary component 5-6% methyl trans-3-octenoate EFSA 09.300 Methyl (E,E)-hexa-2,4-dienoic acid 689-89-4 1177 EFSA 09.301 p-Tolyl octanoate 59558-23-5 703 EFSA 09.302 Myrtenyl acetate 1079-01-2 982 10887 2 EFSA 09.303 Hept-2-enyl isovalerate 253596-70-2 1799 10664 2 EFSA 09.304 sec-Heptyl isovalerate 238757-71-6 10806 EFSA 09.305 beta-Ionyl acetate 22030-19-9 1409 10702 At least 92%; secondary components 2-5% acetic acid and 1-2% beta-ionol 2 EFSA 09.306 2-Methoxycinnamyl acetate (mixture of isomers) 110823-66-0 10752 EFSA 09.307 2-Methylbutyl dodecanoate 93815-53-3 10766 EFSA 09.312 Allyl hexa-2,4-dienoate 7493-75-6 8 2182 2 JECFA/EFSA 09.313 Benzyl 2-methylbutyrate 56423-40-6 10523 EFSA 09.314 Benzyl crotonate 65416-24-2 EFSA 09.315 Benzyl dodecanoate 140-25-0 EFSA 09.316 Benzyl hexanoate 6938-45-0 10521 EFSA 09.317 Benzyl lactate 2051-96-9 EFSA 09.318 Benzyl octanoate 10276-85-4 EFSA 09.319 DL-Bornyl butyrate 13109-70-1 1412 EFSA 09.321 Butyl 2-methylbut-2(cis)-enoate 7785-64-0 EFSA 09.323 sec-Butyl acetate 105-46-4 10527 EFSA 09.324 Butyl but-(2E)-enoate 591-63-9 EFSA 09.325 sec-Butyl butyrate 819-97-6 10528 EFSA 09.326 Butyl deca-(2E,4Z)-dienoate 28369-24-6 10529 EFSA 09.327 Butyl decanoate 30673-36-0 10530 EFSA 09.328 sec-Butyl formate 589-40-2 10532 EFSA 09.329 Butyl hex-2-enoate 13416-74-5 EFSA 09.330 Butyl hex-(3E)-enoate 118869-62-8 EFSA 09.331 Butyl hexadecanoate 111-06-8 EFSA 09.332 sec-Butyl hexanoate 820-00-8 10533 EFSA 09.333 sec-Butyl lactate 18449-60-0 EFSA 09.334 Butyl nonanoate 50623-57-9 EFSA 09.335 Butyl oct-2-enoate 57403-32-4 10536 EFSA 09.337 Carvacryl acetate 6380-28-5 EFSA 09.339 Cinnamyl 2-methylcrotonate (mixture of isomers) 61792-12-9 EFSA 09.340 Citronellyl 2-methylbut-2-enoate 24717-85-9 1823 EFSA 09.341 Citronellyl hexanoate 10580-25-3 EFSA 09.342 Cyclogeranyl acetate 69842-11-1 EFSA 09.345 Di-isopentyl succinate 818-04-2 10555 EFSA 09.346 Dibutyl malate 6280-99-5 EFSA 09.347 Dibutyl succinate 141-03-7 EFSA 09.348 Diethyl adipate 141-28-6 EFSA 09.349 Diethyl citrate 32074-56-9 EFSA 09.350 Diethyl fumarate 623-91-6 EFSA 09.351 Diethyl maleate 141-05-9 10551 EFSA 09.352 Diethyl nonanedioate 624-17-9 10549 EFSA 09.353 Diethyl oxalate 95-92-1 EFSA 09.354 Diethyl pentanedioate 818-38-2 EFSA 09.355 neo-Dihydrocarvyl acetate 56422-50-5 10859 EFSA 09.356 1,1-Dimethylethyl propionate 20487-40-5 EFSA 09.358 3,7-Dimethyloctyl acetate 20780-49-8 10899 EFSA 09.360 Ethyl 2-acetoxypropionate 2985-28-6 EFSA 09.362 Ethyl 2-hydroxy-4-methylbenzoate 60770-00-5 EFSA 09.363 Ethyl 2-methoxybenzoate 7335-26-4 EFSA 09.364 Ethyl 2-phenylpropionate 2510-99-8 EFSA 09.365 Ethyl 3-methylcrotonate 638-10-8 10610 EFSA 09.367 Ethyl 4-hydroxybenzoate 120-47-8 EFSA 09.368 Ethyl 4-methylpent-3-enoate 6849-18-9 10615 EFSA 09.370 Ethyl dec-9-enoate 67233-91-4 10579 EFSA 09.371 Ethyl deca-2,4,7-trienoate 78417-28-4 1193 10576 EFSA 09.372 Ethyl dodec-(2E)-enoate 28290-90-6 10584 EFSA 09.374 Ethyl hept-(2E)-enoate 54340-72-6 EFSA 09.375 Ethyl methacrylate 97-63-2 EFSA 09.377 Ethyl oct-3-enoate 1117-65-3 1632 10618 EFSA 09.379 Ethyl pent-2-enoate 2445-93-4 10623 EFSA 09.380 Ethyl pentadecanoate 41114-00-5 10622 EFSA 09.381 2-Ethylhexyl acetate 103-09-3 EFSA 09.382 Geranyl 2-methylbutyrate 68705-63-5 1820 EFSA 09.383 Geranyl 2-methylcrotonate 7785-33-3 1822 11829 EFSA 09.385 Hept-2-enyl acetate 16939-73-4 1798 10661 2 EFSA 09.386 sec-Hept-4(cis)-enyl acetate 94088-33-2 EFSA 09.387 Heptyl 2-methylbutyrate 50862-12-9 10668 EFSA 09.388 sec-Heptyl acetate 5921-82-4 10802 EFSA 09.390 Heptyl hexanoate 6976-72-3 10666 EFSA 09.391 sec-Heptyl hexanoate 6624-58-4 10805 EFSA 09.392 Heptyl isovalerate 56423-43-9 10667 EFSA 09.394 E-Hex-2-enyl acetate 2497-18-9 1355 643 At least 90%; secondary component 5-6% (Z)-2-hexenyl acetate 2 EFSA 09.395 E -Hex-2-enyl propionate 53398-80-4 1378 11830 2 EFSA 09.396 Hex-2-enyl butyrate 53398-83-7 1375 2 EFSA 09.397 Hex-2-enyl formate 53398-78-0 1376 11858 2 EFSA 09.398 Hex-(2E)-enyl hexanoate. 53398-86-0 1381 At least 93%; secondary components 2-3% hexanoic acid and 2-3% 2-hexenol 2 EFSA 09.399 (2E)-Hexenyl isovalerate 68698-59-9 1377 2 EFSA 09.400 Hex-2-enyl phenylacetate 68133-78-8 2 EFSA 09.401 Isopentyl acetoacetate 2308-18-1 598 227 JECFA 09.402 Ethyl acetoacetate 141-97-9 595 240 JECFA 09.403 Butyl acetoacetate 591-60-6 596 241 JECFA 09.404 Isobutyl acetoacetate 7779-75-1 597 242 JECFA 09.405 Geranyl acetoacetate 10032-00-5 599 243 JECFA 09.406 Benzyl 3-oxobutyrate 5396-89-4 848 244 EFSA 09.407 2-Phenethyl 3-methylcrotonate 42078-65-9 998 246 EFSA 09.408 Isobutyl 2-methylbut-2(cis)-enoate 7779-81-9 1213 247 EFSA 09.409 Ethyl 2-methylbutyrate 7452-79-1 206 265 JECFA 09.410 Allyl 2-ethylbutyrate 7493-69-8 11 281 2 JECFA/EFSA 09.411 Allyl cyclohexanebutyrate 7493-65-4 14 283 2 JECFA/EFSA 09.412 Methyl isobutyrate 547-63-7 185 287 JECFA 09.413 Ethyl isobutyrate 97-62-1 186 288 JECFA 09.414 Propyl isobutyrate 644-49-5 187 289 JECFA 09.415 Isopropyl isobutyrate 617-50-5 309 290 JECFA 09.416 Butyl isobutyrate 97-87-0 188 291 JECFA 09.417 Isobutyl isobutyrate 97-85-8 194 292 JECFA 09.418 Pentyl isobutyrate 2445-72-9 293 EFSA 09.419 Isopentyl isobutyrate 2050-01-3 49 294 JECFA 09.420 Heptyl isobutyrate 2349-13-5 190 295 JECFA 09.421 Citronellyl isobutyrate 97-89-2 71 296 At least 92%; secondary component 3-5% citronellol JECFA 09.423 Linalyl isobutyrate 78-35-3 362 298 JECFA 09.424 Neryl isobutyrate 2345-24-6 73 299 At least 92%; secondary components 2-5% nerol and 1-2% geraniol JECFA 09.425 Terpinyl 2-methylpropionate 7774-65-4 371 300 JECFA 09.426 Benzyl isobutyrate 103-28-6 844 301 EFSA 09.427 Phenethyl isobutyrate 103-48-0 992 302 EFSA 09.428 3-Phenylpropyl isobutyrate 103-58-2 640 303 EFSA 09.429 p-Tolyl isobutyrate 103-93-5 701 304 EFSA 09.430 Piperonyl isobutyrate 5461-08-5 895 305 EFSA 09.431 Geranyl isobutyrate 2345-26-8 72 306 JECFA 09.432 Methyl 4-methylvalerate 2412-80-8 216 322 JECFA 09.433 Ethyl lactate 97-64-3 931 371 EFSA 09.434 Butyl lactate 138-22-7 932 372 EFSA 09.435 Ethyl 4-oxovalerate 539-88-8 607 373 JECFA 09.436 Butyl 4-oxovalerate 2052-15-5 608 374 JECFA 09.439 Diethyl malate 7554-12-3 620 382 JECFA 09.441 Butyl ethyl malonate 17373-84-1 615 384 JECFA 09.442 Ethyl pyruvate 617-35-6 938 430 EFSA 09.443 Isopentyl pyruvate 7779-72-8 939 431 EFSA 09.444 Diethyl succinate 123-25-1 617 438 JECFA 09.445 Dimethyl succinate 106-65-0 616 439 JECFA 09.446 Diethyl tartrate 87-91-2 622 440 JECFA 09.447 Ethyl isovalerate 108-64-5 196 442 JECFA 09.448 Propyl isovalerate 557-00-6 197 443 JECFA 09.449 Butyl isovalerate 109-19-3 198 444 JECFA 09.450 Isopropyl isovalerate 32665-23-9 310 445 JECFA 09.451 Octyl isovalerate 7786-58-5 200 446 JECFA 09.452 Nonyl isovalerate 7786-47-2 201 447 JECFA 09.453 Geranyl isovalerate 109-20-6 75 448 JECFA 09.454 Linalyl isovalerate 1118-27-0 363 449 JECFA 09.455 Menthyl isovalerate 16409-46-4 432 450 JECFA 09.456 DL-Bornyl isovalerate 76-50-6 1393 451 EFSA 09.457 DL-Isobornyl isovalerate 7779-73-9 1394 452 EFSA 09.458 Benzyl isovalerate 103-38-8 845 453 EFSA 09.459 Cinnamyl isovalerate 140-27-2 654 454 EFSA 09.460 Citronellyl isovalerate 68922-10-1 455 SCF/CoE 09.461 Terpinyl isovalerate 1142-85-4 372 456 JECFA 09.462 Methyl isovalerate 556-24-1 195 457 JECFA 09.463 3-Methylbutyl 3-methylbutyrate 659-70-1 50 458 JECFA 09.464 Cyclohexyl isovalerate 7774-44-9 1096 459 EFSA 09.465 Rhodinyl isovalerate 7778-96-3 77 460 JECFA 09.466 Phenethyl isovalerate 140-26-1 994 461 EFSA 09.467 3-Phenylpropyl isovalerate 5452-07-3 641 462 EFSA 09.468 alpha-Pentylcinnamyl isovalerate 7493-80-3 678 463 EFSA 09.469 Allyl cyclohexanevalerate 7493-68-7 15 474 2 JECFA/EFSA 09.470 Cinnamyl isobutyrate 103-59-3 653 496 EFSA 09.471 Neryl isovalerate 3915-83-1 76 508 JECFA 09.472 Isobutyl isovalerate 589-59-3 203 568 JECFA 09.473 Octyl isobutyrate 109-15-9 192 593 JECFA 09.474 Dibutyl sebacate 109-43-3 625 622 At least 93%; secondary components 2-4% butyl ester of C14-, C16-, and C18- fatty acids JECFA 09.475 Diethyl sebacate 110-40-7 624 623 JECFA 09.476 Ethyl 3-phenyl-3-oxopropionate 94-02-0 834 627 At least 88%; secondary component 7-9% ethyl benzoate EFSA 09.478 Hexyl isobutyrate 2349-07-7 189 646 JECFA 09.480 o-Tolyl isobutyrate 36438-54-7 700 681 EFSA 09.481 Diethyl carbonate 105-58-8 710 SCF/CoE 09.482 Allyl cyclohexaneacetate 4728-82-9 12 2070 2 JECFA/EFSA 09.483 Methyl 2-methylbutyrate 868-57-5 205 2085 At least 92%; secondary component 5-7% methyl isovalerate JECFA 09.484 1,1-Dimethyl-3-phenylpropyl isobutyrate 10031-71-7 1461 2086 EFSA 09.485 2-Phenylpropyl isobutyrate 65813-53-8 1470 2087 EFSA 09.486 1-Phenethyl isobutyrate 7775-39-5 804 2088 EFSA 09.487 2-Phenoxyethyl isobutyrate 103-60-6 1028 2089 EFSA 09.488 Ethyl cyclohexanepropionate 10094-36-7 966 2095 EFSA 09.489 Allyl isovalerate 2835-39-4 7 2098 2 JECFA /EFSA 09.490 Diethyl malonate 105-53-3 614 2106 JECFA 09.491 Butyl-O-butyryllactate 7492-70-8 935 2107 EFSA 09.492 Allyl cyclohexanehexanoate 7493-66-5 16 2180 2 JECFA/EFSA 09.493 Allyl 2-methylcrotonate 7493-71-2 10 2183 2 JECFA/EFSA 09.494 Benzyl 2-methylcrotonate 37526-88-8 846 2184 EFSA 09.495 Ethyl 2-methylcrotonate 5837-78-5 1824 2185 EFSA 09.496 Phenethyl 2-methylcrotonate 55719-85-2 997 2186 EFSA 09.498 Allyl cyclohexanepropionate 2705-87-5 13 2223 2 JECFA/EFSA 09.499 Pentyl isovalerate 25415-62-7 2224 EFSA 09.501 Ethyl 2-acetyl-3-phenylpropionate 620-79-1 835 2241 EFSA 09.502 Ethyl butyryl lactate 71662-27-6 2242 EFSA 09.505 Hex-3-enyl isovalerate 10032-11-8 202 2344 JECFA 09.506 Hex-3-enyl 2-methylbutyrate 10094-41-4 211 2345 JECFA 09.507 Hexyl 2-methylbutyrate 10032-15-2 208 4132 JECFA 09.508 Benzyl 2,3-dimethylcrotonate 7492-69-5 847 11868 EFSA 09.509 1-Methyl-1-phenethyl isobutyrate 7774-60-9 1657 11828 EFSA 09.510 Ethyl aconitate 1321-30-8 628 11845 JECFA 09.511 Tributyl acetylcitrate 77-90-7 630 JECFA 09.512 Triethyl citrate 77-93-0 629 11762 JECFA 09.513 Isopropyl 2-methylcrotonate 1733-25-1 312 10733 JECFA 09.514 Ethyl 2,4-dioxohexanoate 13246-52-1 603 11903 JECFA 09.515 Geranyl 2-ethylbutyrate 73019-14-4 78 11667 JECFA 09.516 2-Methylbutyl 2-methylbutyrate 2445-78-5 212 10773 At least 90%; secondary component 5-7% 2-methylbutyl 3-methylbutyrate JECFA 09.517 Methyl citronellate 2270-60-2 354 10781 JECFA 09.518 4-Methylphenyl isovalerate 55066-56-3 702 10545 EFSA 09.519 Butyl 2-methylbutyrate 15706-73-7 207 10534 JECFA 09.520 Methyl 3-oxo-2-pentyl-1-cyclopentylacetate 24851-98-7 10785 EFSA 09.521 Methyl-3-oxo-2-pent-2-enyl-1-cyclopentylacetate 39924-52-2 1400 10821 Mixture of isomers: trans-trans isomer: 2-8%, trans-cis isomer: 84-92%, cis-cis isomer:3-8%. Sum of three main peaks: 98-100% EFSA 09.522 Ethyl 3-hydroxybutyrate 5405-41-4 594 10596 JECFA 09.523 Dodecyl isobutyrate 6624-71-1 193 10563 JECFA 09.524 Ethyl 2-methylpent-3-enoate 1617-23-8 350 10612 JECFA 09.525 Maltyl isobutyrate 65416-14-0 1482 10739 2 EFSA 09.526 Ethyl 2-methylvalerate 39255-32-8 214 10616 JECFA 09.527 Ethyl 2-methylpent-4-enoate 53399-81-8 351 10613 JECFA 09.528 trans-3-Heptenyl isobutyrate 191 10663 JECFA 09.529 Hexyl isovalerate 10032-13-0 199 10692 JECFA 09.530 Isopentyl 2-methylbutyrate 27625-35-0 51 10721 JECFA 09.531 2-Methylbutyl isovalerate 2445-77-4 204 10772 JECFA 09.532 Methyl 3-hydroxyhexanoate 21188-58-9 600 10812 JECFA 09.533 Ethyl brassylate 105-95-3 626 10571 JECFA 09.534 Ethyl cyclohexanecarboxylate 3289-28-9 963 11916 EFSA 09.535 Ethyl 3-hydroxyhexanoate 2305-25-1 601 11764 JECFA 09.536 Methyl cyclohexanecarboxylate 4630-82-4 962 11920 EFSA 09.537 Octyl 2-methylbutyrate 29811-50-5 209 10866 JECFA 09.538 Phenethyl 2-methylbutyrate 24817-51-4 993 10883 EFSA 09.539 Oct-3-yl 2-methylcrotonate 94133-92-3 448 JECFA 09.540 Ethyl 2-methylpenta-3,4-dienoate 60523-21-9 353 EFSA 09.541 Ethyl 3-methylvalerate 5870-68-8 215 JECFA 09.542 Ethyl 3-oxohexanoate 3249-68-1 602 JECFA 09.543 Glyceryl 5-hydroxydecanoate 26446-31-1 923 10648 Mixture of 9-11% glycerol; 24-30% delta-decalactone; 25-34% monoglyceride, 13-21% diglyceride and 6-11% triglyceride EFSA 09.544 Glyceryl 5-hydroxydodecanoate 26446-32-2 924 10649 Mixture of 5-8% glycerol; 37-47% delta-dodecalactone; 16-28% monoglyceride; 11-19% diglyceride and 3-7% triglyceride EFSA 09.545 Hex-(3Z)-enyl lactate 61931-81-5 934 10681 EFSA 09.546 Hexyl-2-methylpent-(3 and 4)-enoate 58625-95-9 352 JECFA 09.547 Isopropyl 2-methylbutyrate 66576-71-4 210 JECFA 09.548 Methyl 2-hydroxy-4-methylvalerate 40348-72-9 590 JECFA 09.549 Methyl 2-methylvalerate 2177-77-7 213 JECFA 09.550 Methyl 2-oxo-3-methylvalerate 3682-42-6 591 JECFA 09.551 l-Menthyl lactate 59259-38-0 433 JECFA 09.552 3-Oxodecanoic acid glyceride 91052-69-6 914 10650 EFSA 09.553 3-Oxododecanoic acid glyceride 91052-70-9 915 10651 EFSA 09.554 3-Oxohexadecanoic acid glyceride 91052-71-0 917 10652 EFSA 09.555 3-Oxohexanoic acid glyceride 91052-72-1 910 10653 EFSA 09.556 3-Oxooctanoic acid glyceride 91052-68-5 911 10654 EFSA 09.557 3-Oxotetradecanoic acid glyceride 91052-73-2 916 10655 EFSA 09.558 Dimethyl malonate 108-59-8 11754 EFSA 09.559 Hex-3(cis)-enyl 2-methylcrotonate 67883-79-8 1277 EFSA 09.560 Hex-3(cis)-enyl anisate 121432-33-5 EFSA 09.561 Hex-3(cis)-enyl anthranilate 65405-76-7 1538 10676 EFSA 09.562 trans-3-Hexenyl formate 56922-80-6 1 EFSA 09.563 Hex-3(cis)-enyl isobutyrate 41519-23-7 1275 11783 EFSA 09.564 Hex-3(cis)-enyl propionate 33467-74-2 1274 10683 EFSA 09.565 (3Z)-Hexenyl 2-oxopropionate 68133-76-6 1846 10684 EFSA 09.566 (3Z)-Hexenyl (E)-but-2-enoate 65405-80-3 1276 EFSA 09.567 Hex-(3Z)-enyl decanoate 85554-69-4 EFSA 09.568 (3Z)-hexenyl (E)-hexenoate 53398-87-1 1279 At least 86%; secondary components 6-7% 3-hexenyl 3-hexenoate and 4-5% 1-hexenyl 2-hexenoate EFSA 09.569 Hex-(3Z)-enyl octanoate 61444-41-5 EFSA 09.570 (Z)-Hex-3-enyl salicylate 65405-77-8 10685 EFSA 09.571 (3Z)-hexenyl valerate 35852-46-1 1278 10686 EFSA 09.572 Hex-(4Z)-enyl acetate 42125-17-7 EFSA 09.573 Hexa-2,4-dienyl acetate 1516-17-2 1780 10675 2 EFSA 09.574 Hexadec-1-yl acetate 629-70-9 EFSA 09.575 (3Z)-Hexenyl heptanoate 61444-39-1 EFSA 09.578 Hexyl crotonate 1617-25-0 10688 EFSA 09.579 Hexyl dodecanoate 34316-64-8 EFSA 09.580 Hexyl lactate 20279-51-0 EFSA 09.581 Hexyl salicylate 6259-76-3 10695 EFSA 09.582 Hexyl tetradecanoate 42231-99-2 EFSA 09.583 Hexyl valerate 1117-59-5 10696 EFSA 09.584 Isobornyl isobutyrate 85586-67-0 1863 EFSA 09.585 Isobutyl 2-methylbutyrate 2445-67-2 10710 EFSA 09.586 Isobutyl 2-methylprop-2-enoate 97-86-9 EFSA 09.587 Isobutyl decanoate 30673-38-2 10707 EFSA 09.588 Isobutyl dodecanoate 37811-72-6 10708 EFSA 09.589 Isobutyl hexadecanoate 110-34-9 10715 EFSA 09.590 Isobutyl lactate 585-24-0 10709 EFSA 09.592 Isobutyl octadecanoate 646-13-9 EFSA 09.593 Isobutyl octanoate 5461-06-3 10714 EFSA 09.594 Isobutyl tetradecanoate 25263-97-2 10712 EFSA 09.596 (Z)-But-2-enoate 10482-55-0 EFSA 09.598 Isopentyl decanoate 2306-91-4 EFSA 09.599 Isopentyl heptanoate 109-25-1 10719 EFSA 09.600 Isopentyl hexadecanoate 81974-61-0 10723 EFSA 09.601 Isopentyl lactate 19329-89-6 10720 EFSA 09.602 Isopentyl tetradecanoate 62488-24-8 10722 EFSA 09.603 Isopropyl crotonate 6284-46-4 10729 EFSA 09.604 Isopropyl decanoate 2311-59-3 10730 EFSA 09.605 Isopropyl dodecanoate 10233-13-3 EFSA 09.606 Isopropyl hexadecanoate 142-91-6 10732 EFSA 09.608 Isopropyl octanoate 5458-59-3 10731 EFSA 09.609 Isopropyl valerate 18362-97-5 EFSA 09.611 4-Isopropylbenzyl acetate 59230-57-8 EFSA 09.612 Lavandulyl acetate 25905-14-0 EFSA 09.614 Linalyl valerate 10471-96-2 10738 EFSA 09.615 p-Menth-1-en-9-yl acetate 28839-13-6 972 10748 EFSA 09.616 mono-Menth-3-yl succinate 77341-67-4 447 JECFA 09.617 p-Menthan-8-yl acetate 58985-18-5 EFSA 09.618 Menthyl formate 2230-90-2 10751 EFSA 09.619 (1R,2S,5R)-Menthyl hexanoate 6070-16-2 EFSA 09.620 Menthyl phenylacetate 1154-92-3 EFSA 09.621 (1R,2S,5R)-Menthyl salicylate 89-46-3 EFSA 09.623 Methyl 2,4-dihydroxy-3,6-dimethylbenzoate 4707-47-5 EFSA 09.624 Methyl 2-methylcrotonate 6622-76-0 EFSA 09.625 Methyl 2-methylpent-3(E)-enoate 33603-30-4 EFSA 09.626 Methyl 2-oxopropionate 600-22-6 10848 EFSA 09.629 Methyl 3-acetoxyhexanoate 21188-60-3 10755 EFSA 09.631 Methyl 4-methylbenzoate 99-75-2 EFSA 09.632 Methyl 5-acetoxyhexanoate 35234-22-1 1719 10756 EFSA 09.633 Methyl 5-hydroxydecanoate 101853-47-8 EFSA 09.634 Methyl acetoacetate 105-45-3 EFSA 09.636 Methyl crotonate 623-43-8 EFSA 09.637 Methyl dec-2-enoate 2482-39-5 11799 EFSA 09.638 Methyl dec-(4Z)-enoate 7367-83-1 10784 EFSA 09.639 Methyl (E,Z)-deca-2,4-dienoate 4493-42-9 1191 At least 93%; secondary component 2-5% (E,E) methyl 2,4-decadienoate EFSA 09.640 Methyl deca-4,8-dienoate 1191-03-3 10782 EFSA 09.641 Methyl dodec-(2E)-enoate 6208-91-9 10792 EFSA 09.642 Methyl formate 107-31-3 10795 EFSA 09.643 Methyl geranate 1189-09-9 10797 EFSA 09.644 (S)-Methyl lactate 27871-49-4 EFSA 09.645 Mixture of methyl linoleate and methyl linolenate 346 713, 714 44-46% methyl linolenate; 18-20% methyl linoleate; 22-25% methyl stearate and methyl oleate; 7-8% methyl palmitate SCF/CoE/ JECFA 09.647 Methyl methacrylate 80-62-6 1834 EFSA 09.648 Methyl N,N-dimethylanthranilate 10072-05-6 1551 EFSA 09.649 Methyl N-acetylanthranilate 2719-08-6 1550 EFSA 09.650 Methyl N-formylanthranilate 41270-80-8 1549 EFSA 09.651 Methyl octadecanoate 112-61-8 10849 EFSA 09.652 Methyl oleate 112-62-9 10836 EFSA 09.655 3-Methylbut-3-enyl acetate 5205-07-2 1269 EFSA 09.656 3-Methylbut-3-enyl benzoate 5205-12-9 EFSA 09.657 1-Methylbutyl acetate 626-38-0 1146 10761 EFSA 09.658 1-Methylbutyl butyrate 60415-61-4 1142 10763 EFSA 09.659 2-Methylbutyl butyrate 51115-64-1 EFSA 09.660 2-Methylbutyl decanoate 68067-33-4 10765 EFSA 09.661 2-Methylbutyl formate 35073-27-9 EFSA 09.662 2-Methylbutyl hexanoate 2601-13-0 10768 EFSA 09.663 2-Methylbutyl isobutyrate 2445-69-4 10770 EFSA 09.664 2-Methylbutyl octanoate 67121-39-5 10776 EFSA 09.665 2-Methylbutyl propionate 2438-20-2 10778 EFSA 09.666 2-Methylbutyl tetradecanoate 93805-23-3 10774 EFSA 09.670 Myrtanyl acetate 29021-36-1 EFSA 09.671 (3S,6Z)-Nerolidyl acetate 56001-43-5 10862 EFSA 09.672 Non-(3Z)-enyl acetate 13049-88-2 EFSA 09.673 Non-(6Z)-enyl acetate 76238-22-7 EFSA 09.674 (E,Z)-3,6-Nonadien-1-ol, acetate 211323-05-6 1285 EFSA 09.676 sec-Octyl acetate 2051-50-5 10799 EFSA 09.677 Octyl hexanoate 4887-30-3 10865 EFSA 09.678 Pent-2-enyl hexanoate 74298-89-8 1795 2 EFSA 09.679 Pentyl 2-methylbutyrate 68039-26-9 10875 EFSA 09.680 Pentyl 2-methylisocrotonate 7785-63-9 EFSA 09.681 Pentyl dodecanoate 5350-03-8 EFSA 09.682 Pentyl hexadecanoate 31148-31-9 EFSA 09.683 Pentyl lactate 6382-06-5 EFSA 09.684 (E)-2-Phenylethyl 2-butenoate 68141-20-8 10880 EFSA 09.685 2-Phenethyl decanoate 61810-55-7 10881 EFSA 09.686 Phenethyl lactate 155449-46-0 EFSA 09.687 2-Phenoxyethyl butyrate 23511-70-8 EFSA 09.688 Phenyl acetate 122-79-2 734 10878 EFSA 09.689 Phenyl salicylate 118-55-8 736 11814 EFSA 09.690 3-Phenylpropyl butyrate 7402-29-1 EFSA 09.691 Phytyl acetate 10236-16-5 1833 EFSA 09.692 Prenyl acetate 1191-16-8 1827 11796 EFSA 09.693 Prenyl benzoate 5205-11-8 EFSA 09.694 Prenyl formate 68480-28-4 1826 EFSA 09.695 Prenyl isobutyrate 76649-23-5 1828 EFSA 09.696 Prenyl salicylate 68555-58-8 EFSA 09.698 Propyl 2-methylbutyrate 37064-20-3 10891 EFSA 09.699 Propyl crotonate 10352-87-1 EFSA 09.700 Propyl decanoate 30673-60-0 EFSA 09.701 Allyl phenoxyacetate 7493-74-5 18 228 2 JECFA/EFSA 09.702 Propyl phenylacetate 4606-15-9 1010 229 EFSA 09.703 Octyl phenylacetate 122-45-2 1017 230 EFSA 09.704 (2E)-Geranyl phenylacetate 102-22-7 1020 231 EFSA 09.705 Benzyl phenylacetate 102-16-9 849 232 EFSA 09.706 Anisyl phenylacetate 102-17-0 876 233 EFSA 09.707 Phenethyl phenylacetate 102-20-5 999 234 EFSA 09.708 Cinnamyl phenylacetate 7492-65-1 655 235 EFSA 09.709 p-Tolyl phenylacetate 101-94-0 705 236 EFSA 09.710 Isoeugenyl phenylacetate 120-24-1 1263 237 EFSA 09.711 Guaiacyl phenylacetate 4112-89-4 719 238 EFSA 09.712 Santalyl phenylacetate 1323-75-7 1022 239 2 EFSA 09.713 Methyl 4-methoxybenzoate 121-98-2 884 248 EFSA 09.714 Ethyl 4-methoxybenzoate 94-30-4 885 249 EFSA 09.715 Methyl anthranilate 134-20-3 1534 250 EFSA 09.716 Ethyl anthranilate 87-25-2 1535 251 EFSA 09.717 Butyl anthranilate 7756-96-9 1536 252 EFSA 09.718 Isobutyl anthranilate 7779-77-3 1537 253 EFSA 09.719 Allyl anthranilate 7493-63-2 20 254 2 JECFA/EFSA 09.721 Linalyl anthranilate 7149-26-0 1540 256 EFSA 09.722 Cyclohexyl anthranilate 7779-16-0 1541 257 EFSA 09.723 Phenethyl anthranilate 133-18-6 1543 258 EFSA 09.724 alpha-Terpinyl anthranilate 14481-52-8 1542 259 EFSA 09.725 Methyl benzoate 93-58-3 851 260 EFSA 09.726 Ethyl benzoate 93-89-0 852 261 EFSA 09.727 Benzyl benzoate 120-51-4 24 262 EFSA 09.728 Ethyl 4-phenylbutyrate 10031-93-3 1458 307 EFSA 09.729 Methyl 4-phenylbutyrate 2046-17-5 1464 308 EFSA 09.730 Ethyl cinnamate 103-36-6 659 323 EFSA 09.731 Propyl cinnamate 7778-83-8 660 324 EFSA 09.732 Isopropyl cinnamate 7780-06-5 661 325 EFSA 09.733 Butyl cinnamate 538-65-8 663 326 EFSA 09.734 Isobutyl cinnamate 122-67-8 664 327 EFSA 09.735 Pentyl cinnamate (mixture of isomers) 3487-99-8 328 EFSA 09.736 Linalyl cinnamate 78-37-5 668 329 EFSA 09.737 (S)-Terpinyl cinnamate 10024-56-3 669 330 EFSA 09.738 Benzyl cinnamate 103-41-3 670 331 EFSA 09.739 Cinnamyl cinnamate 122-69-0 673 332 EFSA 09.740 Methyl cinnamate 103-26-4 658 333 EFSA 09.741 Allyl cinnamate 1866-31-5 19 334 2 JECFA/EFSA 09.742 Isopentyl cinnamate 7779-65-9 665 335 EFSA 09.743 Phenethyl cinnamate 103-53-7 671 336 EFSA 09.744 Cyclohexyl cinnamate 7779-17-1 667 337 EFSA 09.745 3-Phenylpropyl cinnamate 122-68-9 672 338 EFSA 09.746 Methyl 3-phenylpropionate 103-25-3 643 427 EFSA 09.747 Ethyl 3-phenylpropionate 2021-28-5 644 429 EFSA 09.748 Ethyl salicylate 118-61-6 900 432 EFSA 09.749 Methyl salicylate 119-36-8 899 433 EFSA 09.750 Isobutyl salicylate 87-19-4 902 434 EFSA 09.751 Isopentyl salicylate 87-20-7 903 435 EFSA 09.752 Benzyl salicylate 118-58-1 904 436 EFSA 09.753 Phenethyl salicylate 87-22-9 905 437 EFSA 09.755 Isopentyl benzoate 94-46-2 857 562 65-68% 3-methylbutyl benzoate; 30-35% 2-methylbutyl benzoate; 1-5% n-pentyl benzoate EFSA 09.756 Isobornyl phenylacetate 94022-06-7 566 EFSA 09.757 Isobutyl benzoate 120-50-3 856 567 EFSA 09.758 Methyl p-tert-butylphenylacetate 3549-23-3 1025 577 EFSA 09.761 Pentyl phenylacetate 5137-52-0 612 EFSA 09.762 Pentyl salicylate 2050-08-0 613 EFSA 09.763 Butyl salicylate 2052-14-4 901 614 EFSA 09.764 Ethyl N-ethylanthranilate 38446-21-8 1547 629 EFSA 09.765 Ethyl N-methylanthranilate 35472-56-1 1546 632 EFSA 09.766 Eugenyl benzoate 531-26-0 1533 636 EFSA 09.767 Geranyl benzoate 94-48-4 860 639 EFSA 09.768 Hexyl benzoate 6789-88-4 854 645 EFSA 09.769 Isobutyl N-methylanthranilate 65505-24-0 1548 649 EFSA 09.770 Isopropyl benzoate 939-48-0 855 652 EFSA 09.771 Linalyl benzoate 126-64-7 859 654 EFSA 09.772 Linalyl phenylacetate 7143-69-3 1019 655 EFSA 09.774 Phenethyl benzoate 94-47-3 667 EFSA 09.776 Propyl benzoate 2315-68-6 853 677 EFSA 09.779 Butyl benzoate 136-60-7 740 EFSA 09.780 Cinnamyl benzoate 5320-75-2 760 743 EFSA 09.781 Methyl N-methylanthranilate 85-91-6 1545 756 EFSA 09.782 Heptyl cinnamate 10032-08-3 666 2104 EFSA 09.783 Methyl phenylacetate 101-41-7 1008 2155 EFSA 09.784 Ethyl phenylacetate 101-97-3 1009 2156 EFSA 09.785 Citronellyl phenylacetate 139-70-8 1021 2157 EFSA 09.786 Isopropyl phenylacetate 4861-85-2 1011 2158 EFSA 09.787 Butyl phenylacetate 122-43-0 1012 2159 EFSA 09.788 Isobutyl phenylacetate 102-13-6 1013 2160 EFSA 09.789 3-Methylbutyl phenylacetate 102-19-2 1014 2161 62-64% n-amyl; 33-36% isoamyl EFSA 09.790 Allyl phenylacetate 1797-74-6 17 2162 2 JECFA/EFSA 09.791 (3S)-Rhodinyl phenylacetate 10486-14-3 1018 2163 EFSA 09.796 Methyl 2-methoxybenzoate 606-45-1 880 2192 EFSA 09.797 Ethyl (p-tolyloxy)acetate 67028-40-4 1027 2243 EFSA 09.798 Ethyl vanillate 617-05-0 2302 EFSA 09.799 Methyl vanillate 3943-74-6 2305 EFSA 09.801 2-Naphthyl anthranilate 63449-68-3 1544 11862 EFSA 09.802 Ethyl 2-ethyl-3-phenylpropionate 2983-36-0 1475 10587 EFSA 09.803 Propylene glycol dibenzoate 19224-26-1 862 10890 EFSA 09.804 Hexyl phenylacetate 5421-17-0 1015 10694 EFSA 09.805 Hex-3-enyl phenylacetate 42436-07-7 1016 10682 EFSA 09.806 (Z)-Hex-3-enyl benzoate 25152-85-6 858 11778 93-97% cis-hexenyl benzoate; 1-2% trans-3-hexenyl benzoate EFSA 09.807 o-Tolyl salicylate 617-01-6 907 EFSA 09.808 Guaiyl acetate 134-28-1 10659 EFSA 09.809 p-Mentha-1,8(10)-dien-9-yl acetate 15111-97-4 10743 2 EFSA 09.811 Vanillin isobutyrate 20665-85-4 891 EFSA 09.812 Glyceryl tribenzoate 614-33-5 861 10656 EFSA 09.813 Propyl dodecanoate 3681-78-5 EFSA 09.814 Propyl hexadecanoate 2239-78-3 10893 EFSA 09.815 Propyl lactate 616-09-1 EFSA 09.816 Propyl octanoate 624-13-5 10892 EFSA 09.818 3,7,11-Trimethyldodeca-2,6,10-trienyl acetate 29548-30-9 1831 EFSA 09.819 3,5,5-Trimethylhexyl acetate 58430-94-7 EFSA 09.820 Undecyl acetate 1731-81-3 10906 EFSA 09.821 Vetiveryl acetate 117-98-6 1867 11887 2 EFSA 09.822 iso-Propenyl acetate 108-22-5 1835 EFSA 09.824 Ethyl 2-acetylbutyrate 607-97-6 EFSA 09.825 Pentyl benzoate 2049-96-9 2307 EFSA 09.829 Ethyl cyclohexyl acetate 5452-75-5 218 EFSA 09.830 Terpineol acetate 8007-35-0 368 205 JECFA 09.831 Ethyl 3,7-dimethyl-2,6-octadienoate 13058-12-3 EFSA 09.832 Ethyl 3-acetohexanoate 21188-61-4 10566 EFSA 09.833 iso-Propyl 4-oxopentanoate 21884-26-4 EFSA 09.835 Benzyl decanoate 42175-41-7 EFSA 09.836 3-Phenylpropyl benzoate 60045-26-3 EFSA 09.837 3-Phenylpropyl 3-phenylpropionate 60045-27-4 EFSA 09.838 (3Z)-Hexenyl methyl carbonate 67633-96-9 EFSA 09.839 Decyl 3-methylbutyrate 72928-48-4 EFSA 09.840 Propyl 2,4-decadienoate 84788-08-9 1194 10889 EFSA 09.841 2-Hexenyl octanoate 85554-72-9 1796 2 EFSA 09.842 l-Menthol ethylene glycol carbonate 156324-78-6 443 JECFA 09.843 Menthol 1-and 2-propylene glycol carbonate 30304-82-6 1 EFSA 09.846 3-Hexenyl formate 2315-09-5 1272 2153 EFSA 09.848 (-)-bornyl acetate 5655-61-8 1864 EFSA 09.850 Ethyl trans-2-hexenoate 27829-72-7 1808 631 EFSA 09.852 2-Methylbutyl 2-hydroxybenzoate 51115-63-0 EFSA 09.854 cis-3-Hexenyl 2-methylbutanoate 53398-85-9 1 EFSA 09.855 (3E)-Hexenyl hexanoate 56922-82-8 EFSA 09.858 Phenylmethyl 2-methyl-2-butenoate 67674-41-3 1 EFSA 09.862 Ethyl 3-acetoxy octanoate 85554-66-1 EFSA 09.865 Hexyl (9Z)-octadecenoate 20290-84-0 EFSA 09.866 Allyl valerate 6321-45-5 2 EFSA 09.870 Carvyl-3-methylbutyrate 94386-39-7 EFSA 09.871 Citronellyl decanoate 72934-06-6 EFSA 09.872 Citronellyl dodecanoate 72934-07-7 EFSA 09.874 Di(2-methylbutyl) malate 253596-99-5 EFSA 09.878 Eugenyl isovalerate 61114-24-7 1532 EFSA 09.880 Hept-4-enyl-2 butyrate 233666-01-8 EFSA 09.884 Hex-3-enyl-2-ethylbutyrate 233666-04-1 EFSA 09.885 Hex-3-enyl hexadecanoate 233666-03-0 EFSA 09.888 Isobornyl 2-methylbutyrate 94200-10-9 1869 EFSA 09.893 2-Isopropyl-5-methylphenyl formate 406700-80-9 EFSA 09.894 2-Methoxy-4-(prop-1-enyl)phenyl 3-methylbutyrate 61114-23-6 EFSA 09.895 4-Methoxybenzyl-2-methylpropionate 71172-26-4 EFSA 09.897 3-Methylbut-3-en-1-yl butyrate 54702-13-5 EFSA 09.898 3-Methylbut-3-en-1-yl hexanoate 53655-22-4 EFSA 09.899 Myrtenyl-2-methylbutyrate 138530-44-6 2 EFSA 09.900 Myrtenyl-3-methylbutyrate 33900-84-4 2 EFSA 09.916 Ethyl 3-hydroxyoctanoate 7367-90-0 10603 EFSA 09.917 4-Pentenyl acetate 1576-85-8 1270 EFSA 09.918 cis-4-Decenyl acetate 67452-27-1 1288 EFSA 09.919 Ethyl 3-acetoxy-2-methylbutyrate 139564-43-5 1718 EFSA 09.921 Ethyl 5-hexenoate 54653-25-7 1273 EFSA 09.922 (4Z)-Ethylheptenoate 39924-27-1 1281 EFSA 09.923 Hept-2-yl butyrate 39026-94-3 1144 EFSA 09.924 3-Heptyl acetate (mixture of R and S) 5921-83-5 1143 EFSA 09.925 Nonan-3-yl acetate 60826-15-5 1145 EFSA 09.926 Octan-3-yl formate 84434-65-1 EFSA 09.927 Rhodinyl butyrate 141-15-1 68 At least 85%; secondary component 10-13% rhodinol JECFA 09.928 (3E)-Hexenyl acetate 3681-82-1 EFSA 09.929 L-Monomenthyl glutarate 220621-22-7 EFSA 09.930 Cyclohexyl, 2-methylene-5-(1-methylethenyl) acetate 71660-03-2 1098 EFSA 09.931 2,6-Dimethyl-2,5,7-octatriene-1-ol acetate 999999-91-4 1226 2 EFSA 09.932 (5Z)-Octenylpropionate 196109-18-9 1282 At least 93%; secondary components 2-3% (E)-5-Octenyl propionate and 0.5-1% (Z)-5-Octenol EFSA 09.933 Ethyl vanillin isobutyrate 188417-26-7 953 EFSA 09.934 Methyl (5Z)-Octenoate 41654-15-3 1630 EFSA 09.935 Dimenthyl glutarate 406179-71-3 EFSA 09.936 4,8-Dimethyl-3,7-nonadien-2-yl acetate 91418-25-6 1847 1 EFSA 09.937 Methyl (3Z)-hexenoate 13894-62-7 1624 EFSA 09.938 6-Methyl-5-hepten-2-yl acetate 19162-00-6 1838 EFSA 09.939 Ethyl (3Z)-hexenoate 64187-83-3 1626 EFSA 09.940 Rhodinyl isobutyrate 138-23-8 74 592 JECFA 09.942 2-Methylbutyl-3-methyl-2-butenoate 97890-13-6 EFSA 09.943 Guaiacol propionate 7598-60-9 EFSA 09.944 Guaiacol butyrate 4112-92-9 EFSA 09.945 Guaiacol isobutyrate 723759-62-4 EFSA 09.946 Dihydrogalangal acetate 129319-15-9 EFSA 09.947 (E,Z)-2,6-nonadienyl acetate 68555-65-7 1188 2 JECFA/EFSA 09.948 (2E)-2-nonenyl acetate 30418-89-4 2 EFSA 09.949 L-Menthyl (S)-3-hydroxybutyrate 115869-76-6 EFSA 09.950 Z-5-Octenyl acetate 71978-00-2 EFSA 09.951 Bis(2-ethylhexyl)adipate (dioctyl adipate) 123-79-5 1968 EFSA 10.001 Nonano-1,4-lactone 104-61-0 229 178 JECFA 10.002 Undecano-1,4-lactone 104-67-6 233 179 JECFA 10.003 Hexadec-6-eno-1,16-lactone 7779-50-2 240 180 JECFA 10.004 Pentadecano-1,15-lactone 106-02-5 239 181 JECFA 10.005 3-Propylidenephthalide 17369-59-4 1168 494 EFSA 10.006 Butyro-1,4-lactone 96-48-0 219 615 JECFA 10.007 Decano-1,5-lactone 705-86-2 232 621 JECFA 10.008 Dodecano-1,5-lactone 713-95-1 236 624 JECFA 10.009 Dodec-6-eno-1,4-lactone 18679-18-0 249 625 JECFA 10.010 Hexano-1,5-lactone 823-22-3 224 641 JECFA 10.011 Undecano-1,5-lactone 710-04-3 234 688 JECFA 10.012 5-Methylfuran-2(3H)-one 591-12-8 221 731 JECFA 10.013 Pentano-1,4-lactone 108-29-2 220 757 JECFA 10.014 Nonano-1,5-lactone 3301-94-8 230 2194 JECFA 10.015 Octano-1,5-lactone 698-76-0 228 2195 JECFA 10.016 Tetradecano-1,5-lactone 2721-22-4 238 2196 JECFA 10.017 Decano-1,4-lactone 706-14-9 231 2230 JECFA 10.018 4-Butyloctano-1,4-lactone 7774-47-2 227 2231 JECFA 10.019 Dodecano-1,4-lactone 2305-05-7 235 2240 JECFA 10.020 Heptano-1,4-lactone 105-21-5 225 2253 JECFA 10.021 Hexano-1,4-lactone 695-06-7 223 2254 JECFA 10.022 Octano-1,4-lactone 104-50-7 226 2274 JECFA 10.023 5-Ethyl-3-hydroxy-4-methylfuran-2(5H)-one 698-10-2 222 2300 2 JECFA/EFSA 10.024 3-Butylidenephthalide 551-08-6 1170 10083 EFSA 10.025 3-Butylphthalide 6066-49-5 1169 10084 EFSA 10.026 3-Heptyldihydro-5-methyl-2(3H)-furanone 40923-64-6 244 10953 JECFA 10.027 3,7-Dimethyloctano-1,6-lactone 499-54-7 237 11833 At least 90%; secondary component 5-6% 6-hydroxy-3,7-dimethyl-2-octenoic acid lactone JECFA 10.028 Dodecano-1,6-lactone 16429-21-3 242 JECFA 10.029 Decano-1,6-lactone 5579-78-2 241 JECFA 10.030 3-Hydroxy-4,5-dimethylfuran-2(5H)-one 28664-35-9 243 11834 2 JECFA/EFSA 10.031 6-Pentyl-2H-pyran-2-one 27593-23-3 245 10967 EFSA 10.033 Dec-7-eno-1,5-lactone 34686-71-0 247 JECFA 10.034 5,6-Dihydro-3,6-dimethylbenzofuran-2(4H)-one 80417-97-6 1163 2 EFSA 10.035 Undec-8-eno-1,5-lactone 68959-28-4 248 JECFA 10.036 5,6,7,7a-Tetrahydro-3,6-dimethylbenzofuran-2(4H)-one 13341-72-5 1162 2 EFSA 10.037 5-Hydroxy-2-decenoic acid delta-lactone 54814-64-1 246 EFSA 10.038 Dec-7-eno-1,4-lactone 67114-38-9 EFSA 10.039 cis-Dec-7-eno-1,4-lactone 63095-33-0 EFSA 10.040 Dec-8-eno-1,5-lactone 32764-98-0 EFSA 10.042 3,4-Dimethyl-5-pentylidenefuran-2(5H)-one 774-64-1 11873 At least 93%; secondary component 1-2% 3,4-dimethyl 5-ketobutanoic acid gamma-lactone 2 EFSA 10.043 2,7-Dimethylocta-5(trans),7-dieno-1,4-lactone 78548-56-8 2 EFSA 10.044 Dodec-2-eno-1,5-lactone 16400-72-9 438 At least 88% 6-heptyl-5,6-dihydro-2H-pyran-2-one; secondary components 3-5% E-6-(3-heptenyl)-5,6-dihydro-2H-pyran-2-one and 1-2% 6-heptyl-3,6-dihydro-2H-pyran-2-one EFSA 10.045 Heptano-1,5-lactone 3301-90-4 10660 EFSA 10.046 Hex-2-eno-1,4-lactone 2407-43-4 2 EFSA 10.047 Hexadecano-1,16-lactone 109-29-5 EFSA 10.048 Hexadecano-1,4-lactone 730-46-1 10673 EFSA 10.049 Hexadecano-1,5-lactone 7370-44-7 10674 EFSA 10.050 Hexahydro-3,6-dimethyl-2(3H)-benzofuranone 92015-65-1 1161 EFSA 10.051 5-Hexyl-5-methyldihydrofuran-2(3H)-one 7011-83-8 250 JECFA 10.052 3-Methylnonano-1,4-lactone 33673-62-0 EFSA 10.053 3-Methyloctano-1,4-lactone 39212-23-2 437 10535 JECFA 10.054 Non-2-eno-1,4-lactone 21963-26-8 2 EFSA 10.055 Pentano-1,5-lactone 542-28-9 10907 EFSA 10.056 Phthalide 87-41-2 EFSA 10.057 3a,4,5,7a-Tetrahydro-3,6-dimethylbenzofuran-2(3H)-one 57743-63-2 2 EFSA 10.058 Tridecano-1,5-lactone 7370-92-5 10902 EFSA 10.059 Hexadec-7-en-1,16-lactone 123-69-3 EFSA 10.060 2-Decen-1,4-lactone 2518-53-8 2 EFSA 10.061 cis-5-Hexenyldihydro-5-methylfuran-2(3H)-one 70851-61-5 1159 EFSA 10.063 Hexadec-9-en-1,16 lactone 28645-51-4 1991 EFSA 10.066 Furan-2(5H)-one 2 EFSA 10.068 Pentadecano-1,14-lactone 32539-85-8 EFSA 10.069 3-Methyl gamma-decalactone 67663-01-8 1158 At least 94% (sum of cis and trans isomers); secondary component 1-2% heptan-1-ol EFSA 10.070 4-Methyl-5-hexen-1,4-olide 1073-11-6 1157 EFSA 10.072 Dimethyl-3,6-benzo-2(3H)-furanone 65817-24-5 1167 EFSA 10.168 5,6-Dimethyl-tetrahydro-pyran-2-one 10413-18-0 EFSA 10.169 5,6,7,7alpha-Tetrahydro-4,4,7alpha-trimethyl-2-(4H)-benzofuranone 15356-74-8 1164 At least 90%; secondary components 3-5 % 2,9-dimethyl 3,8-decanedione, 3-5% 4-hydroxy-5,6-oxo- beta-ionone EFSA 10.170 5-Pentyl-3H-furan-2-one 51352-68-2 1989 Mixture of 3H- and 5H-isomers (2:1) 2 EFSA 11.001 3-Methylbutylamine 107-85-7 1587 512 EFSA 11.002 Isobutylamine 78-81-9 1583 513 EFSA 11.003 Butylamine 109-73-9 1582 524 EFSA 11.004 Propylamine 107-10-8 1580 601 EFSA 11.005 sec-Butylamine 13952-84-6 1584 707 EFSA 11.006 Phenethylamine 64-04-0 1589 708 EFSA 11.007 2-(4-Hydroxyphenyl)ethylamine 51-67-2 1590 709 EFSA 11.008 2-Aminoacetophenone 551-93-9 2041 4 EFSA 11.009 Trimethylamine 75-50-3 1610 10497 EFSA 11.015 Ethylamine 75-04-7 1579 10477 EFSA 11.016 Hexylamine 111-26-2 1588 10478 EFSA 11.017 N-Isopentylidene isopentylamine 35448-31-8 1606 EFSA 11.018 Isopropylamine 75-31-0 1581 10480 EFSA 11.020 2-Methylbutylamine 96-15-1 1586 10484 EFSA 11.021 Pentylamine 110-58-7 1585 11734 EFSA 11.023 Triethylamine 121-44-8 1611 10496 EFSA 11.025 Trimethylamine oxide 1184-78-7 1614 10494 EFSA 11.026 Tripropylamine 102-69-2 1612 10495 EFSA 12.001 3-(Methylthio)propionaldehyde 3268-49-3 466 125 JECFA 12.002 Methyl 3-(methylthio)propionate 13532-18-8 472 428 JECFA 12.003 Methanethiol 74-93-1 508 475 JECFA 12.004 Allylthiol 870-23-5 521 476 At least 75%; secondary components 20-25% allyl disulfide and 5-7% allylsulfide JECFA 12.005 Phenylmethanethiol 100-53-8 526 477 JECFA 12.006 Dimethyl sulfide 75-18-3 452 483 JECFA 12.007 Dibutyl sulfide 544-40-1 455 484 JECFA 12.008 Diallyl disulfide 2179-57-9 572 485 At least 80%; secondary components 10-15% allyl sulfide and 5-7% allyl mercaptan JECFA 12.009 Diallyl trisulfide 2050-87-5 587 486 At least 65%; secondary components 20-25% allyl disulfide, 5-7% allylsulfide and 5-7% allyl tetrasulfide 4 JECFA 12.010 Butane-1-thiol 109-79-5 511 526 JECFA 12.012 Diethyl disulfide 110-81-6 1699 533 EFSA 12.013 Dimethyl trisulfide 3658-80-8 582 539 4 JECFA 12.014 Dipropyl disulfide 629-19-6 566 540 JECFA 12.015 Dipropyl sulfide 111-47-7 541 SCF/CoE 12.016 Di-isopropyl sulfide 625-80-9 542 SCF/CoE 12.017 Ethanethiol 75-08-1 1659 546 EFSA 12.018 S-Ethyl acetothioate 625-60-5 483 11665 JECFA 12.019 Methyl propyl disulfide 2179-60-4 565 585 JECFA 12.020 Methyl propyl trisulfide 17619-36-2 584 586 At least 45%; secondary components 25% dipropyl trisulfide, 12% dipropyl disulfide, 14% dimethyl disulfideand 3% methyl propyl sulfide 4 JECFA 12.021 Allyl propyl disulfide 2179-59-1 1700 600 EFSA 12.022 Butane-2,3-dithiol 4532-64-3 539 725 JECFA 12.023 Dipropyl trisulfide 6028-61-1 585 726 4 JECFA 12.024 3-Mercaptobutan-2-ol 37887-04-0 546 760 JECFA 12.025 Allyl isothiocyanate 57-06-7 1560 2110 EFSA 12.026 Dimethyl disulfide 624-92-0 564 2175 JECFA 12.027 2-Methylbenzene-1-thiol 137-06-4 528 2272 JECFA 12.028 Dicyclohexyl disulfide 2550-40-5 575 2320 JECFA 12.029 Cyclopentanethiol 1679-07-8 516 2321 JECFA 12.030 3-(Methylthio)propyl isothiocyanate 505-79-3 1564 2326 EFSA 12.031 3-Mercaptopentan-2-one 67633-97-0 560 2327 JECFA 12.032 S-Methyl butanethioate 2432-51-1 484 2328 JECFA 12.033 Naphthalene-2-thiol 91-60-1 531 2330 JECFA 12.034 Octane-1,8-dithiol 1191-62-4 541 2331 JECFA 12.035 2-,3- and 10-Mercaptopinane 520 2332 Mixture of isomers (about 54 % of 10-isomer, about 31 % of 2-isomer, about 10 % of 3-isomer) JECFA 12.036 3-[(2-Mercapto-1-methylpropyl)thio]butan-2-ol 54957-02-7 547 2353 JECFA 12.037 Allyl methyl disulfide 2179-58-0 568 11866 At least 90%; secondary components 3-5% dimethyl sulfide and 3-5% diallyl sulfide JECFA 12.038 8-Mercapto-p-menthan-3-one 38462-22-5 561 11789 2 JECFA/EFSA 12.039 2-Mercaptopropionic acid 79-42-5 551 11790 JECFA 12.040 2-Methylthioacetaldehyde 23328-62-3 465 11686 JECFA 12.041 1-(Methylthio)butan-2-one 13678-58-5 496 11543 JECFA 12.042 2-(Methylthio)phenol 1073-29-6 503 11553 JECFA 12.043 Diphenyl disulfide 882-33-7 578 11757 JECFA 12.044 Prop-1-enyl propyl disulfide 5905-46-4 570 11699 At least 92%; secondary component 3-6% dipropyl disulfide JECFA 12.045 Methyl allyl trisulfide 34135-85-8 586 11867 At least 80%; secondary components 10-12% dimethyl trisulfide and 6-8% allyl trisulfide 4 JECFA 12.046 Ethyl 2-mercaptopropionate 19788-49-9 552 11469 JECFA 12.047 3-Mercaptobutan-2-one 40789-98-8 558 11497 JECFA 12.048 2-Methylbutane-1-thiol 1878-18-8 515 11509 JECFA 12.049 3-Methylbutane-2-thiol 2084-18-6 517 11510 JECFA 12.052 Di-(3-oxobutyl) sulfide 40790-04-3 502 11441 JECFA 12.053 Ethyl 3-(methylthio)propionate 13327-56-5 476 11476 JECFA 12.054 2-(Ethylthio)phenol 4500-58-7 529 11666 JECFA 12.055 4-Mercaptobutan-2-one 34619-12-0 559 11498 JECFA 12.056 3-(Methylthio)butanal 16630-52-7 467 11687 JECFA 12.057 4-(Methylthio)butan-2-one 34047-39-7 497 11688 JECFA 12.058 4-(Methylthio)-4-methylpentan-2-one 23550-40-5 500 11551 JECFA 12.059 Propyl thioacetate 2307-10-0 485 11576 JECFA 12.060 Methyl 4-(methylthio)butyrate 53053-51-3 474 11526 JECFA 12.061 4-(Methylthio)butanal 42919-64-2 468 11542 JECFA 12.062 3-(Methylthio)propan-1-ol 505-10-2 461 11554 JECFA 12.063 3-(Methylthio)hexan-1-ol 51755-66-9 463 11548 JECFA 12.064 Thiogeraniol 39067-80-6 524 11583 JECFA 12.065 2,8-dithianon-4-en-4-carboxaldehyde 59902-01-1 471 11904 1 EFSA 12.066 Ethane-1,2-dithiol 540-63-6 532 11467 JECFA 12.067 Hexane-1,6-dithiol 1191-43-1 540 11486 JECFA 12.068 Benzyl methyl disulfide 699-10-5 577 11508 JECFA 12.069 Nonane-1,9-dithiol 3489-28-9 542 11558 JECFA 12.070 Propane-1,2-dithiol 814-67-5 536 11564 JECFA 12.071 1-Propane-1-thiol 107-03-9 509 11816 JECFA 12.072 Butane-1,2-dithiol 16128-68-0 537 11909 JECFA 12.073 Butane-1,3-dithiol 24330-52-7 538 11910 JECFA 12.074 Diallyl polysulfides 72869-75-1 588 11912 4 JECFA 12.075 Methyl prop-1-enyl disulfide 5905-47-5 569 11712 At least 90%; secondary components 4-5% methyl 1-dipropyl disulfide and 2-4% propenyl disulfide JECFA 12.076 Propane-1,3-dithiol 109-80-8 535 11929 JECFA 12.077 Benzyl methyl sulfide 766-92-7 460 EFSA 12.078 4-(Methylthio)butan-1-ol 20582-85-8 462 JECFA 12.079 2-(methylthiomethyl)but-2-enal 40878-72-6 470 11549 1 EFSA 12.080 Thiophenol 108-98-5 525 11585 JECFA 12.081 Dibenzyl disulfide 150-60-7 579 JECFA 12.082 2,6-(Dimethyl)thiophenol 118-72-9 530 JECFA 12.083 Ethyl 3-mercaptopropionate 5466-06-8 553 JECFA 12.084 Ethyl 4-(methylthio)butyrate 22014-48-8 477 JECFA 12.085 p-Menth-1-ene-8-thiol 71159-90-5 523 2 EFSA 12.086 Methyl 2-(methylthio)butyrate 51534-66-8 486 JECFA 12.087 2-(Methylthiomethyl)-3-phenylpropenal 65887-08-3 505 JECFA 12.088 Diallyl sulfide 592-88-1 458 11846 EFSA 12.089 Ethyl 3-(methylthio)butyrate 480 11475 JECFA 12.096 Allyl methyl sulfide 10152-76-8 11429 EFSA 12.098 Allyl prop-1-enyl disulfide 33368-82-0 11433 EFSA 12.099 Allyl propyl sulfide 27817-67-0 11434 EFSA 12.101 Allyl thiopropionate 41820-22-8 490 11436 At least 83%; secondary component 15-18% diallyl sulfide JECFA 12.102 Benzyl isothiocyanate 622-78-6 1562 11863 EFSA 12.103 Butane-1,4-dithiol 1191-08-8 EFSA 12.104 Butane-2-thiol 513-53-1 EFSA 12.106 S-2-Butyl 3-methylbutanethioate 2432-91-9 EFSA 12.107 Butyl isothiocyanate 592-82-5 1561 11488 EFSA 12.108 Di-isopentyl thiomalate 68084-03-7 1672 11454 EFSA 12.109 Di-isopropyl disulfide 4253-89-8 567 11455 JECFA 12.111 Dibutyl disulfide 629-45-8 EFSA 12.113 Diethyl sulfide 352-93-2 454 11450 JECFA 12.114 Diethyl trisulfide 3600-24-6 1701 11451 4 EFSA 12.117 Dipentyl sulfide 872-10-6 EFSA 12.118 2,4-Dithiapentane 1618-26-4 533 JECFA 12.120 2,8-Epithio-p-menthane 68398-18-5 1685 4 EFSA 12.121 Ethyl 2-(methyldithio)propionate 23747-43-5 581 11471 JECFA 12.122 Ethyl 2-(methylthio)acetate 4455-13-4 475 JECFA 12.124 Ethyl butyl sulfide 638-46-0 EFSA 12.125 Ethyl propanethioate 2432-42-0 EFSA 12.126 Ethyl propyl disulfide 30453-31-7 1694 11478 EFSA 12.127 Ethyl propyl sulfide 4110-50-3 11479 EFSA 12.128 2-Ethylhexane-1-thiol 7341-17-5 519 JECFA 12.129 3-(Ethylthio)propan-1-ol 18721-61-4 EFSA 12.130 Heptane-1-thiol 1639-09-4 1663 11485 EFSA 12.132 Hexane-1-thiol 111-31-9 518 11487 JECFA 12.134 S-Isopropyl 3-methylbut-2-enethioate 34365-79-2 1679 EFSA 12.135 3-Mercapto-2-methylpropionic acid 26473-47-2 EFSA 12.136 3-Mercapto-2-oxopropionic acid 2464-23-5 EFSA 12.137 3-Mercapto-3-methylbutan-1-ol 34300-94-2 544 2 EFSA 12.138 3-Mercapto-3-methylbutyl formate 50746-10-6 549 2 EFSA 12.139 2-Mercaptoanisole 7217-59-6 1666 11880 EFSA 12.143 1-Mercaptopropan-2-one 24653-75-6 557 JECFA 12.145 4-Methoxy-2-methylbutane-2-thiol 94087-83-9 548 2 EFSA 12.146 Methyl (methylthio)acetate 16630-66-3 1691 11525 EFSA 12.148 S-Methyl 4-methylpentanethioate 61122-71-2 488 JECFA 12.149 S-Methyl acetothioate 1534-08-3 482 JECFA 12.150 S-Methyl benzothioate 5925-68-8 504 11505 JECFA 12.151 Methyl butyl disulfide 60779-24-0 EFSA 12.152 Methyl butyl sulfide 628-29-5 EFSA 12.153 Methyl ethyl disulfide 20333-39-5 1693 11470 At least 80%, secondary components 7-8% diethyl sulfide and 8-10% dimethyl sulfide EFSA 12.154 Methyl ethyl sulfide 624-89-5 453 11474 JECFA 12.155 Methyl ethyl trisulfide 31499-71-5 583 4 JECFA 12.156 S-Methyl hexanethioate 20756-86-9 489 11515 JECFA 12.157 S-Methyl isopentanethioate 23747-45-7 487 11506 JECFA 12.158 Methyl 3-methyl-2-butenylsulphide 5897-45-0 EFSA 12.159 Methyl methanethiosulfonate 2949-92-0 11520 3 EFSA 12.161 Methyl phenyl disulfide 14173-25-2 576 11532 JECFA 12.162 Methyl phenyl sulfide 100-68-5 459 11533 EFSA 12.163 Methyl prop-1-enyl sulfide 10152-77-9 11538 EFSA 12.165 S-Methyl propanethioate 5925-75-7 1678 EFSA 12.166 Methyl propyl sulfide 3877-15-4 11541 EFSA 12.168 2-Methyl-2-(methyldithio)propanal 67952-60-7 580 JECFA 12.169 2-Methyl-4-oxopentane-2-thiol 19872-52-7 1293 11500 48% 2-methyl-4-oxopentane-2-thiol and 48-50% 4-methyl-3-penten-2-one. 2 EFSA 12.170 3-Methylbut-2-ene-1-thiol 5287-45-6 522 11511 JECFA 12.171 3-Methylbutane-1-thiol 541-31-1 513 JECFA 12.173 2-Methylpropane-1-thiol 513-44-0 512 11536 JECFA 12.175 Methylsulfinylmethane 67-68-5 507 JECFA 12.176 4-(Methylthio)-2-oxobutyric acid 583-92-6 501 JECFA 12.177 8-(Methylthio)-p-menthan-3-one 32637-94-8 EFSA 12.178 3-(Methylthio)butyric acid 16630-65-2 EFSA 12.179 2-(Methylthio)ethan-1-ol 5271-38-5 1297 11545 EFSA 12.180 1-(Methylthio)ethane-1-thiol 31331-53-0 EFSA 12.181 1-(Methylthio)pentan-3-one 66735-69-1 EFSA 12.182 2-(Methylthio)propionic acid 58809-73-7 EFSA 12.183 3-(Methylthio)propionic acid 646-01-5 EFSA 12.187 Methylthiomethyl butyrate 74758-93-3 473 JECFA 12.188 Methylthiomethyl hexanoate 74758-91-1 479 JECFA 12.189 S-(Methylthiomethyl) 2-methylpropanethioate 77974-85-7 EFSA 12.191 Pentane-1-thiol 110-66-7 1662 EFSA 12.192 Pentane-2-thiol 2084-19-7 514 JECFA 12.193 Phenethyl isothiocyanate 2257-09-2 1563 11495 EFSA 12.194 2-Phenylethane-1-thiol 4410-99-5 527 11561 JECFA 12.195 S-Prenyl thioacetate 33049-93-3 491 JECFA 12.196 S-Prenyl thioisobutyrate 53626-94-1 EFSA 12.197 Propane-2-thiol 75-33-2 510 11565 JECFA 12.198 2,3,5-Trithiahexane 42474-44-2 1299 EFSA 12.200 1,1-bis(Ethylthio)-ethane 14252-42-7 EFSA 12.201 8-Acetylthio-p-menthanone-3 94293-57-9 506 JECFA 12.203 Methylthio 2-(acetyloxy)propionate 74586-09-7 492 JECFA 12.205 Mercaptoacetaldehyde 4124-63-4 EFSA 12.211 But-1-enyl methyl sulphide 457 JECFA 12.212 Ethyl-5-(methylthio)valerate 233665-98-0 1298 EFSA 12.214 Isobutyl-3-(methylthio)butyrate 127931-21-9 1677 EFSA 12.217 3-Mercaptohexan-1-ol 545 JECFA 12.218 Methyl-3-methyl-1-butenyl disulphide 571 JECFA 12.221 S-Prenyl thioisopentanoate 75631-91-3 EFSA 12.227 Methylthio-2-(propionyloxy)propionate 493 JECFA 12.234 3-Mercaptohexyl acetate 136954-20-6 554 At least 82%; secondary components 8% 3-mercaptohexanol and 10% 3-acetylmercaptohexyl acetate JECFA 12.235 3-Mercaptohexyl butyrate 136954-21-7 555 At least 90%; secondary component 5-6% 3-mercaptohexanol JECFA 12.236 3-(Methylthio)hexyl acetate 51755-85-2 481 JECFA 12.237 3-(Methylthio)propyl acetate 16630-55-0 478 JECFA 12.238 3-Mercapto-2-methylpentan-1-ol 227456-27-1 1291 EFSA 12.239 3-Mercapto-2-methylpentanal 227456-28-2 1292 EFSA 12.240 2,4,6-Trithiaheptane 6540-86-9 1684 EFSA 12.241 2-Mercapto-2-methylpentan-1-ol 258823-39-1 1290 2 EFSA 12.242 Methylthiomethylmercaptan 29414-47-9 1675 EFSA 12.243 Dimercaptomethane 6725-64-0 1661 EFSA 12.244 1-Methylthio-2-propanone 14109-72-9 495 JECFA 12.250 3-Mercaptohexanal 51755-72-7 EFSA 12.251 3-Mercaptohexyl hexanoate 136954-22-8 556 JECFA 12.252 4-Mercapto-4-methyl-2-pentanol 31539-84-1 1669 2 EFSA 12.253 Amyl methyl disulfide 72437-68-4 1697 EFSA 12.254 Butyl ethyl disulfide 63986-03-8 1698 At least 90%, secondary components 2-3% diethyl disulfide and 5-6% dibutyl disulfide EFSA 12.255 Ethyl 3-mercaptobutyrate 156472-94-5 1294 EFSA 12.256 Ethyl propyl trisulfide 31499-70-4 1695 4 EFSA 12.257 Ethyl 4-(acetylthio)butyrate 104228-51-5 1295 EFSA 12.259 1-Mercapto-p-menthan-3-one 29725-66-4 1673 At least 89%, secondary components 8-9% piperitone and 1-2% alpha-terpineol 2 EFSA 12.264 4,2-Thiopentanone 92585-08-5 1670 EFSA 12.265 (E)-2-Methyl-1-methylthio-2-butene 89534-74-7 1683 EFSA 12.266 Methyl-2-mercaptopropionate 53907-46-3 EFSA 12.267 Propyl-2-mercaptopropionate 19788-50-2 1667 EFSA 12.272 Propyl propanethiosulfonate 1113-13-9 1702 3 EFSA 12.273 3-(Methyl thio)heptanal 51755-70-5 1692 At least 92%; secondary component 2-(E)-heptenal EFSA 12.274 3,6-Diethyl-1,2,4,5-tetrathiane and 3,5-diethyl-1,2,4-trithiolane mix in vegetable oil triglycerides 54644-28-9, 54717-12-3 1687 0.18% 3,6-diethyl-1,2,4,5-tetrathiane isomer I+ II; 0.05% 3,5-diethyl-1,2,4-trithiolane isomer I; 0.1% 3,5-diethyl-1,2,4-trithiolane isomer II; 99% vegetable oil triglyceride EFSA 12.275 Allyl thiohexanoate 156420-69-8 1681 EFSA 12.276 (S)-1-Methoxy-3-heptanethiol 400052-49-5 1671 EFSA 12.277 3-(Methylthio)propyl butyrate 16630-60-7 EFSA 12.278 3-Acetyl-mercaptohexyl acetate 136954-25-1 EFSA 12.279 3-Methylthiohexanal 38433-74-8 469 JECFA 12.280 Diisopropyl trisulphide 5943-34-0 1300 4 EFSA 12.282 (S)-Methyl octanethioate 2432-83-9 EFSA 12.283 3-Butenyl isothiocyanate 3386-97-8 1889 EFSA 12.284 bis(1-Mercaptopropyl)sulphide 53897-60-2 1709 EFSA 12.285 3-Methylthio-2-butanone 53475-15-3 1688 EFSA 12.286 4-Methylthio-2-pentanone 143764-28-7 1689 EFSA 12.287 Methyl 3-(methylthio)butanoate 207983-28-6 1690 EFSA 12.288 Heptan-2-thiol 628-00-2 1664 EFSA 12.289 1-Phenylethylmercaptan 6263-65-6 1665 EFSA 12.290 Methyl-3-mercaptobutanoate 54051-19-3 1674 EFSA 12.291 3-Mercapto-2-methyl-1-butanol 227456-33-9 1289 EFSA 12.292 Hexyl 3-mercaptobutanoate 796857-79-9 1704 EFSA 12.293 Ethane-1,1-dithiol 69382-62-3 1660 1% solution of ethane-1,1-dithiol, solvent 95% ethanol EFSA 12.294 Isopentyl methyl disulfide 72437-56-0 1696 EFSA 12.297 3-Mercaptoheptyl acetate 548774-80-7 1708 EFSA 12.298 Di-(1-propenyl)-sulfid (mixture) 65819-74-1, 37981-37-6, 37981-36-5 EFSA 12.299 3-(Methylthio)propyl hexanoate 906079-63-8 EFSA 12.300 1,1-Propanedithiol 88497-17-0 EFSA 12.301 Methyl-2-oxo-propyl disulfide 122861-78-3 At least 90%, secondary components 1-mercaptopropan-2-one (less than 8%), 1,1-disulfanediyldipropan-2-one (less than 5%) and 1,3-dimethyltrisulfane (less than 3%) EFSA 12.302 2-Butanol, 4-mercapto-3-methyl 33959-27-2 EFSA 12.303 3-Pentanethiol 616-31-9 EFSA 12.304 Ethyl-2-mercapto-2-methyl propanoate 33441-50-8 1 EFSA 12.305 2-Mercapto-4-heptanol 1006684-20-3 EFSA 12.306 3-(Methylthio)-decanal 1256932-15-6 EFSA 13.001 5-Methylfurfural 620-02-0 745 119 EFSA 13.002 Methyl 2-furoate 611-13-2 746 358 EFSA 13.003 Propyl 2-furoate 615-10-1 747 359 EFSA 13.004 Allyl 2-furoate 4208-49-5 21 360 2 EFSA 13.005 Hexyl 2-furoate 39251-86-0 749 361 EFSA 13.006 Phenethyl 2-furoate 7149-32-8 1517 362 EFSA 13.007 2-(3-Phenylpropyl)tetrahydrofuran 3208-40-0 1441 489 EFSA 13.009 3,4-Dihydrocoumarin 119-84-6 1171 535 EFSA 13.010 4-Hydroxy-2,5-dimethylfuran-3(2H)-one 3658-77-3 1446 536 1 EFSA 13.011 (E)-Ethyl furfuracrylate 623-20-1 545 EFSA 13.012 6-Methylcoumarin 92-48-8 1172 579 EFSA 13.015 bis-(2,5-Dimethyl-3-furyl) disulfide 28588-73-0 1067 722 EFSA 13.016 bis-(2-Methyl-3-furyl) disulfide 28588-75-2 1066 723 EFSA 13.017 bis-(2-Methyl-3-furyl) tetrasulfide 28588-76-3 1068 724 EFSA 13.018 Furfural 98-01-1 450 2014 EFSA 13.019 Furfuryl alcohol 98-00-0 451 2023 EFSA 13.020 Tetrahydrofurfuryl alcohol 97-99-4 1443 2029 EFSA 13.021 Isopentyl 4-(2-furan)butyrate 7779-66-0 1516 2080 EFSA 13.022 Ethyl 3(2-furyl)propionate 10031-90-0 1513 2091 EFSA 13.023 Isopentyl 3-(2-furan)propionate 7779-67-1 1515 2092 EFSA 13.024 Isobutyl 3-(2-furyl)propionate 105-01-1 1514 2093 EFSA 13.025 Pentyl 2-furoate 1334-82-3 748 2109 EFSA 13.026 2-Furanmethanethiol 98-02-2 1072 2202 EFSA 13.027 2-Pentyl-5 or 6-keto-1,4-dioxane 65504-96-3 1485 2205 EFSA 13.028 2-Butyl-5 or 6-keto-1,4-dioxane 65504-45-2 1484 2206 EFSA 13.029 2,5-Dimethylfuran 625-86-5 1488 2208 3 EFSA 13.030 2-Methylfuran 534-22-5 1487 2209 3 EFSA 13.031 2-Benzofurancarboxaldehyde 4265-16-1 751 2247 EFSA 13.032 Furfuryl isopropyl sulfide 1883-78-9 1077 2248 EFSA 13.033 S-Furfuryl acetothioate 13678-68-7 1074 2250 EFSA 13.034 3-(2-furyl)acrylaldehyde 623-30-3 1497 1 EFSA 13.037 2-(2-Methylprop-1-enyl)-4-methyltetrahydropyran 16409-43-1 1237 2269 EFSA 13.038 2-Phenyl-3-carbethoxyfuran 50626-02-3 752 2309 EFSA 13.039 2,4,5-Trimethyl-delta-3-oxazoline 22694-96-8 1559 2319 EFSA 13.040 (S)-2,5-dimethyl-3-thiofuroylfuran 65505-16-0 1071 2323 EFSA 13.041 2,5-Dimethyl-3-(isopentylthio)furan 55764-28-8 1070 2324 EFSA 13.042 4,5-Dihydro-2-methylfuran-3(2H)-one 3188-00-9 1448 2338 EFSA 13.043 Furfurylidene-2-butanal 770-27-4 1501 11885 1 EFSA 13.044 4-(2-Furyl)but-3-en-2-one 623-15-4 1511 11838 1 EFSA 13.045 1-(2-Furyl)-propan-2-one 6975-60-6 1508 11837 4 EFSA 13.046 3-(2-Furyl)-2-methylprop-2-enal 874-66-8 1498 11878 1 EFSA 13.047 Propyl 3-(2-furyl)acrylate 623-22-3 1518 11842 EFSA 13.048 Tetrahydrofurfuryl butyrate 2217-33-6 1444 11841 EFSA 13.049 Tetrahydrofurfuryl propionate 637-65-0 1445 11843 EFSA 13.050 Difurfuryl disulfide 4437-20-1 1081 11480 EFSA 13.051 S-Furfuryl thioformate 59020-90-5 1073 11770 EFSA 13.052 Furfuryl methyl ether 13679-46-4 1520 10944 4 EFSA 13.053 Methyl furfuryl sulfide 1438-91-1 1076 11482 EFSA 13.054 2-Acetylfuran 1192-62-7 1503 4 EFSA 13.055 2-Methylfuran-3-thiol 28588-74-1 1060 11678 EFSA 13.056 Difurfuryl sulfide 13678-67-6 1080 11438 4 EFSA 13.057 Furfuryl isovalerate 13678-60-9 743 10642 EFSA 13.058 3-(5-Methyl-2-furyl) butanal 31704-80-0 1500 10355 4 EFSA 13.059 2-Pentylfuran 3777-69-3 1491 10966 3 EFSA 13.060 Tetrahydrofurfuryl cinnamate 65505-25-1 1447 11821 EFSA 13.061 Difurfuryl ether 4437-22-3 1522 10930 4 EFSA 13.062 Furfuryl propionate 623-19-8 740 10646 EFSA 13.063 S-Furfuryl propanethioate 59020-85-8 1075 11484 EFSA 13.064 Methyl furfuryl disulfide 57500-00-2 1078 11513 EFSA 13.065 2-Methyl-5-(methylthio)furan 13678-59-6 1062 11550 EFSA 13.066 3-Acetyl-2,5-dimethylfuran 10599-70-9 1506 10921 4 EFSA 13.067 Furfuryl octanoate 39252-03-4 742 10645 EFSA 13.068 Furfuryl valerate 36701-01-6 741 10647 EFSA 13.069 2-Heptylfuran 3777-71-7 1492 10952 3 EFSA 13.070 2-Hexanoylfuran 14360-50-0 1512 11180 4 EFSA 13.071 2,5-Dimethylfuran-3-thiol 55764-23-3 1063 11457 EFSA 13.072 1,5,5,9-Tetramethyl-13-oxatricyclo [8.3.0.0.(4.9)]tridecane 3738-00-9 1240 10514 EFSA 13.073 Octyl 2-furoate 39251-88-2 750 10864 EFSA 13.074 2,3-Dimethylbenzofuran 3782-00-1 1495 11913 EFSA 13.075 2,6-Dimethyl-3-((2-methyl-3-furyl)thio)heptan-4-one 61295-51-0 1086 11915 At least 94%; secondary component at least 1% 2,6-dimethyl-2-[(2-methyl-3-furyl)thio]-4-heptanone EFSA 13.076 6-Hydroxydihydrotheaspirane 65620-50-0 1648 11917 2 EFSA 13.077 3-((2-Methyl-3-furyl)thio)heptan-4-one 61295-41-8 1085 11922 EFSA 13.078 4-((2-Methyl-3-furyl)thio)nonan-5-one 61295-50-9 1087 11923 EFSA 13.079 Methyl 2-methyl-3-furyl disulfide 65505-17-1 1064 11924 EFSA 13.082 Propyl 2-methyl-3-furyl disulfide 61197-09-9 1065 EFSA 13.083 2-Acetyl-5-methylfuran 1193-79-9 1504 11038 4 EFSA 13.084 2-Ethyl-4-hydroxy-5-methyl-3(2H)-furanone 27538-09-6 1449 1 EFSA 13.085 4-Hydroxy-5-methylfuran-3(2H)-one 19322-27-1 1450 11785 1 EFSA 13.086 4,5-Dihydro-2-methyl-3-thioacetoxyfuran 26486-14-6 1089 EFSA 13.087 6-Acetoxydihydrotheaspirane 57893-27-3 1647 2 EFSA 13.088 3,6-Dihydro-4-methyl-2-(2-methylprop-1-en-1-yl)-2H-pyran 1786-08-9 1235 EFSA 13.089 2,5-Dimethyl-4-methoxyfuran-3(2H)-one 4077-47-8 1451 2 EFSA 13.090 2,2-Dimethyl-5-(1-methylprop-1-enyl)tetrahydrofuran 7416-35-5 1452 10937 EFSA 13.091 4,5-Dimethyl-2-ethyloxazole 53833-30-0 1555 EFSA 13.092 2-Ethylfuran 3208-16-0 1489 11706 3 EFSA 13.093 Ethyl 3-(2-furfurylthio)propionate 94278-27-0 1088 EFSA 13.094 2,6,6-Trimethyl-2-vinyltetrahydropyran 7392-19-0 1236 10976 EFSA 13.095 2,5-Diethyltetrahydrofuran 41239-48-9 1453 11882 EFSA 13.097 Anhydrolinalool oxide (5) 13679-86-2 1455 11944 2 EFSA 13.098 Theaspirane 36431-72-8 1238 10515 EFSA 13.099 4-Acetoxy-2,5-dimethylfuran-3(2H)-one 4166-20-5 1456 1 EFSA 13.101 2-Acetyl-3,5-dimethylfuran 22940-86-9 1505 4 EFSA 13.102 Butyl 2-furoate 583-33-5 EFSA 13.103 2-Butylfuran 4466-24-4 1490 10927 3 EFSA 13.105 2-Butyrylfuran 4208-57-5 1507 4 EFSA 13.106 2-Decylfuran 83469-85-6 1493 3 EFSA 13.108 4,5-Dihydro-3-mercapto-2-methylfuran 26486-13-5 EFSA 13.112 4,5-Dimethyl-2-propyloxazole 53833-32-2 1569 11379 EFSA 13.113 2,5-Dimethyl-3-(methyldithio)furan 61197-06-6 EFSA 13.114 2,5-Dimethyl-3-(methylthio)furan 63359-63-7 EFSA 13.115 2,4-Dimethyl-3-oxazoline 77311-02-5 1558 EFSA 13.116 2,5-Dimethyl-3-thioacetoxyfuran 55764-22-2 1523 EFSA 13.117 2,5-Dimethyl-4-ethoxyfuran-3(2H)-one 65330-49-6 2 EFSA 13.118 2,5-Dimethyl-4-ethyloxazole 30408-61-8 1554 EFSA 13.119 2,5-Dimethylfuran-3(2H)-one 14400-67-0 11066 2 EFSA 13.120 2,5-Dimethyltetrahydrofuran 1003-38-9 EFSA 13.122 Ethyl 2-furoate 614-99-3 10588 EFSA 13.123 Ethyl furfuryl ether 6270-56-0 1521 10940 4 EFSA 13.124 Ethyl furfuryl sulfide 2024-70-6 EFSA 13.125 2-Ethyl-5-methylfuran 1703-52-2 10942 3 EFSA 13.127 Furfuryl 2-methylbutyrate 13678-61-0 10643 EFSA 13.128 Furfuryl acetate 623-17-6 739 2065 EFSA 13.129 Furfuryl but-2(E)-enoate 59020-84-7 EFSA 13.130 Furfuryl butyrate 623-21-2 759 638 EFSA 13.132 Furfuryl hexanoate 39252-02-3 EFSA 13.133 Furfuryl isobutyrate 6270-55-9 10641 EFSA 13.134 1-Furfurylpyrrole 1438-94-4 1310 2317 4 EFSA 13.135 1-(2-Furfurylthio)propanone 58066-86-7 EFSA 13.136 2-Furoic acid 88-14-2 10098 EFSA 13.137 3-(2-Furyl)-2-phenylprop-2-enal 65545-81-5 1502 11928 1 EFSA 13.138 1-(2-Furyl)butan-3-one 699-17-2 1510 11084 4 EFSA 13.139 5-Hydroxymethylfurfuraldehyde 67-47-0 11112 EFSA 13.140 Linalool oxide (5-ring) 1365-19-1 1454 11876 EFSA 13.141 Methyl (2-furfurylthio)acetate 108499-33-8 EFSA 13.142 S-Methyl 2-furanthiocarboxylate 13679-61-3 1083 11547 EFSA 13.143 Methyl 3-(furfurylthio)propionate 94278-26-9 EFSA 13.144 Methyl 5-methylfurfuryl disulfide 78818-78-7 EFSA 13.145 Methyl 5-methylfurfuryl sulfide 13679-60-2 11522 EFSA 13.146 Methyl furfuryl trisulfide 66169-00-4 EFSA 13.148 3-Methyl-2(3-methylbut-2-enyl)furan 15186-51-3 1494 3 EFSA 13.149 5-Methyl-2-furanmethanethiol 59303-05-8 EFSA 13.150 3-(5-Methyl-2-furyl)prop-2-enal 5555-90-8 1499 1 EFSA 13.151 2-Methyl-3,5 and 6-(furfurylthio)pyrazine 65530-53-2 1082 2287 Mixture of isomers: 70% 2,3-; 29% 2,6;-trace 2,5- EFSA 13.152 2-Methyl-3-(methylthio)furan 63012-97-5 1061 EFSA 13.153 2-Methyl-3-furyl thioacetate 55764-25-5 1069 At least 92%; secondary component 5-7 % cis- and trans-2-methyl-3-tetrahydrofuranthiol acetate EFSA 13.154 2-Methyl-4,5-benzo-oxazole 95-21-6 1557 EFSA 13.160 2-Methyltetrahydrofuran-3-thiol 57124-87-5 1090 4 EFSA 13.161 Octahydrocoumarin 4430-31-3 1166 EFSA 13.162 2-Octylfuran 4179-38-8 10965 3 EFSA 13.163 2-Pentanoylfuran 3194-17-0 1509 4 EFSA 13.165 6,7,8,8a-Tetrahydro-2,5,5,8a-tetramethyl-5H-1-benzopyran 5552-30-7 1239 EFSA 13.166 Tetrahydrofurfuryl acetate 637-64-9 1442 2069 EFSA 13.167 (tetrahydrofuryl)methyl phenylacetate 5421-00-1 EFSA 13.169 Trimethyloxazole 20662-84-4 1553 11424 EFSA 13.170 2S-cis-Tetrahydro-4-methyl-2-(2-methyl-1-propenyl)-2H-pyran 3033-23-6 1 EFSA 13.175 4-Acetyl-2,5-dimethylfuran-3(2H)-one 2 EFSA 13.176 Furaneyl butyrate 114099-96-6 1519 1 EFSA 13.178 3-[(2-Furfuryl)dithio]-2-methyl-furan 109537-55-5 1524 EFSA 13.185 3-[(2-Furfuryl)dithio]-2-butanone 159113-17-4 EFSA 13.189 Linalool oxide(5) acetate 56469-39-7 EFSA 13.190 3-((2-Methyl-3-furyl)thio)-2-butanone 61296-44-1 1525 EFSA 13.193 2,5-Dimethyltetrahydro-3-furanthiol 26486-21-5 1091 4 EFSA 13.194 2,5-Dimethyltetrahydro-3-furyl thio acetate 252736-39-3 1092 4 EFSA 13.195 2-Isobutyl-4,5-dimethyl oxazole 26131-91-9 1556 EFSA 13.196 [(2-furanylmethyl)thio]-2-pentanone 180031-78-1 1084 EFSA 13.197 Furfuryl propyl disulphide 252736-36-0 1079 EFSA 13.198 3,6-Dimethyl-2,3,3a,4,5,7a-hexahydrobenzofuran 70786-44-6 EFSA 13.199 3-[(2-Methyl-3-furyl)thio]-butanal 915971-43-6 EFSA 13.200 5-isopropyl-2,6-diethyl-2-methyltetrahydro-2H-pyran 1120363-98-5 EFSA 14.001 Isoquinoline 119-65-3 1303 487 4 EFSA 14.003 Piperine 94-62-2 1600 492 4 JECFA/EFSA 14.004 3-Methylindole 83-34-1 1304 493 EFSA 14.005 2,3-Diethylpyrazine 15707-24-1 771 534 EFSA 14.006 2-Ethyl-3-methylpyrazine 15707-23-0 768 548 EFSA 14.007 Indole 120-72-9 1301 560 EFSA 14.010 Piperidine 110-89-4 1607 675 EFSA 14.011 Quinine hydrochloride 130-89-2 715 In categories 14.1 and 14.2  not more than 100 mg/kg In spirit drinks as defined in Regulation (EC) No 110/2008 - not more than 250 mg/kg Individually or in combination with FL 14.152 and/or FL 14.155 expressed as quinine base EFSA 14.014 5,7-Dihydro-2-methylthieno(3,4-d)pyrimidine 36267-71-7 1566 720 EFSA 14.015 5,6,7,8-Tetrahydroquinoxaline 34413-35-9 952 721 EFSA 14.017 2-Ethyl-5-methylpyrazine 13360-64-0 770 728 EFSA 14.018 2,3,5,6-Tetramethylpyrazine 1124-11-4 780 734 EFSA 14.019 2,3,5-Trimethylpyrazine 14667-55-1 774 735 EFSA 14.020 2,5-Dimethylpyrazine 123-32-0 766 2210 EFSA 14.021 2,6-Dimethylpyrazine 108-50-9 767 2211 EFSA 14.022 Ethylpyrazine 13925-00-3 762 2213 EFSA 14.024 2-Ethyl-3,5-dimethylpyrazine 13925-07-0 776 2245 EFSA 14.025 2,5 or 6-Methoxy-3-methylpyrazine 2847-30-5, 2822-22-6, 2882-21-5 788 2266 EFSA 14.026 2-Isopropyl-5-methylpyrazine 13925-05-8 772 2268 EFSA 14.027 2-Methylpyrazine 109-08-0 761 2270 EFSA 14.028 5-Methylquinoxaline 13708-12-8 798 2271 EFSA 14.029 1-Phenyl-(3 or 5)-propylpyrazole 65504-93-0 1568 2277 EFSA 14.030 2-Pyridine methanethiol 2044-73-7 1308 2279 EFSA 14.031 2-Pyrazinyl ethanethiol 35250-53-4 795 2285 EFSA 14.032 Acetylpyrazine 22047-25-2 784 2286 EFSA 14.034 Pyrazinyl methyl sulfide 21948-70-9 796 2288 EFSA 14.035 2-Methyl-3,5 or 6-methylthiopyrazine 67952-65-2 797 2290 70-90% 2-methylthio-3-methylpyrazine and 10-30% 2-methylthio-5 or 6-methylpyrazine. EFSA 14.037 6,7-Dihydro-5-methyl-5H-cyclopentapyrazine 23747-48-0 781 2314 EFSA 14.038 2-Acetylpyridine 1122-62-9 1309 2315 EFSA 14.039 3-Acetylpyridine 350-03-8 1316 2316 EFSA 14.041 Pyrrole 109-97-7 1314 2318 4 JECFA/EFSA 14.042 6-Methylquinoline 91-62-3 1302 2339 4 EFSA 14.043 2-Isobutyl-3-methoxypyrazine 24683-00-9 792 11338 EFSA 14.044 2-Isobutyl-3-methylpyrazine 13925-06-9 773 EFSA 14.045 2-Acetyl-1-ethylpyrrole 39741-41-8 1305 11371 2 EFSA 14.046 2-Acetyl-1-methylpyrrole 932-16-1 1306 11373 2 EFSA 14.047 2-Acetylpyrrole 1072-83-9 1307 11721 2 EFSA 14.049 2-Acetyl-3-ethylpyrazine 32974-92-8 785 11293 EFSA 14.050 2,3-Dimethylpyrazine 5910-89-4 765 11323 EFSA 14.053 Mercaptomethylpyrazine 59021-02-2 794 11502 EFSA 14.054 Methoxypyrazine 3149-28-8 787 11347 EFSA 14.055 2-Acetyl-3,5-dimethylpyrazine 54300-08-2 786 11294 EFSA 14.056 2,3-Diethyl-5-methylpyrazine 18138-04-0 777 11303 EFSA 14.057 2-Isopropyl-3-methoxypyrazine 25773-40-4 EFSA 14.058 2-Isobutylpyridine 6304-24-1 1311 11395 EFSA 14.059 3-Isobutylpyridine 14159-61-6 1312 11396 EFSA 14.060 2-Pentylpyridine 2294-76-0 1313 11412 EFSA 14.061 3-Ethylpyridine 536-78-7 1315 11386 EFSA 14.062 2-(sec-Butyl)-3-methoxypyrazine 24168-70-5 791 11300 EFSA 14.064 Pyrrolidine 123-75-1 1609 10491 EFSA 14.065 2,6-Dimethylpyridine 108-48-5 1317 11381 EFSA 14.066 5-Ethyl-2-methylpyridine 104-90-5 1318 11385 EFSA 14.067 2-Methyl-3-ethoxypyrazine 32737-14-7 793 11921 82% 2-methyl-3-ethoxypyrazine and 15% 2-methyl-5 or 6-ethoxypyrazine EFSA 14.068 2-Propionylpyrrole 1073-26-3 1319 11942 2 EFSA 14.069 Cyclohexylmethylpyrazine 28217-92-7 783 EFSA 14.070 4-Acetyl-2-methylpyrimidine 67860-38-2 1565 EFSA 14.071 Methyl nicotinate 93-60-7 1320 EFSA 14.072 2-(3-Phenylpropyl)pyridine 2110-18-1 1321 EFSA 14.077 2-Ethyl-(3,5 or 6)-methoxypyrazine (85%) and 2-Methyl-(3,5 or 6)-methoxypyrazine (13%) 2-Et-3-MeO: 25680-58-4, 2-Et-5-MeO: 68039-50-9, 2-Et-6-MeO: 67845-38-9, 2-Me-3-MeO: 2847-30-5, 2-Me-5-MeO: 2882-22-6, 2-Me-6-MeO: 2882-21-5 789 11329 EFSA 14.079 2-Acetyl-1,4,5,6-tetrahydropyridine 27300-27-2 2 EFSA 14.080 2-Acetyl-1-pyrroline 99583-29-6 1604 EFSA 14.081 5-Acetyl-2,3-dimethylpyrazine 54300-10-6 EFSA 14.082 2-Acetyl-3-methylpyrazine 23787-80-6 950 11296 EFSA 14.083 2-Acetyl-5-ethylpyrazine 43108-58-3 EFSA 14.084 2-Acetyl-5-methylpyrazine 22047-27-4 11297 EFSA 14.085 2-Acetyl-5-methylpyrrole 6982-72-5 2 EFSA 14.086 2-Acetyl-6-ethylpyrazine 34413-34-8 11295 EFSA 14.087 2-Acetyl-6-methylpyrazine 22047-26-3 11298 EFSA 14.088 1-Acetylindole 576-15-8 EFSA 14.089 4-Acetylpyridine 1122-54-9 EFSA 14.091 2-Butyl-3-methylpyrazine 15987-00-5 EFSA 14.092 2-Butylpyridine 5058-19-5 EFSA 14.093 3-Butylpyridine 539-32-2 EFSA 14.095 3,5-Diethyl-2-methylpyrazine 18138-05-1 779 11305 EFSA 14.096 2,5-Diethyl-3-methylpyrazine 32736-91-7 778 11304 EFSA 14.097 2,5-Diethylpyrazine 13238-84-1 11306 EFSA 14.098 6,7-Dihydro-2,3-dimethyl-5H-cyclopentapyrazine 38917-63-4 782 11309 EFSA 14.099 6,7-Dihydro-5,7-dimethyl-5H-cyclopentapyrazine 41330-21-6 EFSA 14.100 3,(5- or 6)-Dimethyl-2-ethylpyrazine 55031-15-7 775 727 About 50% 2-ethyl-3,5-dimethylpyrazine; about 50% 2-ethyl-3,6-dimethylpyrazine EFSA 14.101 2,5-Dimethyl-3-isopropylpyrazine 40790-20-3 11318 EFSA 14.102 2,5-Dimethyl-6,7-dihydro-5H-cyclopentapyrazine 38917-61-2, 38917-62-3 Mixture of 2,5-dimethyl-6,7-dihydro-5H-cyclopentapyrazine (60-100%) and 3,5-dimethyl-6,7-dihydro-5H-cyclopentapyrazine (up to 40 %). EFSA 14.103 2,3-Dimethylpyridine 583-61-9 EFSA 14.104 2,4-Dimethylpyridine 108-47-4 EFSA 14.105 3,4-Dimethylpyridine 583-58-4 EFSA 14.106 3,5-Dimethylpyridine 591-22-0 11382 EFSA 14.108 2,3-Dimethylquinoxaline 2379-55-7 EFSA 14.109 2-Ethoxy-3-methylpyrazine 32737-14-7 EFSA 14.110 Ethyl nicotinate 614-18-6 EFSA 14.111 3-Ethyl-2,5-dimethylpyrazine 13360-65-1 EFSA 14.112 2-Ethyl-3-methoxypyrazine 25680-58-4 EFSA 14.113 5-Ethyl-6,7-dihydro-5H-cyclopentapyrazine 52517-53-0 EFSA 14.114 2-Ethyl-6-methylpyrazine 13925-03-6 769 11331 95% (sum of 2,5- and 2,6-isomers); 60-63% 2,5-isomer and 30-35% 2,6-isomer EFSA 14.115 2-Ethylpyridine 100-71-0 11767 EFSA 14.116 4-Ethylpyridine 536-75-4 11387 EFSA 14.117 2-Hexylpyridine 1129-69-7 EFSA 14.118 2-Hydroxypyridine 142-08-5 EFSA 14.120 Isopropyl nicotinate 553-60-6 EFSA 14.121 2-Isopropyl-(3,5 or 6)-methoxypyrazine 93905-03-4 790 11344 EFSA 14.122 2-Isopropyl-3-methylthiopyrazine 67952-59-4 11342 EFSA 14.123 Isopropylpyrazine 29460-90-0 764 11343 EFSA 14.124 2-Isopropylpyridine 644-98-4 11400 EFSA 14.125 4-Isopropylpyridine 696-30-0 EFSA 14.126 2-Methoxy-3-methylpyrazine 2847-30-5 EFSA 14.127 2-Methoxy-3-propylpyrazine 25680-57-3 EFSA 14.128 2-Methyl-3-methylthiopyrazine 2882-20-4 EFSA 14.129 2-Methyl-3-propylpyrazine 15986-80-8 EFSA 14.131 2-Methylindole 95-20-5 EFSA 14.133 2-Methylpiperidine 109-05-7 1608 EFSA 14.134 2-Methylpyridine 109-06-8 11415 EFSA 14.135 3-Methylpyridine 108-99-6 11801 EFSA 14.136 4-Methylpyridine 108-89-4 11416 EFSA 14.137 1-Methylpyrrolidine 120-94-5 EFSA 14.140 3-Pentylpyridine 1802-20-6 EFSA 14.141 Piperazine 110-85-0 1615 EFSA 14.142 Propylpyrazine 18138-03-9 763 11362 EFSA 14.143 3-Propylpyridine 4673-31-8 11419 EFSA 14.144 Pyrazine 290-37-9 951 11363 EFSA 14.145 Pyrrole-2-carbaldehyde 1003-29-8 11393 4 EFSA 14.148 5,6,7,8-Tetrahydro-5-methylquinoxaline 52517-54-1 EFSA 14.150 2,4,6-Trimethylpyridine 108-75-8 EFSA 14.152 Quinine sulphate 804-63-7 In categories 14.1 and 14.2  not more than 100 mg/kg In spirit drinks as defined in Regulation (EC) No 110/2008 - not more than 250 mg/kg Individually or in combination with FL 14.011 and/or FL 14.155 expressed as quinine base EFSA 14.155 Quinine monohydrochloride dihydrate 6119-47-7 In categories 14.1 and 14.2  not more than 100 mg/kg In spirit drinks as defined in Regulation (EC) No 110/2008 - not more than 250 mg/kg Individually or in combination with FL 14.011 and/or FL 14.152 expressed as quinine base EFSA 14.161 6,7-Dihydro-2,5-dimethyl-5H-cyclopentapyrazine 38917-61-2 11310 EFSA 14.163 1-Methylpyrrole-2-carboxaldehyde 1192-58-1 4 EFSA 14.164 2-Propylpyridine 622-39-9 1322 EFSA 14.167 1-Pyrroline 5724-81-2 1603 EFSA 14.168 2-Propionyl pyrroline 1% vegetable oil triglycerides 133447-37-7 1605 2 EFSA 14.169 1-Ethyl-2-pyrrolecarboxaldehyde 2167-14-8 4 EFSA 14.170 5-Ethyl-2,3-dimethyl pyrazine 15707-34-3 EFSA 15.001 2-Mercaptothiophene 7774-74-5 1052 478 EFSA 15.002 2-Methyl-5-methoxythiazole 38205-64-0 1057 736 EFSA 15.004 5-Methyl-2-thiophenecarbaldehyde 13679-70-4 1050 2203 2 EFSA 15.005 2,4-Dimethyl-5-vinylthiazole 65505-18-2 1039 2237 2 EFSA 15.006 2,5-Dihydroxy-2,5-dimethyl-1,4-dithiane 55704-78-4 562 2322 JECFA 15.007 Spiro(2,4-dithia-1-methyl-8-oxabicyclo[3.3.0]octane-3,3 ²-(1 ²-oxa-2 ²-methyl)-cyclopentane) and Spiro(2,4-dithia-6-methyl-7-oxabicyclo[3.3.0]octane-3,3 ²-(1 ²-oxa-2 ²- methyl)-cyclopentane) 38325-25-6 1296 2325 1 CoE/JECFA/EFSA 15.008 2-Thienyl disulfide 6911-51-9 1053 2333 EFSA 15.009 Trithioacetone 828-26-2 543 2334 JECFA 15.010 2-Acetyl-2-thiazoline 29926-41-8 1759 2335 2 EFSA 15.011 5-Acetyl-2,4-dimethylthiazole 38205-60-6 1055 2336 EFSA 15.012 4,5-Dihydrothiophen-3(2H)-one 1003-04-9 498 2337 JECFA 15.013 2-Isobutylthiazole 18640-74-9 1034 11618 EFSA 15.014 5-(2-Hydroxyethyl)-4-methylthiazole 137-00-8 1031 11621 EFSA 15.015 4-Methyl-5-(2-acetoxyethyl)thiazole 656-53-1 1054 11620 EFSA 15.016 Benzothiazole 95-16-9 1040 11594 EFSA 15.017 4,5-Dimethylthiazole 3581-91-7 1035 11606 EFSA 15.018 4-Methyl-5-vinylthiazole 1759-28-0 1038 11633 2 EFSA 15.019 2,4,5-Trimethylthiazole 13623-11-5 1036 11650 EFSA 15.020 2-Acetylthiazole 24295-03-2 1041 11726 EFSA 15.021 2-Ethoxythiazole 15679-19-3 1056 11611 EFSA 15.022 2-(sec-Butyl)thiazole 18277-27-5 1033 11598 EFSA 15.023 4,5-Dihydro-2-methylthiophene-3(2H)-one 13679-85-1 499 11601 JECFA 15.024 3-Acetyl-2,5-dimethylthiophene 2530-10-1 1051 11603 2 EFSA 15.025 3,5-Dimethyl-1,2,4-trithiolane 23654-92-4 573 11883 JECFA 15.026 2-Isopropyl-4-methylthiazole 15679-13-7 1037 EFSA 15.027 2-Propionylthiazole 43039-98-1 1042 EFSA 15.029 2-(sec-Butyl)-4,5-dimethyl-3-thiazoline 65894-82-8 1059 2 EFSA 15.030 4,5-Dimethyl-2-ethyl-3-thiazoline 76788-46-0 1058 2 EFSA 15.032 4,5-Dimethyl-2-isobutyl-3-thiazoline 65894-83-9 1045 2 EFSA 15.033 2-Ethyl 4-methylthiazole 15679-12-6 1044 11612 EFSA 15.034 2-Methyl-1,3-dithiolane 5616-51-3 534 JECFA 15.035 4-Methylthiazole 693-95-8 1043 11627 EFSA 15.036 3-Methyl-1,2,4-trithiane 43040-01-3 574 JECFA 15.038 2-Acetyl-4-methylthiazole 7533-07-5 11589 EFSA 15.039 2-Acetyl-5-methylthiazole 59303-17-2 EFSA 15.040 2-Acetylthiophene 88-15-3 11728 2 EFSA 15.044 2-Butylthiazole 37645-61-7 11597 EFSA 15.045 2-Butylthiophene 1455-20-5 4 EFSA 15.047 3,5-Di-isobutyl-1,2,4-trithiolane 92900-67-9 EFSA 15.048 3,5-Di-isopropyl-1,2,4-trithiolane 54934-99-5 EFSA 15.049 3,5-Diethyl-1,2,4-trithiolane 54644-28-9 1686 EFSA 15.050 2,5-Diethyl-4-methylthiazole 41981-71-9 EFSA 15.051 2,5-Diethyl-4-propylthiazole 4276-68-0 EFSA 15.052 2,5-Diethylthiazole 15729-76-7 EFSA 15.054 Dihydro-2,4,6-triethyl-1,3,5(4H)-dithiazine 54717-17-8 3 EFSA 15.055 2,4-Dimethyl(4H)pyrrolidino[1,2e]-1,3,5-dithiazine 116505-60-3 1763 3 EFSA 15.056 3,6-Dimethyl-1,2,4,5-tetrathiane 67411-27-2 EFSA 15.057 4,6-Dimethyl-2-(1-methylethyl)dihydro-1,3,5-dithiazine 104691-40-9 At least 44% isopropyl-4,6-dimethyl and 27% 4-isopropyl-2,6-dimethyl; secondary components at least 24% 2,4,6-trimethyldihydro-1,3,5-dithiazine; 6-methyl-2,4-diisopropyl-1,3,5-dithiazine; 4-methyl-2,6-diisopropyl-1,3,5-dithiazine; 2,4,6-triisopropyl-dihydro-1,3,5-dithiazine 3 EFSA 15.058 4,5-Dimethyl-2-ethylthiazole 873-64-3 EFSA 15.060 2,4-Dimethyl-3-thiazoline 60755-05-7 2 EFSA 15.061 2,5-Dimethyl-4-ethylthiazole 32272-57-4 EFSA 15.062 2,4-Dimethylthiazole 541-58-2 11605 EFSA 15.063 2,5-Dimethylthiazole 4175-66-0 1758 EFSA 15.064 2,5-Dimethylthiophene 638-02-8 4 EFSA 15.066 1,4-Dithiane 505-29-3 456 JECFA 15.067 4-Ethyl-2-methylthiazole 32272-48-3 EFSA 15.068 5-Ethyl-2-methylthiazole 19961-52-5 EFSA 15.069 4-Ethyl-5-methylthiazole 52414-91-2 EFSA 15.071 2-Ethylthiazole 15679-09-1 EFSA 15.072 2-Ethylthiophene 872-55-9 11614 4 EFSA 15.074 5-Ethylthiophene-2-carbaldehyde 36880-33-8 2 EFSA 15.076 2-Hexylthiophene 18794-77-9 1764 11616 4 JECFA/EFSA 15.078 2-Isobutyl-4,5-dimethylthiazole 53498-32-1 11617 EFSA 15.079 2-Isobutyldihydro-4,6-dimethyl-1,3,5-dithiazine 101517-87-7 At least 64% 2-isobutyl-4,6-dimethyl and 18% 4-isobutyl-2,6-dimethyl; secondary components at least 13% 2,4,6-trimethyl-1,3,5-dithiazine; 2,4-diisobutyl-6-methyl-1,3,5-dithiazine; 2,6-dimethyl-4-butyldihydro-1,3,5-dithiazine; substituted 1,3,5-thiadiazine 3 EFSA 15.080 2-Isopropyl-4,5-dimethylthiazole 53498-30-9 EFSA 15.081 Lenthionine 292-46-6 11619 EFSA 15.082 3-Mercaptothiophene 7774-73-4 EFSA 15.083 3-Methyl-1,2,4-trithiolane 51647-38-2 EFSA 15.084 5-Methyl-2-pentylthiazole 86290-21-3 EFSA 15.085 4-Methyl-2-propionylthiazole 13679-83-9 11622 EFSA 15.086 2-Methyl-2-thiazoline 2346-00-1 2 EFSA 15.087 2-Methyl-3-mercaptothiophene 2527-76-6 EFSA 15.089 2-Methylthiazole 3581-87-1 11626 EFSA 15.091 2-Methylthiophene 554-14-3 11631 4 EFSA 15.092 3-Methylthiophene 616-44-4 11632 4 EFSA 15.093 2-Octylthiophene 880-36-4 4 EFSA 15.096 2-Pentylthiophene 4861-58-9 11634 4 EFSA 15.097 2-Propionylthiophene 13679-75-9 11635 2 EFSA 15.098 2-Propylthiazole 17626-75-4 EFSA 15.103 1,2,4,5-Tetrathiane 291-22-5 EFSA 15.108 2-Thiophenemethanethiol 6258-63-5 EFSA 15.109 2,4,6-Trimethyldihydro-1,3,5(4H)-dithiazine 638-17-5 1049 11649 3 EFSA 15.110 2,4,6-Trimethyl-1,3,5-trithiane 2765-04-0 EFSA 15.111 1,2,4-Trithiolane 289-16-7 EFSA 15.113 5,6-Dihydro-2,4,6-tris(2-methylpropyl)4H-1,3,5-dithiazine 74595-94-1 1048 3 EFSA 15.115 2-Isobutyl-4-methyl thiazole 61323-24-8 EFSA 15.116 2-Acetyl-4-ethylthiazole 233665-91-3 EFSA 15.118 4-Butylthiazole 53833-33-3 EFSA 15.119 2-Isobutyl-3-thiazoline 39800-92-5 2 EFSA 15.126 3-(Methylthio)-methylthiophen 61675-72-7 1765 EFSA 15.128 2-Propionyl-2-thiazoline 29926-42-9 1760 2 EFSA 15.130 5-Ethyl-4-methyl-2-(2-methylpropyl)-thiazoline 83418-53-5 1761 2 EFSA 15.131 5-Ethyl-4-methyl-2-(2-butyl)-thiazoline 83418-54-6 1762 2 EFSA 15.134 2,5-Dihydroxy-1,4-Dithiane 40018-26-6 550 1 EFSA 15.135 Ethyl thialdine 54717-14-5 At least 90%, secondary components less than 5% 3,5-diethyl-1,2,4-trithiolane, less than 2% thialdine, less than 3% other impurities 3 EFSA 16.001 Ammonium isovalerate 7563-33-9 1203 464 EFSA 16.002 Diammonium sulphide 12135-76-1 482 EFSA 16.006 N-Nonanoyl 4-hydroxy-3-methoxybenzylamide 2444-46-4 1599 590 EFSA 16.007 Hydrogen sulfide 7783-06-4 1658 647 EFSA 16.009 Ammonia 7664-41-7 739 EFSA 16.012 Glycyrrhizic acid 1405-86-3 2221 In categories 1 and 3  not more than 375 mg/kg In category 5  not more than 1 500 mg/kg In category 5.3  not more than 5 000 mg/kg In category 7  not more than 200 mg/kg In category 8  not more than 25 mg/kg In category 9  not more than 20 mg/kg In category 14.1  not more than 50 mg/kg In category 14.2  not more than 550 mg/kg EFSA 16.013 N-Ethyl-2-isopropyl-5-methylcyclohexane carboxamide 39711-79-0 1601 2298 EFSA 16.015 Ethyl methylphenylglycidate 77-83-8 1577 6002 EFSA 16.016 Caffeine 58-08-2 11741 Restrictions for use as a flavouring substance: In category 1  not more than 70 mg/kg In category 3  not more than 70 mg/kg In category 5  not more than 100 mg/kg In category 14.1  not more than 150 mg/kg 1 EFSA 16.018 Ethyl 3-phenyl-2,3-epoxypropionate 121-39-1 1576 11844 EFSA 16.027 Thiamine hydrochloride 67-03-8 1030 10493 EFSA 16.030 2-Methyl-4-propyl-1,3-oxathiane 67715-80-4 464 11540 JECFA 16.032 Theobromine 83-67-0 Restrictions for use as a flavouring substance: In category 1  not more than 70 mg/kg In category 14.1  not more than 100 mg/kg 1 EFSA 16.039 Potassium 2-(1'-ethoxy)ethoxypropanoate 933 EFSA 16.040 Ethyl 2,3-epoxy-3-methyl-3-p-tolylpropionate 74367-97-8 1578 11707 EFSA 16.041 Sodium 2-(4-methoxyphenoxy)propionate 13794-15-5 1029 EFSA 16.043 beta-Caryophyllene epoxide 1139-30-6 1575 10500 2 EFSA 16.048 Ammonium chloride 12125-02-9 In categories 1, 8, 9, and 15  not more than 3 g/kg In category 5  quantum satis In category 12  not more than 3g/kg except for salt substitutes 40g/kg In category 14.2  not more than 25 g/l EFSA 16.052 1,6-Hexalactam 105-60-2 1594 EFSA 16.053 2-Isopropyl- N,2,3-trimethylbutanamide 51115-67-4 1595 10459 EFSA 16.055 (R)-(+)-Sclareolide 564-20-5 1165 EFSA 16.056 Taurine 107-35-7 1435 EFSA 16.058 Naringin 10236-47-2 10286 EFSA 16.059 Ammonium hydrogen sulphide 12124-99-1 482 EFSA 16.060 Glycyrrhizic acid, ammoniated 53956-04-0 2221 In category 1  not more than 40 mg/kg In category 3  not more than 90 mg/kg In category 5  not more than 1 500 mg/kg In category 5.3 - not more than 5 000 mg/kg In category 6  not more than 45 mg/kg In categories 7 and 13  not more than 60 mg/kg In category 9  not more than 300 mg/kg In category 11  not more than 100 mg/kg In category 12  not more than 50 mg/kg In categories 14.1 and 14.2  not more than 200 mg/kg In category 15  not more than 150 mg/kg EFSA 16.061 Neohesperidin dihydrochalcone 20702-77-6 Restrictions for use as a flavouring substance: In categories 1, 3, 4.2, 6, 8, 9, 10, 12 and 14 - not more than 3 mg/kg In categories 2, 5 and 7 - not more than 4 mg/kg In category 15  not more than 5 mg/kg EFSA 16.062 trans-2-Methyl-4-propyl-1,3-oxathiane 59324-17-3 EFSA 16.071 4,5-Epoxydec-2(trans)-enal 188590-62-7 1570 At least 87%; secondary component 8-9% 4,5-epoxydec-2(cis)-enal 1 EFSA 16.073 Sodium diacetate 126-96-5 EFSA 16.075 Ethyl vanillin beta-D-glucopyranoside 122397-96-0 892 EFSA 16.080 Tannic acid 72401-53-7 746 SCF/CoE 16.081 Sucrose octaacetate 126-14-7 11819 EFSA 16.083 5,7-dihydroxy-2-(4-hydroxy-3-methoxyphenyl)-2,3-dihydro-4H-chromen-4-one sodium salt 462631-45-4 EFSA 16.087 Dianthramid B 579-93-1 1552 EFSA 16.088 l-Menthylmethylether 1565-76-0 1415 EFSA 16.089 Ferric ammonium citrate 1185-57-5 EFSA 16.090 3-(3,4-Dimethoxyphenyl)-N-[2-(3,4-dimethoxyphenyl)-ethyl]-acrylamide 69444-90-2 1777 3 EFSA 16.091 Deca-(2E,4E)-dienoic acid isobutyl-amide 18836-52-7 1598 4 EFSA 16.092 (1R,2S,5R)-N,N-Dimethyl menthyl succinamide 544714-08-1 1602 EFSA 16.094 N-Ethyl (2E,6Z)-nonadienamide 608514-56-3 1596 4 EFSA 16.095 Cyclopropanecarboxamide, N-[(2E)-3,7-dimethyl-2,6-octadien-1-yl]- 744251-93-2 1779 1 EFSA 16.096 Ferrous lactate 5905-52-2 EFSA 16.097 Hesperetin 520-33-2 EFSA 16.098 N-(1-Propylbutyl)-1,3-benzodioxole-5-carboxamide 745047-51-2 1767 EFSA 16.099 N-(2,4-Dimethoxy-benzyl)-N'-(2-pyridin-2-yl-ethyl)-oxalamide 745047-53-4 1768 EFSA 16.100 N1-(2-Methoxy-4-methylbenzyl)-N2-(2-(5-methylpyridin-2-yl)ethyl)oxalamide 745047-94-3 1769 EFSA 16.101 N1-(2-Methoxy-4-methylbenzyl)-N2-(2-(pyridin-2-yl)ethyl)oxalamide 745047-97-6 1770 EFSA 16.102 2,3,4,5,6-Pentahydroxy-N-(2-hydroxyethyl)-hexanamide 686298-93-1 1772 EFSA 16.103 Propanamide, 2-hydroxy-N-(2-hydroxyethyl)-. 5422-34-4 1774 EFSA 16.104 2-[(2-Hydroxypropanoyl)amino]ethyl dihydrogen phosphate 782498-03-7 1775 EFSA 16.105 (2R,3S,4S,5R)-2-[(2,3,4,5,6-Pentahydroxyhexanoyl)amino]ethyl dihydrogen phosphate 791807-20-0 1773 EFSA 16.107 2-Hydroxy-N-[2-(4-hydroxyphenyl)ethyl]-propionamide 781674-18-8 EFSA 16.109 3-(4-Hydroxyphenyl)-1-(2,4,6-trihydroxyphenyl)propan-1-one 60-82-2 EFSA 16.110 Naringin dihydrochalcone 18916-17-1 EFSA 16.111 Glycine, N-[[(1R,2S,5R)-5-methyl-2-(1-methylethyl)cyclohexyl]carbonyl]-, ethyl ester. 68489-14-5 1776 1 EFSA 16.112 Trilobatin 4192-90-9 EFSA 16.113 Rebaudioside A 58543-16-1 Restrictions for use as a flavouring substance: In categories 1, 3, 4.2, 5, 6, 12, 14.1 and 14.2  not more than 10 mg/kg EFSA 16.114 2-Pentyl-4-propyl-1,3-oxathiane 59323-81-8 EFSA 16.115 Cyclopropanecarboxylic acid (2-isopropyl-5-methyl-cyclohexyl)-amide 958660-02-1 2006 4 EFSA 16.116 4-Amino-5,6-dimethylthieno[2,3-d]pyrimidin-2(1H)-one 121746-18-7 EFSA 16.117 N-p-Benzeneacetonitrile-menthanecarboxamide 852379-28-3 2009 1 EFSA 16.118 N-(2-(Pyridine-2-yl)ethyl)-3-p-menthanecarboxamide 847565-09-7 2008 3 EFSA 16.119 N-(2-Methylcyclohexyl)-2,3,4,5,6-pentafluorobenzamide 1003050-32-5 4 EFSA 16.120 4-Amino-5,6-dimethylthieno[2,3-d]pyrimidin-2(1H)-one hydrochloride 1033366-59-4 EFSA 16.121 Spilanthol 25394-57-4 Mixture of isomers of (2E,6Z,8E)-N-(2-methylpropyl)-2,6,8-decatrienamide: 74% (2E,6Z,8E)-, 17% (2E,6E,8E)-, 6% (2E,6E,8Z)-, 1% (2Z,6Z,8E)-, 0.5% (2E,6E,8E)-, 1% (2Z,6Z,8Z)-isomer, 1.5% other isomers. 3 EFSA 16.122 4-Methyl, 2-propyl, 1-3-oxathiane 1064678-08-5 EFSA 16.123 (1R,2S,5R)-N-(4-Methoxyphenyl)-5-methyl-2-(1-methylethyl)cyclohexanecarboxamide 68489-09-8 1 EFSA 16.124 (1R,2S,5R)-N-cyclopropyl-5-methyl-2-isopropyl cyclohexanecarboxamide 73435-61-7 1 EFSA 16.125 (2S,5R)-N-[4-(2-amino-2-oxoethyl)phenyl]-5-methyl-2-(propan-2-yl)cyclohexanecarboxamide 1119711-29-3 1 EFSA 16.126 3-[(4-amino-2,2-dioxido-1H-2,1,3-benzothiadiazin-5-yl)oxy]-2,2-dimethyl-N-propylpropanamide 1093200-92-0 1 EFSA 17.001 beta-Alanine 107-95-9 1418 EFSA 17.002 L-Alanine 56-41-7 11729 EFSA 17.003 L-Arginine 74-79-3 1438 11890 EFSA 17.005 Aspartic acid 56-84-8 1429 10078 EFSA 17.006 L-Cystine 56-89-3 11747 EFSA 17.007 Glutamine 56-85-9 1430 EFSA 17.008 L-Histidine 71-00-1 1431 EFSA 17.010 D,L-Isoleucine 443-79-8 1422 10127 EFSA 17.012 L-Leucine 61-90-5 1423 10482 EFSA 17.013 D,L-Lysine 70-54-2 11947 EFSA 17.014 D,L-Methionine 59-51-8 1424 569 EFSA 17.015 S-Methylmethioninesulphonium chloride 1115-84-0 1427 761 EFSA 17.017 D,L-Phenylalanine 150-30-1 1432 10488 EFSA 17.018 L-Phenylalanine 63-91-2 1428 10488 EFSA 17.019 L-Proline 147-85-3 1425 10490 EFSA 17.020 D,L-Serine 302-84-1 EFSA 17.021 D,L-Threonine 80-68-2 EFSA 17.022 L-Thyrosine 60-18-4 1434 EFSA 17.023 D,L-Valine 516-06-3 1426 EFSA 17.024 D,L-Alanine 302-72-7 1437 11729 EFSA 17.026 L-Lysine 56-87-1 1439 11947 EFSA 17.027 L-Methionine 63-68-3 EFSA 17.028 L-Valine 72-18-4 EFSA 17.031 L-(+)-Lysine monohydrochloride 657-27-2 11947 EFSA 17.032 L-Cysteine hydrochloride 52-89-1 11746 EFSA 17.033 L-Cysteine 52-90-4 1419 10464 EFSA 17.034 Glycine 56-40-6 1421 11771 EFSA 17.035 4-Amino-butyric acid 56-12-2 1771 EFSA 17.036 S-allyl-L-cysteine 21593-77-1 1710 EFSA 17.037 L-Methionylglycine 14486-03-4 1 EFSA PART B Flavouring preparations PART C Thermal process flavourings PART D Flavour precursors PART E Other flavourings PART F Source materials (1) OJ L 124, 20.5.2009, p. 21. (2) OJ L 183, 12.7.2002, p. 51.